EXHIBIT 10.4





AMENDED AND RESTATED CREDIT AGREEMENT
dated as of November 6, 2020
among
NEW YORK RANGERS, LLC,
as Borrower
the LENDERS party hereto,
JPMORGAN CHASE BANK, N.A.,
as Agent
JPMORGAN CHASE BANK, N.A.,
THE BANK OF NOVA SCOTIA,
TRUIST SECURITIES, INC. and
U.S. BANK NATIONAL ASSOCIATION,
as Joint Book Runners


THE BANK OF NOVA SCOTIA,
TRUIST BANK, and
U.S. BANK NATIONAL ASSOCIATION,
as Co-Syndication Agents
and
BANK OF AMERICA, N.A.,
CITIZENS BANK, N.A.,
FIFTH THIRD BANK, NATIONAL ASSOCIATION,
TD BANK, N.A. and
WELLS FARGO BANK, N.A.,
as Co-Senior Managing Agents











--------------------------------------------------------------------------------

i
TABLE OF CONTENTS
Page
ARTICLE I


Definitions
SECTION 1.01. Defined Terms1SECTION 1.02. Classification of Loans and
Borrowings41SECTION 1.03. Terms Generally41SECTION 1.04. Accounting Terms;
GAAP42SECTION 1.05. Interest Rates; LIBOR Notification42SECTION 1.06.
Divisions43ARTICLE II

The CreditsSECTION 2.01. Commitments43SECTION 2.02. Loans and
Borrowings44SECTION 2.03. Requests for Borrowings44SECTION 2.04. Funding of
Borrowings45SECTION 2.05. Interest Elections46SECTION 2.06. Termination and
Reduction of Commitments47SECTION 2.07. Repayment of Loans; Evidence of
Debt48SECTION 2.08. Prepayment of Loans48SECTION 2.09. Fees49SECTION 2.10.
Interest50SECTION 2.11. Alternate Rate of Interest50SECTION 2.12. Increased
Costs53SECTION 2.13. Break Funding Payments54SECTION 2.14. Taxes55SECTION 2.15.
Payments Generally; Pro Rata Treatment; Sharing of Setoffs59SECTION 2.16.
Mitigation Obligations; Replacement of Lenders60SECTION 2.17. Defaulting
Lenders62SECTION 2.18. Incremental Facilities62SECTION 2.19. Debt Service
Reserve; Labor Contingency Interest Reserve64ARTICLE III

ConditionsSECTION 3.01. [Reserved]66SECTION 3.02. Each Credit Event66






--------------------------------------------------------------------------------

ii
ARTICLE IV


Representations and Warranties
SECTION 4.01. Organization; Powers67SECTION 4.02. Authorization;
Enforceability67SECTION 4.03. Approvals68SECTION 4.04. Financial Condition; No
Material Adverse Effect68SECTION 4.05. Litigation; Compliance With Laws69SECTION
4.06. Margin Regulations69SECTION 4.07. Security Interests in
Collateral69SECTION 4.08. NHL Membership69SECTION 4.09. Local Media
Contracts70SECTION 4.10. No Defaults70SECTION 4.11. ERISA; Taxes70SECTION 4.12.
Disclosure71SECTION 4.13. Properties and Subsidiaries71SECTION 4.14.
Debt71SECTION 4.15. Foreign Assets Control Regulations, etc72
ARTICLE V


Covenants
SECTION 5.01. Existence; Conduct of Business73SECTION 5.02. Financial
Information73SECTION 5.03. Compliance with Laws; Payment of Obligations74SECTION
5.04. Books and Records; Inspection Rights75SECTION 5.05. Notice of Material
Events75SECTION 5.06. NHL-Related Notifications75SECTION 5.07.
Collateral77SECTION 5.08. Indebtedness77SECTION 5.09. Liens78SECTION 5.10. Sale
and Leaseback Transactions79SECTION 5.11. Fundamental Changes79SECTION 5.12. Use
of Proceeds79SECTION 5.13. ERISA Obligations79SECTION 5.14. Certain Adverse
Actions80SECTION 5.15. Restricted Payments80SECTION 5.16. Debt Service
Ratio80SECTION 5.17. Swap Agreements80SECTION 5.18. Subsidiaries80SECTION 5.19.
Sanctions Regulations80SECTION 5.20. Expansion Calculations80SECTION 5.21.
Maintenance of Insurance80SECTION 5.22. Canadian Subsidiary81SECTION 5.23.
Payment Direction81






--------------------------------------------------------------------------------

iii

ARTICLE VI

Default and TerminationSECTION 6.01. Events of Default81SECTION 6.02.
Termination; Acceleration86ARTICLE VII

The AgentSECTION 7.01. Authorization and Action87SECTION 7.02. Agent’s Reliance,
Limitation of Liability, Etc89SECTION 7.03. Posting of Communications90SECTION
7.04. The Agent Individually92SECTION 7.05. Successor Agent92SECTION 7.06.
Acknowledgements of Lenders93
SECTION 7.07. Certain ERISA Matters
94ARTICLE VIII

MiscellaneousSECTION 8.01. Notices95SECTION 8.02. Waivers; Amendments96SECTION
8.03. Expenses; Limitation of Liability; Indemnity98SECTION 8.04. Successors and
Assigns100SECTION 8.05. Survival104SECTION 8.06. Counterparts; Integration;
Effectiveness; Electronic Execution104SECTION 8.07. Severability105SECTION 8.08.
Right of Setoff106SECTION 8.09. Governing Law; Jurisdiction; Consent to Service
of Process106SECTION 8.10. WAIVER OF JURY TRIAL107SECTION 8.11.
Headings107SECTION 8.12. Confidentiality107SECTION 8.13. Interest Rate
Limitation108SECTION 8.14. No Obligation of NHL or Members of the NHL with
Respect to the Credit Facility Provided Hereunder; Obligations of the Borrower
Non-Recourse to Owners109SECTION 8.15. No Obligation of NHL to Approve
Membership Sales109SECTION 8.16. NHL Consent Letter Controls109SECTION 8.17. USA
PATRIOT Act Notice110SECTION 8.18. No Fiduciary Relationship110SECTION 8.19.
Non-Public Information110SECTION 8.20. Acknowledgement and Consent to Bail-In of
Affected Financial Institutions111SECTION 8.21. Acknowledgement Regarding Any
Supported QFCs111






--------------------------------------------------------------------------------

iv
Schedules:


Schedule 1.01    —    Commitments
Schedule 4.09    —    Local Media Contracts
Schedule 4.13 —    Subsidiaries
Schedule 4.14    —    Debt
Schedule 5.01 —    Businesses
Schedule 5.08 —    Indebtedness




Exhibits:


Exhibit A    —    Form of Assignment and Assumption
Exhibit B    —    Form of Borrowing Request
Exhibit C    —    [Reserved]
Exhibit D    —    Form of Global Subordination Agreement
Exhibit E    —    Form of Security Agreement
Exhibit F    —    Form of Subsidiary Security Joinder Agreement
Exhibit G    —    Form of U.S. Tax Compliance Certificate
Exhibit H    —    Form of Compliance Certificate










--------------------------------------------------------------------------------



AMENDED AND RESTATED CREDIT AGREEMENT, dated as of November 6, 2020 (as amended,
supplemented or otherwise modified from time to time, this “Agreement”), among
NEW YORK RANGERS, LLC, as the Borrower, the LENDERS party hereto, and JPMORGAN
CHASE BANK, N.A., as the Agent.
The parties hereto agree as follows:
ARTICLE I


Definitions
SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.
“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to the product of (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate.
“Administrative Fee” means the fee payable by the Borrower to the Agent pursuant
to Section 2.09(b), the terms of which are set forth in the Agent Fee Letter.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.
“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any U.K. Financial Institution.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Affiliated Entity” means the Subsidiaries of the Borrower and any of such
Subsidiaries’ or the Borrower’s respective Controlled Affiliates.
“Agent” means JPMorgan Chase Bank, N.A., in its capacity as administrative
agent. References to Agent shall also include JPMorgan Chase Bank, N.A. acting
in its capacity as “Collateral Agent” under each Security Document.




4839-5554-6831 v.9

--------------------------------------------------------------------------------

2


“Agent Fee Letter” means the letter agreement dated the Original Effective Date
between the Borrower and the Agent, and as it may be further amended,
supplemented or otherwise modified from time to time.
“Agent-Related Person” has the meaning assigned to it in Section 8.03(d).
“Aggregate Commitment” means the sum of the Commitments of all the Lenders.
“Aggregate Exposure” means the sum of the Exposures of all the Lenders.
“Agreement” has the meaning given to such term in the preamble.
“Alternate Base Rate” means, for any day, a fluctuating rate per annum equal to
the highest of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in
effect on such day plus 0.50% and (c) the Adjusted LIBO Rate on such day (or if
such day is not a Business Day, the immediately preceding Business Day) for a
deposit in dollars with a maturity of one month plus 1.00%. For purposes of
clause (c) above, the Adjusted LIBO Rate on any day shall be based on the rate
per annum appearing on the applicable Bloomberg screen page (currently page
LIBOR01) displaying interest rates for dollar deposits in the London interbank
market as administered by the IBA (or any other Person that takes over the
administration of such rate) (or, in the event such rate does not appear on a
page of the Bloomberg screen, on the appropriate page of such other information
service that publishes such rate as shall be selected by the Agent from time to
time in its reasonable discretion) at approximately 11:00 a.m., London time, on
such day for deposits in dollars with a maturity of one month. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate,
respectively. If the Alternate Base Rate is being used as an alternate rate of
interest pursuant to Section 2.11 (for the avoidance of doubt, only until the
Benchmark Replacement has been determined pursuant to Section 2.11(b)), then the
Alternate Base Rate shall be the greater of clauses (a) and (b) above and shall
be determined without reference to clause (c) above. For the avoidance of doubt,
if the Alternate Base Rate, determined as provided above, would otherwise be
less than zero, then the Alternate Base Rate shall be deemed to be zero for all
purposes.
“Amendment Effective Date” has the meaning assigned to the term “Amendment
Effective Date” in Amendment No. 1.
“Amendment No. 1” means Amendment No. 1 to this Agreement dated as of November
6, 2020, among the Borrower, the Agent and the Lenders party thereto.
“Ancillary Document” has the meaning assigned to it in Section 8.06(b).
“Anti-Money Laundering Laws” has the meaning given to such term in Section
4.15(c).











--------------------------------------------------------------------------------

3


“Applicable Commitment Fee Rate” means, from and after the Amendment Effective
Date, a rate per annum equal to (a) on any day on which the most recent NHL
Confirmed Rating is “BBB+” or higher, 0.375%, (b) on any day on which the most
recent NHL Confirmed Rating is “BBB”, 0.50%, or (c) on any day on which the most
recent NHL Confirmed Rating is lower than “BBB”, 0.625%; provided that on any
day during a Business Interruption Period, the Applicable Commitment Fee Rate
shall be a rate per annum equal to 0.625%. For purposes of clauses (a) and (b)
of the preceding sentence, (1) if Fitch shall cease to have in effect an NHL
Confirmed Rating (other than by reason of a change in the rating system of Fitch
or if Fitch shall cease to be in the business of rating corporate debt
obligations, which circumstances shall be governed by the last sentence of this
definition), then, if the applicable parties to the League-Wide Credit Agreement
have not theretofore agreed upon another rating agency (a “Replacement Rating
Agency”) (and a corresponding rating system) or an alternative pricing grid, in
each case to be substituted for the NHL Confirmed Rating by an amendment to the
League-Wide Credit Agreement, which Replacement Rating Agency (and corresponding
rating system) or an alternative pricing grid shall be substituted for the NHL
Confirmed Rating by an amendment to this Agreement, the Borrower and the
Required Lenders shall negotiate in good faith to agree upon a Replacement
Rating Agency (and a corresponding rating system) or an alternative pricing
grid, in each case to be substituted by an amendment to this Agreement in a
manner that effects the intent of this definition under the rating system in
effect as of the Amendment Effective Date as closely as reasonably practicable,
and pending the effectiveness of either such amendment, the rate for purposes of
clauses (a) and (b) of the preceding sentence shall (X) through the date that is
six months following such cessation, be based on the NHL Confirmed Rating most
recently in effect prior to such cessation, and (Y) thereafter, be 0.625%, and
(2) if the NHL Confirmed Rating shall be changed (other than as a result of a
change in the rating system of Fitch), such change shall be effective as of the
date on which the NHL notifies the Borrower or the Agent of such change (or the
Agent otherwise becomes aware of such change) and shall continue to be in effect
until the date immediately preceding the date on which the NHL notifies the
Borrower or the Agent of a subsequent change (or the Agent otherwise becomes
aware of such change). If the rating system of Fitch shall change, or if Fitch
shall cease to be in the business of rating corporate debt obligations, then the
Borrower and the Required Lenders shall negotiate in good faith to amend this
Agreement in a manner that effects the intent of this definition under the
rating system in effect as of the Amendment Effective Date as closely as
reasonably practicable, and pending the effectiveness of any such amendment,
(I) in the case of a change in the rating system of Fitch, if Fitch continues to
employ the same alphabetical rating categories contemplated by the first
sentence of this definition, the Applicable Commitment Fee Rate shall be based
on the NHL Confirmed Rating established by Fitch, and (II) in all other cases,
the Applicable Commitment Fee Rate shall be based on the NHL Confirmed Rating
most recently in effect prior to such change or cessation.
“Applicable Margin” means, from and after the Amendment Effective Date, a rate
per annum equal to (a) (i) on any day on which the most recent NHL Confirmed
Rating is “BBB+” or higher, (x) in the case of Eurocurrency Loans, 1.75%, and
(y) in the case of ABR Loans, 0.75%, (ii) on any day on which the most recent
NHL







--------------------------------------------------------------------------------

4


Confirmed Rating is “BBB”, (x) in the case of Eurocurrency Loans, 2.00%, and
(y) in the case of ABR Loans, 1.00%, and (iii) on any day on which the most
recent NHL Confirmed Rating is lower than “BBB”, (x) in the case of Eurocurrency
Loans, 2.25%, and (y) in the case of ABR Loans, 1.25%, plus, in the case of each
of clauses (a)(i) through (a)(iii) above, (b) on any day (i) from and including
the first day through and including the 120th day of a Business Interruption
Period, 0.25%, (ii) from and including the 121st day through and including the
210th day of a Business Interruption Period, 0.50%, (iii) from and including the
211th day through and including the 300th day of a Business Interruption Period,
0.75%, and (iv) from, including and after the 301st day of a Business
Interruption Period, 1.00%. For purposes of clause (a) of the preceding
sentence, (1) if Fitch shall cease to have in effect an NHL Confirmed Rating
(other than by reason of a change in the rating system of Fitch or if Fitch
shall cease to be in the business of rating corporate debt obligations, which
circumstances shall be governed by the last sentence of this definition), then,
if the applicable parties to the League-Wide Credit Agreement have not
theretofore agreed upon a Replacement Rating Agency (and a corresponding rating
system) or an alternative pricing grid, in each case to be substituted for the
NHL Confirmed Rating by an amendment to the League-Wide Credit Agreement, which
Replacement Rating Agency (and corresponding rating system) or an alternative
pricing grid shall be substituted for the NHL Confirmed Rating by an amendment
to this Agreement, the Borrower and the Required Lenders shall negotiate in good
faith to agree upon a Replacement Rating Agency (and a corresponding rating
system) or an alternative pricing grid, in each case to be substituted by an
amendment to this Agreement in a manner that effects the intent of this
definition under the rating system in effect as of the Amendment Effective Date
as closely as reasonably practicable, and pending the effectiveness of such
amendment, the Applicable Margin shall (X) through the date that is six months
following such cessation, be based on the NHL Confirmed Rating by Fitch most
recently in effect prior to such cessation, and (Y) thereafter, be either 2.25%
(in the case of Eurocurrency Loans) or 1.25% (in the case of ABR Loans), as
applicable, and (2) if the NHL Confirmed Rating shall be changed (other than as
a result of a change in the rating system of Fitch), such change shall be
effective as of the date on which the NHL notifies the Borrower or the Agent of
such change (or the Agent otherwise becomes aware of such change) and shall
continue to be in effect until the date immediately preceding the date on which
the NHL notifies the Borrower or the Agent of a subsequent change (or the Agent
otherwise becomes aware of such change). If the rating system of Fitch shall
change, or if Fitch shall cease to be in the business of rating corporate debt
obligations, then the Borrower and the Required Lenders shall negotiate in good
faith to amend this Agreement in a manner that effects the intent of this
definition under the rating system in effect as of the Amendment Effective Date
as closely as reasonably practicable, and pending the effectiveness of any such
amendment, (I) in the case of a change in the rating system of Fitch, if Fitch
continues to employ the same alphabetical rating categories contemplated by
clause (a) of the first sentence of this definition, the Applicable Margin shall
be based on the NHL Confirmed Rating established by Fitch, and (II) in all other
cases, the Applicable Margin shall be based on the NHL Confirmed Rating most
recently in effect prior to such change or cessation.
“Applicable Party” has the meaning assigned to it in Section 7.03(c).







--------------------------------------------------------------------------------

5


“Applicable Percentage” means, at any time, with respect to any Lender, the
percentage of the Aggregate Commitment represented by such Lender’s Commitment
at such time. If all the Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Commitments most recently in
effect, giving effect to any assignments.
“Approved Electronic Platform” has the meaning assigned to it in Section
7.03(a).
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
“Arena Subsidiary” means any Subsidiary of the Borrower that is engaged in the
business of operating, using, exploiting any right with respect to, maintaining,
renovating and/or constructing the arena in which the “home” games of the
Borrower are played or other facilities relating to such arena normally
associated with the operation of a Member, and which has Non-Recourse Debt
outstanding.
“Arranger” means JPMorgan Chase Bank, N.A. in its capacity as joint bookrunner
for the credit facility provided for herein.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, with the consent of any Person whose consent is
required by Section 8.04, and accepted by the Agent, in substantially the form
of Exhibit A or any other form (including electronic records generated by the
use of an electronic platform) approved by the Agent.
“Availability Period” means the period from and including the Amendment
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.
“Available Tenor” means, as of any date of determination and with respect to the
then-current Benchmark, as applicable, any tenor for such Benchmark or payment
period for interest calculated with reference to such Benchmark, as applicable,
that is or may be used for determining the length of an Interest Period pursuant
to this Agreement as of such date and not including, for the avoidance of doubt,
any tenor for such Benchmark that is then-removed from the definition of
“Interest Period” pursuant to clause (f) of Section 2.11.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the







--------------------------------------------------------------------------------

6


Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other Law applicable in the United Kingdom relating to the resolution of
unsound or failing banks, investment firms or other financial institutions or
their affiliates (other than through liquidation, administration or other
insolvency proceedings).
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.
“Bankruptcy Event” means, with respect to any Person, the occurrence of any of
the following with respect to such Person: (i) a court or governmental agency
having jurisdiction in the premises shall enter a decree or order for relief in
respect of such Person in an involuntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or appointing a
receiver, liquidator, assignee, custodian, trustee, sequestrator (or similar
official) of such Person or for any substantial part of its property or ordering
the winding up or liquidation of its affairs, and such decree or order shall
remain unstayed and in effect for a period of 60 consecutive days; (ii) such
Person shall commence a voluntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or consent to the
entry of an order for relief in an involuntary case under any such law, or
consent to the appointment or taking of possession by a receiver, liquidator,
assignee, custodian, trustee, sequestrator (or similar official) of such Person
or for any substantial part of its property or make any general assignment for
the benefit of creditors; or (iii) such Person shall admit in writing its
inability to pay its debts generally as they become due (otherwise than on a
purely temporary basis), or any action shall be taken by such Person in
furtherance of any of the foregoing.
“Benchmark” means, initially, the LIBO Rate; provided that if a Benchmark
Transition Event, a Term SOFR Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date have occurred with
respect to the LIBO Rate or the then-current Benchmark, then “Benchmark” means
the applicable Benchmark Replacement to the extent that such Benchmark
Replacement has replaced such prior benchmark rate pursuant to clause (b) or
clause (c) of Section 2.11.
“Benchmark Replacement” means, for any Available Tenor, the first alternative
set forth in the order below that can be determined by the Agent for the
applicable Benchmark Replacement Date:
(1) the sum of: (a) Term SOFR and (b) the related Benchmark Replacement
Adjustment;
(2) the sum of: (a) Daily Simple SOFR and (b) the related Benchmark Replacement
Adjustment;







--------------------------------------------------------------------------------

7


(3) the sum of: (a) the alternate benchmark rate that has been selected by the
Agent and the Borrower as the replacement for the then-current Benchmark for the
applicable Corresponding Tenor giving due consideration to (i) any selection or
recommendation of a replacement benchmark rate or the mechanism for determining
such a rate by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a benchmark rate as a
replacement for the then-current Benchmark for dollar-denominated syndicated
credit facilities at such time and (b) the related Benchmark Replacement
Adjustment;
provided that, in the case of clause (1), such Unadjusted Benchmark Replacement
is displayed on a screen or other information service that publishes such rate
from time to time as selected by the Agent in its reasonable discretion;
provided further that, notwithstanding anything to the contrary in this
Agreement or in any other Loan Document, upon the occurrence of a Term SOFR
Transition Event, and the delivery of a Term SOFR Notice, on the applicable
Benchmark Replacement Date, the “Benchmark Replacement” shall revert to and
shall be deemed to be the sum of (a) Term SOFR and (b) the related Benchmark
Replacement Adjustment, as set forth in clause (1) of this definition (subject
to the first proviso above).
If the Benchmark Replacement as determined pursuant to clause (1), (2) or (3)
above would be less than the Floor, the Benchmark Replacement will be deemed to
be the Floor for the purposes of this Agreement and the other Loan Documents.
“Benchmark Replacement Adjustment” means, with respect to any replacement of the
then-current Benchmark with an Unadjusted Benchmark Replacement for any
applicable Interest Period and Available Tenor for any setting of such
Unadjusted Benchmark Replacement:
(1) for purposes of clauses (1) and (2) of the definition of “Benchmark
Replacement,” the first alternative set forth in the order below that can be
determined by the Agent:
(a) the spread adjustment, or method for calculating or determining such spread
adjustment (which may be a positive or negative value or zero) as of the
Reference Time such Benchmark Replacement is first set for such Interest Period
that has been selected or recommended by the Relevant Governmental Body for the
replacement of such Benchmark with the applicable Unadjusted Benchmark
Replacement for the applicable Corresponding Tenor;
(b) the spread adjustment (which may be a positive or negative value or zero) as
of the Reference Time such Benchmark Replacement is first set for such Interest
Period that would apply to the fallback rate for a derivative transaction
referencing the ISDA Definitions to be effective upon an index cessation event
with respect to such Benchmark for the applicable Corresponding Tenor; and







--------------------------------------------------------------------------------

8


(2) for purposes of clause (3) of the definition of “Benchmark Replacement,” the
spread adjustment, or method for calculating or determining such spread
adjustment (which may be a positive or negative value or zero) that has been
selected by the Agent and the Borrower for the applicable Corresponding Tenor
giving due consideration to (i) any selection or recommendation of a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of such Benchmark with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body on the applicable Benchmark
Replacement Date and/or (ii) any evolving or then-prevailing market convention
for determining a spread adjustment, or method for calculating or determining
such spread adjustment, for the replacement of such Benchmark with the
applicable Unadjusted Benchmark Replacement for dollar-denominated syndicated
credit facilities;
provided that, in the case of clause (1) above, such adjustment is displayed on
a screen or other information service that publishes such Benchmark Replacement
Adjustment from time to time as selected by the Agent in its reasonable
discretion.
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Business
Day,” the definition of “Interest Period,” timing and frequency of determining
rates and making payments of interest, timing of borrowing requests or
prepayment, conversion or continuation notices, length of lookback periods, the
applicability of breakage provisions, and other technical, administrative or
operational matters) that the Agent decides in its reasonable discretion may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Agent in a manner
substantially consistent with market practice (or, if the Agent decides in its
reasonable discretion that adoption of any portion of such market practice is
not administratively feasible or if the Agent determines in its reasonable
discretion that no market practice for the administration of such Benchmark
Replacement exists, in such other manner of administration as the Agent decides
is reasonably necessary in connection with the administration of this Agreement
and the other Loan Documents).
“Benchmark Replacement Date” means, with respect to any Benchmark, the earliest
to occur of the following events with respect to the then-current Benchmark:
(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
such Benchmark (or the published component used in the calculation thereof)
permanently or indefinitely ceases to provide all Available Tenors of such
Benchmark (or such component thereof);
(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein;







--------------------------------------------------------------------------------

9


(3) in the case of a Term SOFR Transition Event, the date that is thirty (30)
days after the date a Term SOFR Notice is provided to the Lenders and the
Borrower pursuant to Section 2.11(c); or
(4) in the case of an Early Opt-in Election, the sixth (6th) Business Day after
the date notice of such Early Opt-in Election is provided to the Lenders, so
long as the Agent has not received, by 5:00 p.m., New York City time, on the
fifth (5th) Business Day after the date notice of such Early Opt-in Election is
provided to the Lenders, written notice of objection to such Early Opt-in
Election from Lenders comprising the Required Lenders.
For the avoidance of doubt, (i) if the event giving rise to the Benchmark
Replacement Date occurs on the same day as, but earlier than, the Reference Time
in respect of any determination, the Benchmark Replacement Date will be deemed
to have occurred prior to the Reference Time for such determination and (ii) the
“Benchmark Replacement Date” will be deemed to have occurred in the case of
clause (1) or (2) with respect to any Benchmark upon the occurrence of the
applicable event or events set forth therein with respect to all then-current
Available Tenors of such Benchmark (or the published component used in the
calculation thereof).
“Benchmark Transition Event” means, with respect to any Benchmark, the
occurrence of one or more of the following events with respect to the
then-current Benchmark:
(1) a public statement or publication of information by or on behalf of the
administrator of such Benchmark (or the published component used in the
calculation thereof) announcing that such administrator has ceased or will cease
to provide all Available Tenors of such Benchmark (or such component thereof),
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
any Available Tenor of such Benchmark (or such component thereof);
(2) a public statement or publication of information by the regulatory
supervisor for the administrator of such Benchmark (or the published component
used in the calculation thereof), the Federal Reserve Board, the NYFRB, an
insolvency official with jurisdiction over the administrator for such Benchmark
(or such component), a resolution authority with jurisdiction over the
administrator for such Benchmark (or such component) or a court or an entity
with similar insolvency or resolution authority over the administrator for such
Benchmark (or such component), which states that the administrator of such
Benchmark (or such component) has ceased or will cease to provide all Available
Tenors of such Benchmark (or such component thereof) permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide any Available Tenor
of such Benchmark (or such component thereof); or







--------------------------------------------------------------------------------

10


(3) a public statement or publication of information by the regulatory
supervisor for the administrator of such Benchmark (or the published component
used in the calculation thereof) announcing that all Available Tenors of such
Benchmark (or such component thereof) are no longer representative.
For the avoidance of doubt, a “Benchmark Transition Event” will be deemed to
have occurred with respect to any Benchmark if a public statement or publication
of information set forth above has occurred with respect to each then-current
Available Tenor of such Benchmark (or the published component used in the
calculation thereof).
“Benchmark Unavailability Period” means, with respect to any Benchmark, the
period (if any) (x) beginning at the time that a Benchmark Replacement Date
pursuant to clauses (1) or (2) of that definition has occurred if, at such time,
no Benchmark Replacement has replaced the then-current Benchmark for all
purposes hereunder and under any Loan Document in accordance with Section 2.11
and (y) ending at the time that a Benchmark Replacement has replaced the
then-current Benchmark for all purposes hereunder and under any Loan Document in
accordance with Section 2.11.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Blocked Person” has the meaning given to such term in Section 4.15(a).
“Borrower” means New York Rangers, LLC.
“Borrowing” means Loans of the same Type made, converted or continued on the
same date and, in the case of Eurocurrency Loans, as to which a single Interest
Period is in effect.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 or a conversion or continuation of a Loan in
accordance with Section 2.05, which shall be, in the case of any such written
request, in the form of Exhibit B or any other form approved by the Agent.







--------------------------------------------------------------------------------

11


“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
“Business Interruption” means (i) any strike by the National Hockey League
Players Association or a lockout of NHL players by the NHL that causes the
preemption of the playing of one or more NHL regular season or post-season games
or (ii) the occurrence of any event or condition that permits a termination of
any Material National Media Contract by the Obligor thereunder and the Obligor
terminates such Material National Media Contract.
“Business Interruption Period” means a period commencing on and including the
date on which a Business Interruption occurs and continuing until the first date
on which no Business Interruption is continuing.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP (as in effect on the Original
Effective Date), and the principal amount of such obligations shall be the
capitalized amount thereof determined in accordance with GAAP (as in effect on
the Original Effective Date).
“Change in Law” means the occurrence, after the Amendment Effective Date, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that, notwithstanding anything to the contrary herein, it is understood and
agreed that any changes resulting from requests, rules, guidelines or directives
(x) issued under, or in connection with, the Dodd-Frank Wall Street Reform and
Consumer Protection Act or (y) promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall, for the purposes of this Agreement, be
deemed to be adopted subsequent to the date hereof.
“Change of Control” means (a) an event or series of events by which (i) Dolan
Family Interests or (ii) Persons Controlled by Dolan Family Interests (any such
Person, a “Dolan Family Interest Controlled Person”) (so long as, in the case of
this clause (ii), no “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act) other than the Dolan Family Interests shall
beneficially own (within the meaning of Rule 13d-3 (as in effect on the
Amendment Effective Date) promulgated under the Exchange Act), in the aggregate,
more than fifty percent (50%) of the Equity Interests in such Dolan Family
Interest Controlled Person(s)) shall cease at any time to







--------------------------------------------------------------------------------

12


have beneficial ownership (within the meaning of Rule 13d-3 (as in effect on the
Amendment Effective Date) promulgated under the Exchange Act) of shares of the
capital stock of Parent, having sufficient votes to elect (or otherwise
designate) at such time a majority of the members of the board of directors of
Parent or (b) a change of control or a change in the ownership of effective
control with respect to the Borrower or the Membership of the Borrower under the
NHL Constitution or any NHL governing document unless after giving effect to
such change of control or change in the ownership of effective control, the
Borrower and the Membership of the Borrower are Controlled, directly or
indirectly, by Dolan Family Interests.
“Charges” has the meaning given to such term in Section 8.13.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateral” means the collateral securing the obligations of the Borrower
hereunder, as more fully described in the Security Agreement and any other
Security Document.
“Collateral Agent” means JPMorgan Chase Bank, N.A. in its capacity as collateral
agent under each Security Document.
“Collection Account” has the meaning set forth in the Security Agreement and
shall include, as the context may require, any other similar account under the
control of the Agent from which the Agent is authorized and instructed to
disburse amounts attributable to the Borrower into the Collection Account,
subject to the terms of the Security Agreement.
“Commissioner” means the individual serving as the Commissioner under Article VI
of the NHL Constitution and Bylaws.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans, expressed as an amount representing the maximum aggregate
permitted amount of such Lender’s Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.06, (b) increased from time
to time pursuant to Section 2.18 and (c) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 8.04. The
initial amount of each Lender’s Commitment is set forth on Schedule 1.01, or in
the Assignment and Assumption or the Incremental Facility Agreement pursuant to
which such Lender shall have assumed its Commitment, as applicable. The initial
aggregate amount of the Lenders’ Commitments as of the Amendment Effective Date
is $250,000,000.
“Commitment Fee” means the fee payable by the Borrower to the Agent pursuant to
Section 2.09(a).
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of the Borrower
pursuant to any Loan Document or the transactions contemplated therein that is







--------------------------------------------------------------------------------

13


distributed to the Agent or any Lender by means of electronic communications
pursuant to Section 8.01, including through an Approved Electronic Platform.
“Compliance Certificate” has the meaning given to such term in Section 5.02(c).
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Contract Year” means, for any Season, the twelve-month period beginning the
date on which the first payment of National Media Revenues is made to the
Borrower in respect of such Season.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Controlled Group” means the Borrower and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control which, together with the Borrower, are treated as a single
employer under Section 414 of the Code.
“Controlling Owner” means any Controlling Owner (as defined in the NHL
Constitution and Bylaws).
“Corresponding Tenor” with respect to any Available Tenor means, as applicable,
either a tenor (including overnight) or an interest payment period having
approximately the same length (disregarding business day adjustment) as such
Available Tenor.
“Covered Entity” means any of the following:
(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or
(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).
“Covered Party” has the meaning assigned to it in Section 8.21.
“Credit Party” means the Agent and each other Lender.







--------------------------------------------------------------------------------

14


“Daily Simple SOFR” means, for any day, SOFR, with the conventions for this rate
(which will include a lookback) being established by the Agent in accordance
with the conventions for this rate selected or recommended by the Relevant
Governmental Body for determining “Daily Simple SOFR” for syndicated business
loans; provided, that if the Agent in its reasonable discretion decides that any
such convention is not administratively feasible for the Agent, then the Agent
may establish another convention in its reasonable discretion.
“Debt Service Account” has the meaning set forth in the Security Agreement.
“Debt Service Ratio” means, for any period, the ratio of (a) Qualified Revenue
for such period to (b) Debt Service Requirements for such period.
“Debt Service Requirements” means, for any period (the “Measurement Period”),
the sum of (a) all scheduled payments of principal amounts of Indebtedness
(other than Non-Recourse Debt) of the Borrower and its Subsidiaries (other than
Excluded Subsidiaries) during the Measurement Period (other than optional
prepayments or mandatory non-scheduled prepayments of any Indebtedness and other
than repayment of the Loans hereunder) and (b) Interest Expense for the
Measurement Period.
“Debt Service Reserve Amount” means, on any date, the aggregate amount of
interest projected to be payable on the Loans during the 180-day period
following such date (the “Reserve Period”) (assuming on each day of the Reserve
Period Loans in an amount equal to the Aggregate Commitment are outstanding).
For purposes of calculating the Debt Service Reserve Amount, interest will be
assumed to accrue on the Loans at a rate per annum equal to the sum of (x) the
one-month LIBO Rate (or an equivalent rate as reasonably agreed between the
Agent and the Borrower) as calculated by the Agent in accordance with its
customary practice (calculated as of the first day of the Reserve Period), plus
(y) the Applicable Margin (calculated as of the first day of the Reserve
Period); provided that if any portion of the Loans is subject to interest rate
protection at a lower rate than the then applicable interest rate in respect of
the Loans, and the Borrower provides evidence thereof satisfactory to the Agent,
such lower rate shall apply as to such amount.
“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“Defaulted Media Contract” has the meaning given to such term in Section
6.01(o).
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, (i) to fund any portion of its
Loans or (ii) to pay to any Credit Party any other amount required to be paid by
it







--------------------------------------------------------------------------------

15


hereunder, unless, in the case of clause (i) above, such Lender notifies the
Agent in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified in
such writing, including, if applicable, by reference to a specific Default) has
not been satisfied, (b) has notified the Borrower or any Credit Party in
writing, or has made a public statement, to the effect that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good-faith determination that a condition precedent
(specifically identified in such writing, including, if applicable, by reference
to a specific Default) to funding a Loan cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Credit Party made in good faith to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Agent, (d) has become the subject of a Bankruptcy Event or (e) has, or has a
Lender Parent that has, become the subject of a Bail-In Action; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.
“Dolan Family Interest Controlled Person” has the meaning specified in the
definition of “Change of Control”.
“Dolan Family Interests” means (a) any Dolan Family Member, (b) any trusts for
the benefit of any Dolan Family Member, (c) any estate or testamentary trust of
any Dolan Family Member for the benefit of any Dolan Family Member or Dolan
Family Members, (d) any executor, administrator, trustee, conservator or legal
or personal representative of any Person or Persons specified in clauses (a),
(b) and (c) above to the extent acting in such capacity on behalf of any Dolan
Family Member or Dolan Family Members and not individually and (e) any
corporation, partnership, limited liability company or other similar entity, in
each case 80% of which is owned and controlled by any of the foregoing or
combination of the foregoing.
“Dolan Family Members” means Charles F. Dolan, his spouse, his descendants and
any spouse of any of such descendants.
“Early Opt-in Election” means, if the then-current Benchmark is the LIBO Rate,
the occurrence of:
(i) a notification by the Agent to (or the request by the Borrower to the Agent
to notify) each of the other parties hereto that at least five currently







--------------------------------------------------------------------------------

16


outstanding dollar-denominated syndicated credit facilities at such time contain
(as a result of amendment or as originally executed) a SOFR-based rate
(including SOFR, a term SOFR or any other rate based upon SOFR) as a benchmark
rate (and such syndicated credit facilities are identified in such notice and
are publicly available for review), and
(ii) the joint election by the Agent and the Borrower to trigger a fallback from
LIBO Rate and the provision by the Agent of written notice of such election to
the Lenders.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Electronic Signature” means an electronic sound, symbol or process attached to,
or associated with, a contract or other record and adopted by a Person with the
intent to sign, authenticate or accept such contract or record.
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, (i) a
Defaulting Lender or a Lender Parent thereof, (ii) the Borrower, any Subsidiary
of the Borrower or any other Affiliate of the Borrower (including, for the
avoidance of doubt, Parent and its subsidiaries), (iii) a direct or indirect
competitor of the Borrower that is not a commercial bank, finance company,
insurance company, financial institution or fund; and (iv) a natural person.
Notwithstanding the foregoing, the Borrower and each of the Lenders acknowledge
and agree that the Agent shall not have any responsibility or obligation to
ascertain, monitor or inquire as to whether any Lender or potential Lender is an
Eligible Assignee, and the Agent shall have no liability with respect to any
assignment or participation of Loans made, or any information made available, to
any Person that is not an Eligible Assignee by any Lender in violation hereof.
“Eligible Investments” means any of the following (a) marketable, direct
obligations of the United States of America or United States government
agencies; (b) bonds, notes and/or commercial paper outstanding at any time
issued by any Person organized under the laws of any state of the United States
of America, and U.S. dollar







--------------------------------------------------------------------------------

17


denominated debt obligations of foreign corporations; (c) fully collateralized
repurchase agreements in such amounts and with such financial institutions, as
the Borrower may select from time to time; (d) bank deposits, certificates of
deposit, banker’s acceptances and time deposits, which are issued by any Lender
or by a United States national or state bank or foreign bank; (e) money market
funds that comply with the criteria set forth in SEC Rule 2a-7 under the
Investment Company Act of 1940; (f) taxable and tax-exempt municipal debt
obligations with a long term minimum credit rating of “A-” by S&P and “A3” by
Moody’s, or equivalent short term rating; (g) sovereign, sovereign agency,
sovereign provincial and supranational debt obligations with a minimum credit
rating of “AA-” by S&P and “Aa3” by Moody’s; (h) asset-backed securities that
are collateralized by non-mortgage consumer receivables and that have a minimum
credit rating of “AAA” by S&P and “Aaa” by Moody’s; and (i) United States agency
and government-sponsored entity collateralized mortgage obligations with a
minimum credit rating of “AAA” by S&P and “Aaa” by Moody’s. Such Investments
will be measured as of the date the Investment is acquired with the maximum
maturity of any individual investment not exceeding 24 months, and a maximum
portfolio average maturity of 12 months. Such Investments will also bear at
least two credit ratings, including (i) for commercial paper, minimum ratings of
“A2” by S&P and “P2” by Moody’s, (ii) for longer term bonds and notes, average
long-term equivalent ratings of “BBB” by S&P and “Baa” by Moody’s for the
portfolio of this investment class, (iii) for repurchase agreements, bank
deposits, certificates of deposit, banker’s acceptances and time deposits, a
minimum rating of “BBB” by S&P and “Baa” by Moody’s is required, unless, with
respect to U.S. bank deposits and U.S. certificates of deposit, the amount
invested is less than $250,000. To the extent that S&P or Moody’s credit ratings
for such instruments are not available, equivalent credit ratings from Fitch
Ratings, Inc. are acceptable.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person of whatever nature, and
any warrants, options or other rights entitling the holder thereof to purchase
or acquire any of the foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, bear interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning given to such term in Section 6.01.
“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended from time to time.







--------------------------------------------------------------------------------

18


“Excluded Subsidiary” means an Arena Subsidiary or a Non-Profit Subsidiary.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.16(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.14, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in such Loan or Commitment
or to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.14(f) and (d)
any U.S. Federal withholding Taxes imposed under FATCA.
“Existing Borrowings” has the meaning given to such term in Section 2.18(e).
“Expansion” means any expansion in the membership of the NHL resulting in the
existence of more than 31 Members. For purposes hereof, the effective date of
any expansion which constitutes an Expansion pursuant to the terms of the
foregoing sentence shall be deemed to be the date as of which the new Member
receives its first payment of League Revenues (in respect of such Member in lieu
of the Borrower) under (or in respect of) any National Media Contract.
“Expansion Projections” has the meaning given to such term in Section 5.20.
“Expansion Revenues” means, in connection with any Expansion, all cash
compensation payable from time to time to or for the benefit of the Borrower by
the Member or Members becoming a member(s) of the NHL as a result of such
Expansion, including cash payments on any deferred portion of the compensation
payable in connection with such Expansion and cash payments (whether of
principal, interest or other amounts) on any promissory notes issued to or for
the benefit of the Borrower in connection with such Expansion.
“Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans at such time.









--------------------------------------------------------------------------------

19


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if such rate shall be
less than zero, such rate shall be deemed to be zero for all purposes of this
Agreement.
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.
“Fees” means all fees payable pursuant to this Agreement or the Agent Fee
Letter, including the Commitment Fee and the Administrative Fee.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.
“Financing Statements” means the Uniform Commercial Code financing statements
that have been, or are to be, filed against the Borrower (and, as appropriate,
its Subsidiaries) in order to perfect the security interest of the Collateral
Agent in the Collateral granted by the Borrower (and, as appropriate, its
Subsidiaries) to the Collateral Agent pursuant to the Loan Documents.
“Fitch” means Fitch, Inc.
“Floor” means the benchmark rate floor, if any, provided in this Agreement
initially (as of the execution of this Agreement, the modification, amendment or
renewal of this Agreement or otherwise) with respect to the LIBO Rate.
“Foreign Lender” means a Lender that is not a U.S. Person.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Global Subordination Agreement” means the agreement substantially in the form
of Exhibit D.







--------------------------------------------------------------------------------

20


“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, bureau, commission, department, instrumentality,
regulatory body, court, tribunal, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government, in each case whether foreign or
domestic.
“GST/HST” means all goods and services tax and harmonized sales tax imposed
under Part IX of the Excise Tax Act (Canada).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
“IBA” has the meaning assigned to such term in Section 1.05.
“Incremental Commitment” means, with respect to any Lender, the commitment, if
any, of such Lender, established pursuant to an Incremental Facility Agreement
and Section 2.18, to make Loans hereunder, expressed as an amount representing
the maximum aggregate permitted amount of such Lender’s Exposure under such
Incremental Facility Agreement.
“Incremental Facility Agreement” means an Incremental Facility Agreement, in
form and substance reasonably satisfactory to the Agent and the Borrower, among
the Borrower, the Agent and one or more Incremental Lenders, establishing
Incremental Commitments and effecting such other amendments hereto and to the
other Loan Documents as are contemplated by Section 2.18.
“Incremental Facility Maximum Amount” means $90,000,000.
“Incremental Lender” means a Lender with an Incremental Commitment.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred







--------------------------------------------------------------------------------

21


purchase price of property or services (excluding (i) current accounts payable
incurred in the ordinary course of business and (ii) obligations in respect of
compensation payments to players, coaches, managers or other personnel of such
Person incurred pursuant to employment contracts entered into in the ordinary
course of business), (e) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, (f) all Guarantees by
such Person of Indebtedness of others, (g) all Capital Lease Obligations of such
Person, (h) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty and
(i) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances; provided, however, that Indebtedness shall not include
(x) such Person’s share of any obligations to the NHL or any Obligors under the
Media Contracts arising as a result of any Business Interruption and any
election by the NHL to require continuation of payments under Media Contracts
during a Business Interruption Period, (y) Indebtedness of the Borrower to any
Subsidiary of the Borrower other than an Excluded Subsidiary or of a Subsidiary
of the Borrower to the Borrower or another Subsidiary of the Borrower other than
an Excluded Subsidiary or (z) the Borrower’s obligations with respect to
Subordinated Owner Advances. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor;
provided, however, that Indebtedness shall not include any Indebtedness of the
NHL unless (x) such Person has agreed in writing to provide a Guarantee with
respect to such Indebtedness or (y) such Indebtedness is secured by any Lien on
property owned or acquired by such Person or any of its Subsidiaries. Without
limiting the generality of the foregoing, for the avoidance of doubt,
Indebtedness shall exclude (1) deferred revenue (including advance ticket
sales), (2) obligations to make or pay advances, deposits or deferred
compensation to announcers, broadcasters, on-air talent, promoters, producers or
other third parties in connection with the development, booking, production,
broadcast, promotion, execution, staging or presentations of shows, events or
other entertainment activities or related merchandising, concessions or
licensing, and (3) obligations to pay advances, deposits or deferred
compensation to the holders of rights to content or intellectual property in
connection with the development, broadcast, distribution or license of content
or underlying intellectual property.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.
“Indemnitee” has the meaning given to such term in Section 8.03(c).
“Information” has the meaning assigned to it in Section 8.12.







--------------------------------------------------------------------------------

22


“Intellectual Property” has the meaning given to such term in the Security
Agreement.
“Interest Expense” means, for any period, the excess of (a) the sum without
duplication of (i) the interest expense (including imputed interest expense in
respect of Capital Lease Obligations, but excluding interest expense in respect
of Non-Recourse Debt) of the Borrower for such period, determined on a
consolidated basis in accordance with GAAP (but excluding (x) the interest
expense of any Excluded Subsidiary and (y) interest expense on obligations in
respect of compensation payments to players, coaches, managers or other
personnel of the Borrower entered into in the ordinary course of business and
that are obligations in respect of the deferred purchase price of services),
plus (ii) any interest accrued during such period in respect of Indebtedness
(other than Non-Recourse Debt) of the Borrower that is required to be
capitalized rather than included in consolidated interest expense for such
period in accordance with GAAP, plus (iii) any cash payments made during such
period in respect of obligations referred to in clause (b)(iii) below that were
amortized or accrued in a previous period, minus (b) the sum without duplication
of (i) interest income of the Borrower for such period, determined on a
consolidated basis in accordance with GAAP (but excluding the interest income of
any Excluded Subsidiary), plus (ii) to the extent included in clause (a) above
for such period, non-cash amounts attributable to amortization of financing
costs paid in a previous period, plus (iii) to the extent included in clause (a)
above for such period, non-cash amounts attributable to amortization of debt
discounts or accrued interest payable in kind for such period. For purposes of
the foregoing, interest expense of any Person shall be determined after giving
effect to any net payments made or received by such Person with respect to
interest rate Swap Agreements (other than early termination payments).
“Interest Payment Date” means (a) with respect to any ABR Loan, the first
Business Day following the last day of each March, June, September and December
and the Maturity Date and (b) with respect to any Eurocurrency Loan, the last
day of the Interest Period applicable to the Borrowing of which such Loan is a
part, the Maturity Date and, in the case of a Eurocurrency Borrowing with an
Interest Period of more than three months’ duration, such day or days prior to
the last day of such Interest Period as shall occur at intervals of three
months’ duration after the first day of such Interest Period.
“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the date one week, or
one, two, three or six months thereafter, as selected by the Borrower; provided
that (a) if any Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day,
and (b) any Interest Period that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such







--------------------------------------------------------------------------------

23


Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.
“Interpolated Screen Rate” means, with respect to any Eurocurrency Borrowing for
any Interest Period, a rate per annum that results from interpolating on a
linear basis between (a) the applicable LIBO Screen Rate for the longest
maturity for which a LIBO Screen Rate is available that is shorter than such
Interest Period and (b) the applicable LIBO Screen Rate for the shortest
maturity for which a LIBO Screen Rate is available that is longer than such
Interest Period, in each case at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period.
“Investment” means purchasing, holding or acquiring (including pursuant to any
merger with any Person) any Equity Interest, evidences of indebtedness or other
securities (including any option, warrant or other right to acquire any of the
foregoing), except for notes or similar debt obligations issued by a bank to
whom such note or debt obligation is pledged in connection with such bank’s
issuance of a letter of credit on behalf of the Borrower, of, or making or
permitting to exist any loans or advances (other than commercially reasonable
extensions of trade credit) to, guaranteeing any Indebtedness of, or making or
permitting to exist any investment in, any other Person, or purchasing or
otherwise acquiring (in one transaction or a series of transactions) any assets
of any Person constituting a business unit.
“Investment Grade” means, with respect to any Obligor, that (a) such Obligor has
received a credit rating by Standard & Poor’s of BBB- or better and by Moody’s
of Baa3 or better (collectively, “Investment Grade Ratings”) and such credit
ratings remain effective, (b) if such Obligor has not been rated by both
Standard & Poor’s and Moody’s, a Person that Controls such Obligor has received
Investment Grade Ratings, and such Obligor has not received a credit rating by
Standard & Poor’s that is lower than BBB- or by Moody’s that is lower than Baa3,
or (c) if neither such Obligor nor any Person that Controls such Obligor has
been rated by both Standard & Poor’s and Moody’s, such Obligor’s
creditworthiness is reasonably satisfactory to the Agent.
“Investment Grade Ratings” has the meaning given to such term in the definition
of “Investment Grade”.
“IRS” means the United States Internal Revenue Service.
“ISDA Definitions” means the 2006 ISDA Definitions published by the
International Swaps and Derivatives Association, Inc. or any successor thereto,
as amended or supplemented from time to time, or any successor definitional
booklet for interest rate derivatives published from time to time by the
International Swaps and Derivatives Association, Inc. or such successor thereto.
“Joined Subsidiary” means a Subsidiary of the Borrower that has entered into a
Subsidiary Security Joinder Agreement substantially in the form of Exhibit F
hereto.







--------------------------------------------------------------------------------

24


“L/C Obligations” means obligations of the Borrower in respect of letters of
credit issued for the benefit of the Borrower (a) in the ordinary course of
business or (b) as security for potential withdrawal liability under a Plan in
connection with the sale or other transfer of the Borrower’s Membership to a
successor in interest approved in accordance with the NHL’s Constitution and
that does not constitute an Event of Default pursuant to Section 6.01(j), in an
aggregate amount outstanding not to exceed $10,000,000 at any one time.
“Labor Contingency Calculation Date” means the first date of any Labor
Contingency Interest Reserve Period and each three-month anniversary of such
date during such Labor Contingency Interest Reserve Period.
“Labor Contingency Interest Reserve Amount” means, as of any Labor Contingency
Calculation Date, an amount equal to the excess, if any, of (i) the aggregate
amount of interest projected to be payable on the Loans during the nine-month
period following Labor Contingency Calculation Date (the “Labor Contingency
Reserve Period”) (assuming on each day of the Labor Contingency Reserve Period
Loans in an amount equal to the Aggregate Commitment are outstanding) over (ii)
the amount held in the Debt Service Account on such Labor Contingency
Calculation Date. For purposes of calculating the Labor Contingency Interest
Reserve Amount, interest will be assumed to accrue on the Loans at a rate per
annum equal to the sum of (x) the one-month LIBO Rate (or an equivalent rate as
reasonably agreed between the Agent and the Borrower) as calculated by the Agent
in accordance with its customary practice (calculated as of the applicable Labor
Contingency Calculation Date), plus (y) the Applicable Margin (calculated as of
the applicable Labor Contingency Calculation Date); provided that if any portion
of the Loans is subject to interest rate protection at a lower rate than the
then applicable interest rate in respect of the Loans, and the Borrower provides
evidence thereof satisfactory to the Agent, such lower rate shall apply as to
such amount.
“Labor Contingency Interest Reserve Period” means the period from and including
the date that is 45 days prior to the expiration date of the then-applicable NHL
collective bargaining agreement and continuing until the earlier of (x) such
time as a new NHL collective bargaining agreement shall have been executed and
delivered or (y) such time as a binding agreement to enter into a new collective
bargaining agreement shall have been executed and delivered (as may be
evidenced, at the request of the Agent, by a certification from the Borrower
that such an agreement in principle exists, subject to final documentation).
“Labor Contingency Reserve Period” has the meaning given to such term in the
definition of “Labor Contingency Interest Reserve Amount”.
“Law” means any law, constitution, statute, treaty, regulation, rule, ordinance,
order, injunction, writ, decree or award of any Governmental Authority.
“League Pledged Revenue Receipts” means, for any period, all League Revenues
actually paid (including payments made in the form of a loan or advance during
any period during which a Business Interruption is continuing) to the Borrower
or







--------------------------------------------------------------------------------

25


any of its Joined Subsidiaries during such period in the form of cash payments
(including
cash payments from the funding of a loan or advance) made into the Collection
Account (provided that any payments made prior to the Original Effective Date
need not have been made into the Collection Account); provided, however, that
after the occurrence of any Business Interruption and until the date that is one
year after the occurrence of such Business Interruption, with respect to any
four fiscal quarter period (a “Specified National Media Interruption Period”)
that includes one or more fiscal quarters in which payments under (or in respect
of) any National Media Contract were suspended or reduced as a result of such
Business Interruption (any such fiscal quarter, a “Specified National Media
Interruption Quarter”), for purposes of calculating the League Pledged Revenue
Receipts for such Specified National Media Interruption Period, the League
Pledged Revenue Receipts for each Specified National Media Interruption Quarter
included in such Specified National Media Interruption Period shall be deemed to
be the greater of (x) the aggregate amount under (or in respect of) National
Media Contracts actually paid (including payments made in the form of a loan or
advance during any period during which a Business Interruption is continuing) to
the Borrower or any of its Joined Subsidiaries during such Specified National
Media Interruption Quarter and deposited in the Collection Account and (y) the
aggregate amount under (or in respect of) National Media Contracts that would
have been paid to the Borrower or any of its Joined Subsidiaries and deposited
in the Collection Account (consistent with past practice during the period of
four complete consecutive fiscal quarters of the Borrower most recently ended
prior such Business Interruption) during the Specified National Media
Interruption Quarter in the absence of a Business Interruption.
“League Revenues” means, collectively, (a) National Media Revenues, (b) NHLE
Revenues, (c) New NHL Entity Revenues and (d) New NHL Third Party Revenues, in
each case after adjusting for any applicable amounts attributable to (A) the
broadcast of hockey games of the Montreal Canadiens and (B) invasion fees in the
then current existing amounts approved by the NHL Board of Governors and
excluding, without duplication, any amounts in respect of Sales Taxes.
“League-Wide Credit Agreement” means the Club LP Credit Agreement, dated as of
September 29, 2014, among NHL U.S. Funding LP, Citibank, N.A., as Facilitating
Agent, and the Club LP’s from time to time parties thereto, as amended,
modified, supplemented or restated from time to time.
“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.
“Lender-Related Person” has the meaning assigned to it in Section 8.03(b).
“Lenders” means the Persons listed on Schedule 1.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or an
Incremental Facility Agreement, other than any such Person that shall have
ceased to be a party hereto pursuant to an Assignment and Assumption.







--------------------------------------------------------------------------------

26


“Liabilities” means any losses, claims (including intraparty claims), demands,
damages or liabilities of any kind.
“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, a rate per annum equal to the London interbank offered rate as
administered by the ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for deposits in dollars (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period as displayed on the Bloomberg screen page that displays such rate
(currently page LIBOR01) or, in the event such rate does not appear on a page of
the Bloomberg screen, on the appropriate page of such other information service
that publishes such rate as shall be selected by the Agent from time to time in
its reasonable discretion (such applicable rate being called the “LIBO Screen
Rate”), at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period. If no LIBO Screen Rate shall be available
for a particular Interest Period but LIBO Screen Rates shall be available for
maturities both longer and shorter than such Interest Period, then the LIBO Rate
for such Interest Period shall be the Interpolated Screen Rate. Notwithstanding
the foregoing, if the LIBO Rate, determined as provided above, would otherwise
be less than zero, then the LIBO Rate shall be deemed to be zero for all
purposes.
“LIBO Screen Rate” has the meaning given to such term in the definition of “LIBO
Rate”.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Loan Documents” means (a) this Agreement, (b) the Security Agreement, (c) the
Financing Statements and any other Security Documents executed by the Borrower
or any of its Subsidiaries, (d) the NHL Consent Letter and (e) each payment
direction letter contemplated by Section 5.23, together with any other documents
or instruments executed by or on behalf of the Borrower or any of its
Subsidiaries with respect to the credit facility provided for herein and
designated as a Loan Document.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Local Media Contracts” means any agreement entered into by the Borrower, its
Subsidiaries or an NHL Entity, as agent for the Borrower or its Subsidiaries
(and in respect of which there is not revenue sharing among the Members), now
existing or entered into in the future respecting the visual or audio-visual
transmission or broadcast of any hockey games of the NHL to audiences other than
on a national basis (i.e., those limited to the home territories of the Members
participating in such games) in







--------------------------------------------------------------------------------

27


the United States or Canada, irrespective of the means of transmission of such
broadcast; provided that Local Media Contracts shall not include any National
Media Contract.
“Local Pledged Revenue Receipts” means, for any period, all amounts under (or in
respect of) Local Media Contracts actually paid (including payments made in the
form of a loan or advance during any period during which a Business Interruption
is continuing) to the Borrower or any of its Joined Subsidiaries during such
period in the form of cash payments (including cash payments from the funding of
a loan or advance) made into the Collection Account (provided that any payments
made prior to the Original Effective Date need not have been made into the
Collection Account) pursuant to one or more payment direction letters in form
and substance satisfactory to the Agent; provided, however, that after the
occurrence of any Business Interruption and until the date that is one year
after the occurrence of such Business Interruption, with respect to any four
fiscal quarter period (a “Specified Local Media Interruption Period”) that
includes one or more fiscal quarters in which payments under (or in respect of)
any Local Media Contract were suspended or reduced as a result of such Business
Interruption (any such fiscal quarter, a “Specified Local Media Interruption
Quarter”), for purposes of calculating the Local Pledged Revenue Receipts for
such Specified Local Media Interruption Period, the Local Pledged Revenue
Receipts for each Specified Local Media Interruption Quarter included in such
Specified Local Media Interruption Period shall be deemed to be the greater of
(x) the aggregate amount under (or in respect of) Local Media Contracts actually
paid (including payments made in the form of a loan or advance during any period
during which a Business Interruption is continuing) to the Borrower or any of
its Joined Subsidiaries during such Specified Local Media Interruption Quarter
and deposited in the Collection Account pursuant to one or more payment
direction letters in form and substance satisfactory to the Agent and (y) the
aggregate amount under (or in respect of) Local Media Contracts that would have
been paid to the Borrower or any of its Joined Subsidiaries and deposited in the
Collection Account (consistent with past practice during the period of four
complete consecutive fiscal quarters of the Borrower most recently ended prior
such Business Interruption) during the Specified Local Media Interruption
Quarter in the absence of a Business Interruption.
“Local Revenues” means all revenues under (or in respect of) Local Media
Contracts.
“Margin Regulations” means Regulations T, U and X of the Board as from time to
time in effect, and all official rulings and interpretations thereunder or
thereof.
“Margin Stock” has the meaning given to such term under Regulation U of the
Board.
“Master Agreement” has the meaning specified in the definition of “Swap
Agreement”.
“Material Adverse Effect” means a material adverse effect on the ability of the
Borrower to fulfill its material obligations to be performed under the Loan
Documents.







--------------------------------------------------------------------------------

28


“Material Media Contract” means, as of any date, (a) each Material National
Media Contract and (b) each Local Media Contract in respect of which the Local
Pledged Revenue Receipts attributable to such Local Media Contract for the
period of four consecutive fiscal quarters of the Borrower most recently ended
on or prior to such date is greater than an amount equal to 35% of all Local
Pledged Revenue Receipts for the same period.
“Material National Media Contract” means, as of any date, each National Media
Contract in respect of which the League Pledged Revenue Receipts attributable to
such National Media Contract for the period of four consecutive fiscal quarters
of the Borrower most recently ended on or prior to such date is greater than an
amount equal to 20% of all League Pledged Revenue Receipts for the same period.
“Material Plan” has the meaning given to such term in Section 6.01(h).
“Maturity Date” means November 6, 2023.
“Maximum Available Amount” means at any time and from time to time, the
Aggregate Commitment at such time.
“Maximum Rate” has the meaning given to such term in Section 8.13.
“Measurement Period” has the meaning given to such term in the definition of
“Debt Service Requirements”.
“Media Contract” means each National Media Contract and each Local Media
Contract.
“Media Revenues” means, collectively, League Revenues and Local Revenues.
“Member” means any Person directly owning a Membership.
“Membership” means a membership in the NHL granted pursuant to the terms of the
NHL Constitution, authorizing the operation of a professional hockey team of the
NHL in a designated city. The term “Membership” shall include any such
membership granted pursuant to an Expansion subsequent to the date hereof as
well as any such membership in existence as of the date hereof.
“Membership Documents” means the terms and provisions of the NHL Constitution to
the extent that such terms and provisions are applicable to the Membership owned
and operated by the Borrower.
“Membership Majority Interest” means, with respect to any Membership, (i) such
Membership or (ii) 50% or more of the voting Equity Interests or other
Controlling Equity Interests (which must continue to be the Controlling Equity
Interests after giving effect to any grant, sale or other transfer thereof and
in each case representing at least 30% of the Equity Interests) in the Member
that owns such Membership.







--------------------------------------------------------------------------------

29


“MNPI” means material information concerning Parent, the Borrower, any
Subsidiary or any Affiliate of any of the foregoing or their securities that has
not been disseminated in a manner making it available to investors generally,
within the meaning of Regulation FD under the United States Federal securities
laws. For purposes of this definition, “material information” means information
concerning Parent, the Borrower, the Subsidiaries or any Affiliates of any of
the foregoing or any of their securities that would be reasonably expected to be
material for purposes of the United States Federal and state securities laws.
“Moody’s” means Moody’s Investors Service, Inc.
“National Hockey League Players’ Association” means the association formed by
NHL players to act as the representative of the NHL players in the conduct of
collective bargaining.
“National Media Contracts” means any agreement entered into by the NHL, as agent
for the Members, or any New Rights Entity, now existing or entered into in the
future respecting the audio, visual or audio-visual transmission or broadcast of
any hockey games of the NHL to audiences on a national basis (i.e., those not
limited to the home territories of the Members participating in such games) in
the United States or Canada, irrespective of the means of transmission of such
broadcast, including, without limitation, each NHL Network National Media
Contract.
“National Media Revenues” means all revenues under (or in respect of) National
Media Contracts and all Outer-Market Fees; provided that, except for amounts
that have been deposited into the Collection Account, any revenues payable in
Canadian dollars allocable to any Member under any National Media Contract with
respect to the transmission or broadcast of any hockey games of the NHL to
audiences on a national basis in Canada shall be, subject to any applicable
foreign exchange hedge, converted to U.S. Dollars at the then current Spot Rate.
“New NHL Entity Revenues” means dividends and distributions and royalty payments
from any New Rights Entity to the extent that (i) any rights which are under the
National Media Contracts are transferred to such new entity for exploitation by
such entity, or (ii) any rights or assets owned or licensed by any NHLE Entity
are transferred to any such new entity for exploitation by such entity.
“New NHL Third Party Revenues” means payments from any arrangement existing in
the future with any third party to the extent that (i) any rights are licensed
or contracted directly by the NHL as agent for the Members to any such third
party other than under National Media Contracts, or (ii) any rights or assets
owned or licensed by any NHLE Entity are transferred to the NHL as agent for the
Members and are licensed or contracted directly by the NHL as agent for the
Members to any such third party other than under National Media Contracts.
“New Rights Entity” means any new entity owned ratably by the Members (other
than any NHLE Entity).







--------------------------------------------------------------------------------

30


“NHL” means the National Hockey League, a joint venture organized as an
unincorporated association, composed of its Members.
“NHL Agreements” has the meaning given to such term in the definition of “NHL
Constitution”.
“NHL Board of Governors” means the board formed by the Members, pursuant to
Article V of the NHL Constitution and Bylaws, currently consisting of one
representative from each Member.
“NHL Confirmed Rating” means the applicable NHL rating assigned by Fitch (or, if
applicable, a Replacement Rating Agency).
“NHL Consent Letter” means the letter agreement dated January 25, 2017, among
the Borrower, the NHL, the Agent, the Collateral Agent and the other parties
thereto setting forth, among other things, the terms and conditions of the
consent by the NHL to the credit facility and related collateral security
contemplated in the Loan Documents, as the same may be amended, restated,
supplemented or otherwise amended from time to time in accordance with its
terms.
“NHL Constitution” means, collectively, (a) the Constitution and Bylaws of the
NHL, including any amendments to such document and any interpretations of such
document issued from time to time by the Commissioner, all operative NHL or NHL
Board of Governors resolutions, the governing documents of each of the NHL
Entities and such other by laws, rules or policies as the NHL, the NHL Board of
Governors, any of the other NHL Entities or the Commissioner may issue from time
to time and (b) any existing or future agreements entered into by the NHL, any
of the other NHL Entities or the NHL Board of Governors, including any National
Media Contract or collective bargaining or other labor agreements (including any
pension fund agreements) and agreements made in settlement of any litigation
against the NHL (jointly or collectively), the NHL Board of Governors, any of
the other NHL Entities or the Members (the agreements described in this clause
(b), collectively, the “NHL Agreements”).
“NHL Entities” means NHLE, NHLE Canada, NHL ICE, NHLB, NHL Enterprises, Inc.,
National Hockey League Enterprises Canada, Inc., NHL Network US, L.P., NHL
Network US, Inc., NHL WCH 16, LP, NHL WCH 16, Inc., NHL WCH 16 US, LP, NHL WCH
16 US GP, LLC, NHL WCH 16 Canada Holdco, Inc., NHL WCH 16 US Holdco, LLC, NHL
China Holdings, LLC, any successor or Affiliate of any of the foregoing
entities, any other Person in which a majority of the Members directly or
indirectly hold Equity Interests and/or any of their respective present or
future successors or assigns.
“NHL ICE” means NHL Interactive CyberEnterprises, LLC, a Delaware limited
liability company.
“NHL Network” means NHL Network US, L.P., a Delaware limited partnership, a
joint venture that has been established to distribute a television network (i)
in which the NHLE Entities own, beneficially and of record, not less than 50% of
the







--------------------------------------------------------------------------------

31


outstanding equity interests and (ii) of which the NHLE Entities have the power
to direct or cause the direction of the management and policies, whether through
the ownership of voting securities or ownership interests, by contract or
otherwise.
“NHL Network National Media Contract” means any agreement entered into by the
NHL, as agent for each of the Members, and NHL Network respecting the broadcast
of any hockey games of the NHL to audiences outside of the home territories of
the home and visiting Members playing such games, whether such games are regular
season games or otherwise.
“NHLB” means NHL Enterprises B.V., a Netherlands private limited company.
“NHLE” means NHL Enterprises, L.P., a Delaware limited partnership.
“NHLE Canada” means NHL Enterprises Canada, L.P., an Ontario limited
partnership.
“NHLE Entities” means, collectively, NHLE, NHLE Canada and NHLB.
“NHLE Revenues” means distributions from NHLE and NHLE Canada and royalty
payments from the NHLE Entities (other than actual or deemed tax distributions
in any fiscal year in an amount not to exceed 10% of the aggregate amount of
royalty payments and other distributions received from the NHLE Entities in such
fiscal year), including the Borrower’s rights to receive dividends and other
distributions from its wholly owned Nova Scotia unlimited liability company or
other wholly owned Canadian entity that holds a partnership interest in NHLE
Canada.
“Non-Profit Subsidiary” means any Subsidiary of the Borrower that is treated as
a tax-exempt entity under Section 501 of the Code.
“Non-Recourse Debt” means Indebtedness that is borrowed (including any
extension, refinancing, amendment or amendment and restatement thereof) (A) by
or on behalf of an Affiliate of the Borrower that owns or proposes to own (or to
lease, license, operate, exploit any right with respect to, maintain, renovate,
construct and/or otherwise obtain the rights to use) the arena in which the
“home” games of the Borrower are played or other facilities relating to such
arena normally associated with the operation of a Member and (B) solely for
purposes of financing the acquisition, construction, renovation, use,
exploitation of any right with respect to, maintenance or operation of such
facilities; provided that such Indebtedness (1) is neither borrowed nor
Guaranteed by, nor otherwise a liability of, nor secured by any Lien on or
pledge of any or all of the assets (other than Equity Interest in an Excluded
Subsidiary) of, the Borrower or any Subsidiary thereof (other than an Excluded
Subsidiary) and (2) is permitted to be incurred by such Affiliate in accordance
with the NHL Constitution or a duly approved waiver granted by the NHL or other
governing body thereunder.
“NYFRB” means the Federal Reserve Bank of New York.







--------------------------------------------------------------------------------

32


“NYFRB’s Website” means the website of the NYFRB at http://www.newyorkfed.org,
or any successor source.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m., New York City time, on such day
received by the Agent from a Federal funds broker of recognized standing
selected by it; provided, further, that if any of the aforesaid rates shall be
less than zero, such rate shall be deemed to be zero for all purposes.
“Obligor” means, at any time, with respect to (a) any agreement then
constituting a National Media Contract, the Person contracting with the NHL or
another NHL Entity, as agent for the Members, or with an NHL Entity (not as
agent for the Members), for broadcast rights to any regular season or
post-season NHL hockey games and any Person obligated thereunder to make
payments to the NHL, another NHL Entity or the Members in respect of such
broadcasts and (b) any agreement then constituting a Local Media Contract, the
Person entering into such Local Media Contract with the Borrower, any of its
Subsidiaries (other than an Excluded Subsidiary) or the NHL and any Person
obligated thereunder to make payments constituting Local Pledged Revenue
Receipts.
“OFAC” has the meaning given to such term in Section 4.15(a).
“OFAC Listed Person” has the meaning given to such term in Section 4.15(a).
“Original Credit Agreement” means this Agreement as in effect immediately prior
to the Amendment Effective Date.
“Original Effective Date” means January 25, 2017.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.16(b)).







--------------------------------------------------------------------------------

33


“Outer-Market Fees” means, with respect to the television broadcast of a
Member’s games, fees paid to the NHL (for distribution by the NHL to Members) by
such Member or a third party on behalf of such Member (typically, such Member’s
regional network partner), for any such broadcast in such Member’s outer market
(i.e., the regional television territory for the Member that is not included
within such Member’s home territory and sphere of influence receiving such
Member’s regional game broadcast), calculated at a rate determined by the NHL
from time to time.
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on the NYFRB’s Website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.
“Parent” means Madison Square Garden Sports Corp., a Delaware corporation, and
any successor thereto.
“Participant Register” has the meaning set forth in Section 8.04(c)(ii).
“Participants” has the meaning set forth in Section 8.04(c)(i).
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
“Permitted Encumbrances” means, with respect to any Person:
(a) (i) pledges or deposits of cash to secure obligations of such Person under
workers’ compensation laws, unemployment insurance laws or similar legislation,
or (ii) good faith deposits in connection with bids, tenders, contracts (other
than for the payment of Indebtedness) or leases to which such Person is a party,
or (iii) deposits of cash to secure public or statutory obligations of such
Person or (iv) deposits of cash or U.S. Government bonds to secure surety or
appeal bonds to which such Person is a party, or (v) deposits as security for
contested taxes or import, customs or similar duties or for the payment of rent
or royalties;
(b) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
Liens, setoff and recoupment rights or other Liens arising out of judgments or
awards against such Person with respect to which such Person shall then be
prosecuting appeal or other proceedings for review (and as to which all
foreclosures and other enforcement proceedings shall have been fully bonded or
otherwise effectively stayed);
(c) Liens for (i) Taxes (other than property taxes), assessments, charges or
other governmental levies not overdue by more than 30 days or which if more than
30 days overdue, (x) the period of grace, if any, related thereto has not
expired or which are being contested in good faith by appropriate proceeding
(provided that a reserve or other appropriate provision shall have been made







--------------------------------------------------------------------------------

34


therefor as appropriate in accordance with GAAP) or (y) the aggregate principal
outstanding amount of the obligations secured thereby does not exceed
$5,000,000, and (ii) property taxes not yet subject to penalties for non-payment
or which are being contested in good faith and by appropriate proceedings (and
as to which all foreclosures and other enforcement proceedings shall have been
fully bonded or otherwise effectively stayed);
(d) deposits (i) to secure performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business or
(ii) as security for potential withdrawal liability under a Plan in connection
with the sale or other transfer of the Borrower’s Membership to a successor in
interest approved in accordance with the NHL’s Constitution and that does not
constitute an Event of Default pursuant to Section 6.01(j) (in an aggregate
amount outstanding that, together with any outstanding L/C Obligations, does not
exceed $10,000,000 at any one time);
(e) minor survey exceptions, minor encumbrances, easements or reservations of,
or rights of others for rights of way, sewers, electric lines, telegraph and
telephone lines and other similar purposes, or zoning or other restrictions as
to the use of real properties or Liens incidental to the conduct of the business
of such Person or to the ownership of its properties which were not incurred in
connection with Indebtedness or other extensions of credit and which do not in
the aggregate materially detract from the value of said properties or materially
impair their use in the operation of the business of such Person;
(f) Liens on cash created in the ordinary course of business and customary in
the business of the Borrower consisting of pledges to, deposits with or advances
to announcers, broadcasters, on-air talent, promoters, producers or other third
parties in connection with the development, booking, production, broadcast,
promotion, execution, staging or presentations of shows, events or other
entertainment activities or related merchandising, concessions or licensing;
(g) Liens on cash created in the ordinary course of business and customary in
the business of the Borrower consisting of obligations to pay advances, deposits
or deferred compensation to the holders of rights to content or intellectual
property in connection with the development, broadcast, distribution or license
of content or underlying intellectual property;
(h) Liens created in the ordinary course of business and customary in the
business of the Borrower securing obligations of the Borrower and its
Subsidiaries not to exceed $10,000,000 in the aggregate; or
(i) granting licenses of Intellectual Property (and any associated rights
reasonably required in connection with the exploitation of such Intellectual
Property), in each case in the ordinary course of business;







--------------------------------------------------------------------------------

35


provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
“person” or “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
“Plan” means an employee pension benefit plan which is covered by Title IV or
Section 302 of ERISA or subject to the minimum funding standards under
Section 412 of the Code and is either (i) maintained by a member of the
Controlled Group for employees of a member of such Controlled Group or
(ii) maintained pursuant to a collective bargaining agreement or any other
arrangement under which more than one employer makes contributions and to which
a member of the Controlled Group is then making or accruing an obligation to
make contributions or has within the preceding five plan years made or accrued
an obligation to make contributions.
“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.
“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the United States or, if The Wall Street Journal ceases
to quote such rate, the highest per annum interest rate published by the Federal
Reserve Board in Federal Reserve Statistical Release H.15 (519) (Selected
Interest Rates) as the “bank prime loan” rate or, if such rate is no longer
quoted therein, any similar rate quoted therein (as determined by the Agent) or
any similar release by the Federal Reserve Board (as determined by the Agent).
Each change in the Prime Rate shall be effective from and including the date
such change is publicly announced or quoted as being effective.
“Private Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“QFC Credit Support” has the meaning assigned to it in Section 8.21.
“QST” means all Quebec sales tax imposed under the law entitled “an Act
respecting the Quebec sales tax”.
“Qualified Revenue” means, on any date, except as provided below, the sum of (a)
all League Pledged Revenue Receipts for the period of four consecutive fiscal
quarters of the Borrower for which financial statements have been (or were
required to







--------------------------------------------------------------------------------

36


be) delivered pursuant to Section 5.02(c), (b) all Local Pledged Revenue
Receipts for the period of four consecutive fiscal quarters of the Borrower for
which financial statements have been (or were required to be) delivered pursuant
to Section 5.02(c), and (c) the amount of cash deposits made by Parent or its
Affiliates (other than the Borrower or any Subsidiary of the Borrower) into the
Collection Account during the period of four consecutive fiscal quarters of the
Borrower for which financial statements have been (or were required to be)
delivered pursuant to Section 5.02(c) (the amount set forth in this clause (c),
“Supplemental Revenue”); provided however that if the aggregate amount of
Supplemental Revenue exceeds an amount equal to 25% of the aggregate amount of
Qualified Revenue for any two consecutive four fiscal quarter periods, then for
each subsequent four fiscal quarter period until such time as the aggregate
amount of Supplemental Revenue does not exceed an amount equal to 25% of the
aggregate amount of Qualified Revenue for such four fiscal quarter period, the
amount of Supplemental Revenue included in the determination of Qualified
Revenue for each four fiscal quarter period shall be reduced to an amount such
that it does not exceed an amount equal to 25% of Qualified Revenue for such
period.
“Quarterly Evaluation Date” means each September 30, December 31, March 31 and
June 30.
“Recipient” means the Agent and any Lender, or any combination thereof (as the
context requires).
“Reference Time” with respect to any setting of the then-current Benchmark means
(a) if such Benchmark is the LIBO Rate, 11:00 a.m. (London time) on the day that
is two London banking days preceding the date of such setting, and (b) if such
Benchmark is not the LIBO Rate, the time determined by the Agent in its
reasonable discretion.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, partners, members, trustees, employees,
agents, administrators, managers, representatives and advisors of such Person
and of such Person’s Affiliates.
“Relevant Governmental Body” means the Federal Reserve Board or the NYFRB, or a
committee officially endorsed or convened by the Federal Reserve Board or the
NYFRB, or any successor thereto.
“Replacement Rating Agency” has the meaning given to such term in the definition
of “Applicable Commitment Fee Rate”.
“Required Lenders” means, at any time, Lenders having Exposures and unused
Commitments representing more than 50% of the sum of the Aggregate Exposures and
unused Commitments at such time.
“Reserve Period” has the meaning given to such term in the definition of “Debt
Service Reserve Amount”.







--------------------------------------------------------------------------------

37


“Resolution Authority” means an EEA Resolution Authority or, with respect to any
U.K. Financial Institution, a U.K. Resolution Authority.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation, termination or amendment of
any Equity Interests in the Borrower or of any option, warrant or other right to
acquire any such Equity Interests in the Borrower.
“Resulting Borrowings” has the meaning given to such term in Section 2.18(e).
“Revenue Test Limit” means, at any time, an amount equal to 17% of the Maximum
Available Amount at such time; provided that if Qualified Revenues shall not
exceed the Revenue Test Limit in respect of any four consecutive fiscal quarter
period, then until the date that the Compliance Certificate is delivered in
respect of such period (or, if earlier, the date on which such Compliance
Certificate is required to be delivered), (a) Parent and its Affiliates (other
than the Borrower or any Subsidiary of the Borrower) may make cash deposits into
the Collection Account and such deposits shall be deemed to constitute Qualified
Revenues, (b) Qualified Revenues shall be determined as if such cash deposits
constituting Qualified Revenues were made prior to the end of such period and
(c) for all subsequent determinations of Qualified Revenues, such cash deposits
shall be deemed to have been made in the last fiscal quarter of such four
consecutive fiscal quarter period and shall constitute Qualified Revenues in
such fiscal quarter (subject to the limitation set forth in the proviso in the
definition of Qualified Revenue)
“Sales Taxes” means any applicable GST/HST, QST, sales, use, transfer or other
similar taxes.
“Season” means any season of hockey games of the NHL, including all pre-season,
regular-season and post-season games officially scheduled for such season
pursuant to the NHL Constitution.
“SEC” means the United States Securities and Exchange Commission.
“Secured Obligations” has the meaning set forth in the Security Agreement.
“Secured Parties” has the meaning set forth in the Security Agreement.
“Securities Act” means the United States Securities Act of 1933, as amended.
“Security Agreement” means the Security Agreement substantially in the form of
Exhibit E.







--------------------------------------------------------------------------------

38


“Security Documents” means the Security Agreement and such other documents or
instruments as may be executed and delivered by the Borrower pursuant to
Section 5.07 to secure its obligations hereunder.
“SOFR” means, with respect to any Business Day, a rate per annum equal to the
secured overnight financing rate for such Business Day published by the SOFR
Administrator on the SOFR Administrator’s Website at approximately 8:00 a.m.,
New York City time, on the immediately succeeding Business Day.
“SOFR Administrator” means the NYFRB (or a successor administrator of the
secured overnight financing rate).
“SOFR Administrator’s Website” means the NYFRB’s Website, currently at
http://www.newyorkfed.org, or any successor source for the secured overnight
financing rate identified as such by the SOFR Administrator from time to time.
“Specified Local Media Interruption Period” has the meaning given to such term
in the definition of “Local Pledged Revenue Receipts”.
“Specified Local Media Interruption Quarter” has the meaning given to such term
in the definition of “Local Pledged Revenue Receipts”.
“Specified National Media Interruption Period” has the meaning given to such
term in the definition of “League Pledged Revenue Receipts”.
“Specified National Media Interruption Quarter” has the meaning given to such
term in the definition of “League Pledged Revenue Receipts”.
“Spot Rate” means for a currency, the rate determined by the Agent to be the
rate quoted by such Person acting in such capacity as the spot rate for the
purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date of such determination; provided that
the Agent may obtain such Spot Rate from another financial institution
designated by the Agent if such Person acting in such capacity does not have as
of the date of determination a spot buying rate for any such currency.
“Standard & Poor’s” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Federal Reserve Board to which the Agent is subject with
respect to eurocurrency funding (currently referred to as “Eurocurrency
liabilities” in Regulation D). Such reserve percentages shall include those
imposed pursuant to Regulation D. Eurocurrency Loans shall be deemed to
constitute eurocurrency funding and to be subject to such







--------------------------------------------------------------------------------

39


reserve requirements without benefit of or credit for proration, exemptions or
offsets that may be available from time to time to any Lender under Regulation D
or any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
“Subordinated Owner Advances” means loans, advances or similar extensions of
credit to the Borrower by any Owner (as defined in the NHL Constitution and
Bylaws) of the Borrower; provided that any such loan, advance or similar
extension of credit (a) is not secured by any assets of the Borrower or any of
its Subsidiaries (other than any Excluded Subsidiary), (b) is not exchangeable
or convertible into any Indebtedness of the Borrower or any of its Subsidiaries,
(c) is, together with any Guarantee thereof by any Subsidiary of the Borrower
(other than an Excluded Subsidiary), subordinated to the Obligations pursuant to
a Global Subordination Agreement substantially in the form of Exhibit D or
otherwise in a manner reasonably acceptable to the Agent and (d) provides that
such Owner shall not have the right to accelerate such loan, advance or similar
extension of credit without the prior written consent of the Required Lenders;
provided, however, that in the event that such Owner seeks to accelerate due to
the occurrence of a Bankruptcy Event with respect to the Borrower or if such
loan, advance or similar extension of credit accelerates automatically, upon the
occurrence of a Bankruptcy Event with respect to the Borrower, no consent of the
Required Lenders shall be required.
“Subsidiary” means, with respect to any Person (such Person being referred to in
this definition of “Subsidiary” as the “parent”) at any date, any corporation,
limited liability company, partnership, association or other entity the accounts
of which would be consolidated with those of the parent in the parent’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date, as well as any other corporation, limited
liability company, partnership, association or other entity (a) of which
securities or other ownership interests representing more than 50% of the Equity
Interests or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
“Subsidiary Security Joinder Agreement” means, for any Subsidiary of the
Borrower (other than an Excluded Subsidiary), the Subsidiary Security Joinder
Agreement substantially in the form of Exhibit F executed by such Subsidiary.
“Supermajority Lenders” means, at any time, Lenders having Exposures and unused
Commitments representing more than 67% of the sum of the Aggregate Exposures and
unused Commitments at such time.
“Supplemental Revenue” has the meaning given to such term in the definition of
“Qualified Revenue”.
“Supported QFC” has the meaning assigned to it in Section 8.21.







--------------------------------------------------------------------------------

40


“Swap Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement; provided that no
phantom stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or its Subsidiaries, if any, shall be a Swap Agreement.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act (7 U.S.C. § 1
et seq.).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
and penalties applicable thereto.
“Term SOFR” means, for the applicable Corresponding Tenor as of the applicable
Reference Time, the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
“Term SOFR Notice” means a notification by the Agent to the Lenders and the
Borrower of the occurrence of a Term SOFR Transition Event.
“Term SOFR Transition Event” means the occurrence of all of the following: (a)
Term SOFR has been recommended for use by the Relevant Governmental Body, (b)
the Agent has reasonably determined that the administration of Term SOFR is
administratively feasible for the Agent and (c) a Benchmark Transition Event or
an Early Opt-in Election, as applicable, has previously occurred resulting in a
Benchmark Replacement in accordance with Section 2.11 that is not Term SOFR.
“Trademarks” has the meaning given to such term in the Security Agreement.







--------------------------------------------------------------------------------

41


“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“U.K. Financial Institutions” means any BRRD Undertaking (as such term is
defined under the PRA Rulebook (as amended from time to time) promulgated by the
United Kingdom Prudential Regulation Authority) or any person falling within
IFPRU 11.6 of the FCA Handbook (as amended from time to time) promulgated by the
United Kingdom Financial Conduct Authority, which includes certain credit
institutions and investment firms, and certain affiliates of such credit
institutions or investment firms.
“U.K. Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any U.K.
Financial Institution.
“Unadjusted Benchmark Replacement” means the applicable Benchmark Replacement
excluding the related Benchmark Replacement Adjustment.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Special Resolution Regime” has the meaning assigned to it in Section 8.21.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.14(f)(ii)(B)(3).
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any U.K. Financial
Institution or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that person or any other person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that Bail-In
Legislation that are related to or ancillary to any of those powers.
SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Type (e.g.,
a “Eurocurrency Loan” or “Eurocurrency Borrowing”).
SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine







--------------------------------------------------------------------------------

42


and neuter forms. The words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”. The word “will” shall
be construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (i) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (iii) the words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (v) any
reference to any law, rule or regulation herein shall, unless otherwise
specified, refer to such law, rule or regulation as amended, modified or
supplemented from time to time and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
SECTION 1.04. Accounting Terms; GAAP.
(a) Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP; provided that, if
the Borrower notifies the Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.
(b) Notwithstanding the foregoing Section 1.04(a) or any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to any election by the Borrower or
any of its Subsidiaries to measure an item of Indebtedness using “fair value”
(as permitted by Financial Accounting Standards Board Accounting Standards
Codification 825-10-25 - Fair Value Option (formerly known as FASB 159) or any
similar accounting standard), and all such computations shall be made instead
using the “par value” of such Indebtedness.
SECTION 1.05. Interest Rates; LIBOR Notification. The interest rate on
Eurocurrency Loans is determined by reference to the LIBO Screen Rate, which is
derived from the London interbank offered rate. The London interbank offered
rate is intended to represent the rate at which contributing banks may obtain
short-term borrowings from each other in the London interbank market. In July
2017, the U.K.







--------------------------------------------------------------------------------

43


Financial Conduct Authority announced that, after the end of 2021, it would no
longer persuade or compel contributing banks to make rate submissions to the ICE
Benchmark Administration (together with any successor to the ICE Benchmark
Administration, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurocurrency Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. In the
event that the London interbank offered rate is no longer available or in
certain other circumstances as set forth in Section 2.11 of this Agreement, such
Section 2.11 provides a mechanism for determining an alternative rate of
interest. However, the Agent does not warrant or accept any responsibility for,
and shall not have any liability with respect to, the administration, submission
or any other matter related to the London interbank offered rate or with respect
to any alternative or successor rate thereto, or replacement rate thereof
(including, without limitation, any such alternative, successor or replacement
rate implemented pursuant to Section 2.11 whether (i) upon the occurrence of a
Benchmark Transition Event or an Early Opt-in Election, and (ii) the
implementation of any Benchmark Replacement Conforming Changes pursuant to
Section 2.11), including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference rate
will be similar to, or produce the same value or economic equivalence of, the
LIBO Screen Rate or have the same volume or liquidity as did the London
interbank offered rate prior to its discontinuance or unavailability.
SECTION 1.06. Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under the laws of the State of
Delaware (or any comparable event under a different jurisdiction’s Laws): (a) if
any asset, right, obligation or liability of any Person becomes the asset,
right, obligation or liability of a different Person, then it shall be deemed to
have been transferred from the original Person to the subsequent Person, and
(b) if any new Person comes into existence, such new Person shall be deemed to
have been organized and acquired on the first date of its existence by the
holders of its Equity Interests at such time.
ARTICLE II
The Credits
SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Loans to the Borrower from time to time during the
Availability Period in an aggregate principal amount that will not result in
such Lender’s Exposure exceeding such Lender’s Commitment or the Aggregate
Exposure exceeding the Aggregate Commitment; provided, however, that at no time
shall any Loan be made to the Borrower if at such time (and after giving effect
to such requested Loan) the aggregate outstanding principal amount of all Loans
to the Borrower exceeds the maximum aggregate principal amount of secured
Indebtedness of the Borrower permitted by the NHL to be outstanding at such
time. Within the foregoing limits and subject to the







--------------------------------------------------------------------------------

44


terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Loans at any time and from time to time. All Loans shall be denominated
in U.S. dollars.
SECTION 2.02. Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Type made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.
(b) Subject to Section 2.11, each Borrowing shall be comprised entirely of ABR
Loans or Eurocurrency Loans as the Borrower may request in accordance herewith.
Each Lender at its option may make any Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement and shall not increase the
amount of increased costs to which such Lender shall be entitled under Section
2.12.
(c) At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $1,000,000; provided that a Eurocurrency Borrowing
that results from a continuation of an outstanding Eurocurrency Borrowing may be
in an aggregate amount that is equal to such outstanding Borrowing. At the time
that each ABR Borrowing is made, such Borrowing shall be in an aggregate amount
that is an integral multiple of $100,000 and not less than $500,000; provided
that an ABR Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the Aggregate Commitment. Borrowings of more than one Type may
be outstanding at the same time; provided that there shall not at any time be
more than a total of 12 (or such greater number as may be agreed to by the
Agent) Eurocurrency Borrowings outstanding.
(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert to or continue, any
Eurocurrency Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date applicable thereto.
SECTION 2.03. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Agent of such request by submitting a Borrowing Request via
electronic transmission (a) in the case of a Eurocurrency Borrowing, not later
than 11:00 a.m., New York City time, three Business Days before the date of the
proposed Borrowing (or, in the case of any Eurocurrency Borrowing to be made on
the Amendment Effective Date, such shorter period of time as may be agreed to by
the Agent) or (b) in the case of an ABR Borrowing, not later than 11:00 a.m.,
New York City time, on the day of the proposed Borrowing. Each such Borrowing
Request shall be irrevocable and shall be confirmed promptly by facsimile or
electronic transmission to the Agent of a Borrowing Request. Each such Borrowing
Request shall specify the following information in compliance with Section 2.02:









--------------------------------------------------------------------------------

45


(i) the aggregate amount of such Borrowing;
(ii) the date of such Borrowing, which shall be a Business Day;
(iii) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;
(iv) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(v) if the location and number of the account of the Borrower to which the funds
are to be dispersed are different from those set forth in the Borrower’s
standing instructions, the location and number of the account of the Borrower to
which funds are to be disbursed.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Agent shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.
SECTION 2.04. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 1:00 p.m., New York City time, to the account of
the Agent most recently designated by it for such purpose by notice to the
Lenders. The Agent will make such Loans available to the Borrower by promptly
remitting the amounts so received, in like funds, to an account of the Borrower.
(b) Unless the Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Agent such Lender’s share of such Borrowing, the Agent may assume that such
Lender has made such share available on such date in accordance with paragraph
(a) of this Section and may, in reliance on such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Agent, then the
applicable Lender and the Borrower severally agree to pay to the Agent forthwith
on demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Agent, at (i) in the case of a payment to
be made by such Lender, the greater of the NYFRB Rate and a rate determined by
the Agent in accordance with banking industry rules on interbank compensation or
(ii) in the case of a payment to be made by the Borrower, the interest rate
applicable to ABR Loans. If the Borrower and such Lender shall pay such interest
to the Agent for the same or an overlapping period, the Agent shall promptly
remit to the Borrower the amount of such interest paid by the Borrower for such
period.







--------------------------------------------------------------------------------

46


If such Lender pays such amount to the Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Agent.
SECTION 2.05. Interest Elections. (a) Each Borrowing initially shall be of the
Type and, in the case of a Eurocurrency Borrowing, shall have an initial
Interest Period as specified in the applicable Borrowing Request or as otherwise
provided in Section 2.03. Thereafter, the Borrower may elect to convert such
Borrowing to a Borrowing of a different Type or to continue such Borrowing and,
in the case of a Eurocurrency Borrowing, may elect Interest Periods therefor,
all as provided in this Section. The Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing.
(b) To make an election pursuant to this Section, the Borrower shall notify the
Agent of such election by electronic transmission by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such Borrowing Request shall be irrevocable and
shall be confirmed promptly by facsimile or electronic transmission to the Agent
of an executed written Borrowing Request. Each Borrowing Request shall specify
the following information in compliance with Section 2.02:
(i) the Borrowing to which such Borrowing Request applies and, if different
options are being elected with respect to different portions thereof, the
portions thereof to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) below shall be
specified for each resulting Borrowing);
(ii) the effective date of the election made pursuant to such Borrowing Request,
which shall be a Business Day;
(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
(iv) if the resulting Borrowing is to be a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Borrowing Request requests a Eurocurrency Borrowing but does not
specify an Interest Period, then the Borrower shall be deemed to have selected
an Interest Period of one month’s duration.
(c) Promptly following receipt of a Borrowing Request in accordance with this
Section, the Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.







--------------------------------------------------------------------------------

47


(d) If the Borrower fails to deliver a timely Borrowing Request with respect to
a Eurocurrency Borrowing prior to the end of the Interest Period applicable
thereto, then, unless such Borrowing is repaid as provided herein, at the end of
such Interest Period such Borrowing shall be continued as a Loan of the same
Type with the same Interest Period. Notwithstanding any contrary provision
hereof, if an Event of Default under Section 6.01(f) has occurred and is
continuing with respect to the Borrower, or if any other Event of Default has
occurred and is continuing and the Agent, at the request of the Required
Lenders, has notified the Borrower of the election to give effect to this
sentence on account of such other Event of Default, then, in each such case, so
long as such Event of Default is continuing, (i) no outstanding Borrowing may be
converted to or continued as a Eurocurrency Borrowing and (ii) unless repaid,
each Eurocurrency Borrowing shall be converted to an ABR Borrowing at the end of
the Interest Period applicable thereto.
SECTION 2.06. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall automatically terminate on the Maturity Date.
(b) The Borrower may at any time terminate, or from time to time permanently
reduce, the Commitments; provided that (i) each reduction of the Commitments
shall be in an amount that is an integral multiple of $1,000,000 and not less
than $5,000,000, (ii) the Borrower shall not terminate or reduce the Commitments
if, after giving effect to any concurrent prepayment of the Loans, (A) the
Aggregate Exposure would exceed the Aggregate Commitment or (B) the Exposure of
any Lender would exceed its Commitment and (iii) the Aggregate Commitments shall
not be reduced to an amount less than $5,000,000 unless the Commitments are
terminated in full.
(c) If Qualified Revenue shall not exceed the Revenue Test Limit as of the end
of each of any two consecutive fiscal quarters of the Borrower beginning with
the fiscal quarter ending on or about June 30, 2017, on the date following the
delivery of the Compliance Certificate in respect of the most recently ended
fiscal quarter included in such two consecutive fiscal quarter period (or, if
earlier, the date such Compliance Certificate is required to be delivered), the
Commitments shall be permanently reduced in an amount such that Qualified
Revenue, after giving effect to such reduction, shall exceed the Revenue Test
Limit as of the end of the most recently completed fiscal quarter of the
Borrower. The Agent is hereby authorized to take any actions necessary to
implement any such reduction without any action by, or consent of, the Borrower.
(d) If any Expansion Projections delivered to the Agent pursuant to Section 5.20
reflect that Qualified Revenue (including Qualified Revenue reflected in such
Expansion Projections) for the then current fiscal year of the Borrower does not
exceed the Revenue Test Limit on the date of such delivery, the Commitments
shall be permanently reduced effective as of the date such Expansion Projections
are delivered in an amount such that projected Qualified Revenue reflected in
such Expansion Projections for the then current fiscal year of the Borrower
equals or exceeds the Revenue Test Limit, after giving effect to such reduction.
The Agent is hereby authorized to take any actions







--------------------------------------------------------------------------------

48


necessary to implement any such reduction without any action by, or consent of,
the Borrower.
(e) The Borrower shall notify the Agent of any election to terminate or reduce
the Commitments under paragraph (b) of this Section at least two Business Days
prior to the effective date of such termination or reduction, specifying the
effective date thereof. Promptly following receipt of any such notice, the Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination or reduction of the Commitments under paragraph (b) of this
Section may state that such notice is conditioned upon the occurrence of one or
more events specified therein, in which case such notice may be revoked by the
Borrower (by notice to the Agent on or prior to the specified effective date) if
such condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.
SECTION 2.07. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Agent for the account of each Lender the
then unpaid principal amount of each Loan made to the Borrower by such Lender on
the Maturity Date.
(b) The records maintained by the Agent and the Lenders shall be prima facie
evidence of the existence and amounts of the obligations of the Borrower in
respect of the Loans, interest and fees due or accrued hereunder; provided that
the failure of the Agent or any Lender to maintain such records or any error
therein shall not in any manner affect the obligation of the Borrower to pay any
amounts due hereunder in accordance with the terms of this Agreement.
(c) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Agent and the Borrower. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 8.04) be represented by one or more promissory notes in such form
payable to the payee named therein (or, if such promissory note is a registered
note, to such payee and its registered assigns).
SECTION 2.08. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part without
premium or penalty, subject to the requirements of this Section.
(b) In the event and on each occasion that the Aggregate Exposure exceeds the
Aggregate Commitment then in effect (including as a result of any reduction in
the Commitments pursuant to Section 2.06), the Borrower shall promptly prepay
Borrowings in an aggregate amount sufficient to eliminate such excess. If the
Borrower fails to make such prepayment within three Business Days, the Agent
shall, and is hereby authorized and directed by the Borrower to, without the
necessity of any further approval







--------------------------------------------------------------------------------

49


or authorization of the Borrower, apply amounts then on deposit in the
Collection Account to prepay Borrowings in an aggregate amount sufficient to
eliminate such excess.
(c) The Borrower shall notify the Agent by telephone (confirmed by facsimile or
electronic transmission) of any optional prepayment and, to the extent
practicable, any mandatory prepayment hereunder (i) in the case of prepayment of
a Eurocurrency Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of prepayment or (ii) in the case of prepayment of
an ABR Borrowing, not later than 11:00 a.m., New York City time, one Business
Day before the date of prepayment. Each such notice shall be irrevocable and
shall specify the prepayment date, the principal amount of each Borrowing or
portion thereof to be prepaid and, in the case of a mandatory prepayment, a
reasonably detailed calculation of the amount of such prepayment; provided that
if a notice of optional prepayment is given in connection with a conditional
notice of termination of the Commitments as contemplated by Section 2.06, then
such notice of prepayment may be revoked if such notice of termination is
revoked in accordance with Section 2.06. Promptly following receipt of any such
notice, the Agent shall advise the Lenders of the contents thereof. Each partial
prepayment of any Borrowing shall be in an amount that would be permitted in the
case of an advance of a Borrowing of the same Type as provided in Section 2.02,
except as necessary to apply fully the required amount of a mandatory
prepayment. Each prepayment of a Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.10.
SECTION 2.09. Fees. (a) The Borrower agrees to pay to the Agent for the account
of each Lender (and in the case of any Defaulting Lender, subject to the
provisos below) a commitment fee, which shall accrue at the Applicable
Commitment Fee Rate on the daily unused amount of the Commitment of such Lender
during the period from and including the Original Effective Date to but
excluding the date on which such Commitment terminates; provided, however, that
any commitment fee accrued with respect to any of the Commitments of a
Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Borrower
so long as such Lender shall be a Defaulting Lender except to the extent that
such Commitment Fee shall otherwise have been due and payable by the Borrower
prior to such time, and provided, further, that no commitment fee shall accrue
on any of the Commitments of a Defaulting Lender so long as such Lender shall be
a Defaulting Lender. Accrued commitment fees shall be payable in arrears on the
first Business Day following the last day of March, June, September and December
of each year and on the date on which the Commitments terminate, commencing on
the first such date to occur after the Original Effective Date. All commitment
fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). For purposes of computing commitment fees, a Commitment of a Lender
shall be deemed to be used to the extent of the outstanding Loans.







--------------------------------------------------------------------------------

50


(b) The Borrower agrees to pay to the Agent, for its own account, fees payable
in the amounts and at the times separately agreed upon between the Borrower and
the Agent in the Agent Fee Letter.
(c) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Agent for distribution, in the case of commitment fees,
to the Lenders entitled thereto. Fees paid shall not be refundable under any
circumstances.
SECTION 2.10. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Margin.
(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.
(c) Notwithstanding the foregoing, if principal or interest on any Loan or any
Fee or other amount payable by the Borrower hereunder is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to 2% per annum plus the rate applicable to ABR Loans as provided in paragraph
(a) of this Section, to the extent permitted by Law.
(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (c) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of a Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.
(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate or the NYFRB Rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year), and
in each case shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). The applicable Alternate Base Rate or
Adjusted LIBO Rate shall be determined by the Agent, and such determination
shall be conclusive absent manifest error.
SECTION 2.11. Alternate Rate of Interest. (a) Subject to clauses (b), (c), (d),
(e), (f) and (g) of this Section 2.11, if prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:
(i) the Agent reasonably determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist







--------------------------------------------------------------------------------

51


for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable
(including because the LIBO Screen Rate is not available or published on a
current basis), for such Interest Period; provided that no Benchmark Transition
Event shall have occurred at such time; or
(ii) the Agent is advised by the Required Lenders that the Adjusted LIBO Rate or
the LIBO Rate, as applicable, for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (or Lender) of making or maintaining
their Loans (or its Loan) included in such Eurocurrency Borrowing for such
Interest Period;
then the Agent shall give notice (which may be telephonic and confirmed by
facsimile or electronic communication) thereof to the Borrower and the Lenders
as promptly as practicable thereafter. Upon receipt of such notice, the Borrower
may revoke any pending request for a Eurocurrency Borrowing, or conversion to or
continuation of any Borrowing as a Eurocurrency Borrowing or, failing that, will
be deemed to have converted such request into a request for an ABR Borrowing in
the amount specified therein. Until the Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist, (A)
any Borrowing Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective,
and such Borrowing shall be continued as an ABR Borrowing, and (B) any Borrowing
Request for a Eurocurrency Borrowing shall be treated as a request for an ABR
Borrowing.
(b) Notwithstanding anything to the contrary herein or in any other Loan
Document, if a Benchmark Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date have occurred prior to
the Reference Time in respect of any setting of the then-current Benchmark, then
(x) if a Benchmark Replacement is determined in accordance with clause (1) or
(2) of the definition of “Benchmark Replacement” for such Benchmark Replacement
Date, such Benchmark Replacement will replace such Benchmark for all purposes
hereunder and under any Loan Document in respect of such Benchmark setting and
subsequent Benchmark settings without any amendment to, or further action or
consent of any other party to, this Agreement or any other Loan Document and (y)
if a Benchmark Replacement is determined in accordance with clause (3) of the
definition of “Benchmark Replacement” for such Benchmark Replacement Date, such
Benchmark Replacement will replace such Benchmark for all purposes hereunder and
under any Loan Document in respect of any Benchmark setting at or after 5:00
p.m., New York City time, on the fifth (5th) Business Day after the date notice
of such Benchmark Replacement is provided to the Lenders without any amendment
to, or further action or consent of any other party to, this Agreement or any
other Loan Document so long as the Agent has not received, by such time, written
notice of objection to such Benchmark Replacement from Lenders comprising the
Required Lenders.


(c) Notwithstanding anything to the contrary herein or in any other Loan
Document and subject to the proviso below in this paragraph, if a Term SOFR
Transition Event and its related Benchmark Replacement Date have occurred prior
to the Reference







--------------------------------------------------------------------------------

52


Time in respect of any setting of the then-current Benchmark, then the
applicable Benchmark Replacement will replace the then-current Benchmark for all
purposes hereunder or under any Loan Document in respect of such Benchmark
setting and subsequent Benchmark settings, without any amendment to, or further
action or consent of any other party to, this Agreement or any other Loan
Document; provided that, this clause (c) shall not be effective unless the Agent
has delivered to the Lenders and the Borrower a Term SOFR Notice. For the
avoidance of doubt, the Agent shall not be required to deliver a Term SOFR
Notice after a Term SOFR Transition Event and may do so in its sole discretion.
(d) In connection with the implementation of a Benchmark Replacement, the Agent
will have the right to make Benchmark Replacement Conforming Changes from time
to time and, notwithstanding anything to the contrary herein or in any other
Loan Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement or any other Loan Document.
(e) The Agent will promptly notify the Borrower and the Lenders of (i) any
occurrence of a Benchmark Transition Event, a Term SOFR Transition Event or an
Early Opt-in Election, as applicable, and its related Benchmark Replacement
Date, (ii) the implementation of any Benchmark Replacement, (iii) the
effectiveness of any Benchmark Replacement Conforming Changes, (iv) the removal
or reinstatement of any tenor of a Benchmark pursuant to clause (f) below and
(v) the commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Agent or, if
applicable, any Lender (or group of Lenders) pursuant to this Section 2.11,
including any determination with respect to a tenor, rate or adjustment or of
the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action or any selection, will be
conclusive and binding absent manifest error and may be made in its or their
sole discretion and without consent from any other party to this Agreement or
any other Loan Document, except, in each case, as expressly required pursuant to
this Section 2.11.
(f) Notwithstanding anything to the contrary herein or in any other Loan
Document, at any time (including in connection with the implementation of a
Benchmark Replacement), (i) if the then-current Benchmark is a term rate
(including Term SOFR or LIBO Rate) and either (A) any tenor for such Benchmark
is not displayed on a screen or other information service that publishes such
rate from time to time as selected by the Agent in its reasonable discretion or
(B) the regulatory supervisor for the administrator of such Benchmark has
provided a public statement or publication of information announcing that any
tenor for such Benchmark is or will be no longer representative, then the Agent
may modify the definition of “Interest Period” for any Benchmark settings at or
after such time to remove such unavailable or non-representative tenor and (ii)
if a tenor that was removed pursuant to clause (i) above either (A) is
subsequently displayed on a screen or information service for a Benchmark
(including a Benchmark Replacement) or (B) is not, or is no longer, subject to
an announcement that it is or will no longer be representative for a Benchmark
(including a Benchmark Replacement), then







--------------------------------------------------------------------------------

53


the Agent may modify the definition of “Interest Period” for all Benchmark
settings at or after such time to reinstate such previously removed tenor.
(g) Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, the Borrower may revoke any request for a Eurocurrency
Borrowing of, conversion to or continuation of Eurocurrency Loans to be made,
converted or continued during any Benchmark Unavailability Period and, failing
that, the Borrower will be deemed to have converted any such request into a
request for a Borrowing of or conversion to Alternate Base Rate Loans. During
any Benchmark Unavailability Period or at any time that a tenor for the
then-current Benchmark is not an Available Tenor, the component of Alternate
Base Rate based upon the then-current Benchmark or such tenor for such
Benchmark, as applicable, will not be used in any determination of Alternate
Base Rate.
SECTION 2.12. Increased Costs. (a) If any Change in Law shall:
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any such reserve requirement reflected in the Adjusted LIBO Rate);
(ii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender; or
(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of the term
“Excluded Taxes” and (C) Connection Income Taxes) on its loans, loan principal,
commitments or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender or other Recipient of making, converting to, continuing or maintaining
any Loan or of maintaining its obligation to make any such Loan, or to reduce
the amount of any sum received or receivable by such Lender, or other Recipient
hereunder (whether of principal, interest or any other amount) then, from time
to time upon request of such Lender, or other Recipient, the Borrower will pay
to such Lender or other Recipient, as the case may be, such additional amount or
amounts as will compensate such Lender or other Recipient, as the case may be,
for such additional costs or expenses incurred or reduction suffered.
Notwithstanding the foregoing, a Lender shall be entitled to request
compensation for increased costs or expenses described in this Section 2.12(a)
only to the extent it is the general practice or policy of such Lender to
request such compensation from other borrowers under comparable facilities under
similar circumstances.
(b) If any Lender determines that any Change in Law affecting such Lender or any
lending office of such Lender or such Lender’s holding company, if any,







--------------------------------------------------------------------------------

54


regarding capital or liquidity requirements has had or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by such Lender to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy or
liquidity), then, from time to time upon request of such Lender, the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.
Notwithstanding the foregoing, a Lender shall be entitled to request
compensation for increased costs or expenses described in this Section 2.12(b)
only to the extent it is the general practice or policy of such Lender to
request such amounts from other borrowers under comparable facilities under
similar circumstances.
(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender, the amount
shown as due on any such certificate within 30 days after receipt thereof.
(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or expenses
incurred or reductions suffered more than 180 days prior to the date that such
Lender notifies the Borrower of the Change in Law giving rise to such increased
costs or expenses or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or expenses or reductions is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.
SECTION 2.13. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert or
continue any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto, (d) the failure to prepay any Eurocurrency Loan on a date
specified therefor in any notice of prepayment given by the Borrower (whether or
not such notice may be revoked in accordance with the terms hereof) or (e) the
assignment of any Eurocurrency Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.16, then, in any such event, the Borrower shall, upon written demand
from any Lender, compensate such Lender for the loss, cost and expense
attributable to such event. Such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest that would have accrued on the principal amount of
such Loan had such event not occurred, at the Adjusted LIBO Rate that would have
been applicable to such Loan (but not including







--------------------------------------------------------------------------------

55


the Applicable Margin applicable thereto), for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Loan), over (ii) the amount of interest that
would accrue on such principal amount for such period at the interest rate such
Lender would bid if it were to bid, at the commencement of such period, for
dollar deposits of a comparable amount and period from other banks in the London
interbank market. A certificate of any Lender delivered to the Borrower and
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section (including supporting calculations in reasonable
detail) shall be conclusive absent manifest error. The Borrower shall pay such
Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
SECTION 2.14. Taxes. (a) Payments Free of Taxes. Any and all payments by or on
account of any obligation of the Borrower under any Loan Document shall be made
without deduction or withholding for any Taxes, except as required by applicable
law. If any applicable law (as determined in the good faith discretion of an
applicable withholding agent) requires the deduction or withholding of any Tax
from any such payment by a withholding agent, then the applicable withholding
agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the Borrower shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.14) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Agent timely reimburse it for the payment of, any Other Taxes.
(c) Evidence of Payment. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section, the Borrower
shall deliver to the Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Agent.
(d) Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
and nature of such payment or liability delivered to the Borrower by a Lender
(with a copy to the Agent), or by the Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.







--------------------------------------------------------------------------------

56


(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that the Borrower has not
already indemnified the Agent for such Indemnified Taxes and without limiting
the obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 8.04(c) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the Agent
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Agent to set off and apply any and all amounts at any time
owing to such Lender under any Loan Document or otherwise payable by the Agent
to the Lender from any other source against any amount due to the Agent under
this paragraph (e).
(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Agent, at the time or times
reasonably requested by the Borrower or the Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Agent, shall deliver such other documentation prescribed by applicable law
or reasonably requested by the Borrower or the Agent as will enable the Borrower
or the Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 2.14(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:
(A) any Lender that is a U.S. Person shall deliver to the Borrower and the Agent
on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. Federal backup withholding Tax;
(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to







--------------------------------------------------------------------------------

57


time thereafter upon the reasonable request of the Borrower or the Agent),
whichever of the following is applicable:
(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
(2) executed originals of IRS Form W-8ECI;
(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or
(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
or IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit G-4 on behalf of each such direct and
indirect partner;
(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), executed originals of any
other form prescribed by applicable law as a







--------------------------------------------------------------------------------

58


basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Agent to determine
the withholding or deduction required to be made; and
(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Borrower or the Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Agent as may be necessary for the
Borrower and the Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Agent in writing
of its legal inability to do so.
(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph, in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph the payment of which
would place the indemnified party in a less favorable net after-Tax position
than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require







--------------------------------------------------------------------------------

59


any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(h) Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under this Agreement and the other
Loan Documents.
(i) Defined Terms. For purposes of this Section, the term “applicable law”
includes FATCA.
SECTION 2.15. Payments Generally; Pro Rata Treatment; Sharing of Setoffs. (a)
The Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document at or prior to the time expressly required
hereunder or under such other Loan Document for such payment or, if no such time
is expressly required, prior to 2:00 p.m., New York City time, on the date when
due, in immediately available funds, without any defense, setoff, recoupment or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to such account as may be specified by the Agent, except that
payments pursuant to Sections 2.12, 2.13, 2.14 and 8.03 shall be made directly
to the Persons entitled thereto and payments pursuant to other Loan Documents
shall be made to the Persons specified therein. The Agent shall distribute any
such payment received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment under
any Loan Document shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments under each Loan Document shall be made in
U.S. dollars.
(b) If at any time insufficient funds are received by and available to the Agent
to pay fully all amounts of principal, interest and Fees then due hereunder,
except as set forth in Section 4.02 of the Security Agreement, such funds shall
be applied towards payment of the amounts then due hereunder ratably among the
parties entitled thereto, in accordance with the amounts then due to such
parties.
(c) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall notify the Agent of such fact and shall purchase (for cash at
face value) participations in the Loans of other Lenders to the extent necessary
so that the amount of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amounts of principal of and accrued interest on
their Loans; provided that (i) if any such participations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations







--------------------------------------------------------------------------------

60


shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement (for the avoidance of doubt,
as in effect from time to time) or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any Person that is an Eligible Assignee (as such term is defined from
time to time). The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
(d) Unless the Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Agent for the account of the Lenders
hereunder that the Borrower will not make such payment, the Agent may assume
that the Borrower has made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders, the amount
due. In such event, if the Borrower has not in fact made such payment, then each
of the Lenders severally agrees to repay to the Agent forthwith on demand the
amount so distributed to such Lender with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Agent, at the greater of the NYFRB Rate and a rate
determined by the Agent in accordance with banking industry rules on interbank
compensation.
(e) If any Lender shall fail to make any payment required to be made by it
hereunder to or for the account of the Agent, then the Agent may, in its
discretion (notwithstanding any contrary provision hereof), (i) apply any
amounts thereafter received by the Agent for the account of such Lender to
satisfy such Lender’s obligations in respect of such payment until all such
unsatisfied obligations have been discharged or (ii) hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Lender pursuant to Sections 2.04(b), 2.14(e),
2.15(d) and 8.03(c), in each case in such order as shall be determined by the
Agent in its discretion.
SECTION 2.16. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.12, or if the Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or to any Governmental
Authority for the account of any Lender pursuant to Section 2.14, then such
Lender shall use commercially reasonable efforts to designate a different
lending office for funding or booking its Loans hereunder or to assign and
delegate its rights and obligations hereunder to another of its offices,
branches or Affiliates if, in the reasonable judgment of such Lender, such
designation or assignment and delegation (i) would eliminate or reduce amounts
payable pursuant to Section 2.12 or 2.14, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment and delegation.







--------------------------------------------------------------------------------

61


(b) If (i) any Lender requests compensation under Section 2.12, (ii) the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.14, (iii) any Lender has become a Defaulting Lender or (iv) any Lender
has failed to consent to a proposed amendment, waiver, discharge or termination
that under Section 8.02 requires the consent of all the Lenders (or all the
affected Lenders or the Supermajority Lenders) and with respect to which the
Required Lenders shall have granted their consent, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 8.04), all its interests, rights (other
than its existing rights to payments pursuant to Section 2.12 or 2.14) and
obligations under this Agreement and the other Loan Documents to an Eligible
Assignee that shall assume such obligations (which may be another Lender, if a
Lender accepts such assignment and delegation); provided that (A) the Borrower
shall have received the prior written consent of the Agent, which consent shall
not unreasonably be withheld, (B) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and accrued interest
thereon, accrued fees and all other amounts payable to it hereunder (if
applicable, in each case only to the extent such amounts relate to its interest
as a Lender) from the assignee (in the case of such principal and accrued
interest and fees) or the Borrower (in the case of all other amounts), (C) in
the case of any such assignment and delegation resulting from a claim for
compensation under Section 2.12 or payments required to be made pursuant to
Section 2.14, such assignment will result in a reduction in such compensation or
payments, (D) such assignment does not conflict with applicable law and (E) in
the case of any such assignment and delegation resulting from the failure to
provide a consent, the assignee shall have given such consent and, as a result
of such assignment and delegation and any contemporaneous assignments and
delegations and consents, the applicable amendment, waiver, discharge or
termination can be effected. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver or consent
by such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation have ceased to apply. Each party hereto agrees
that (i) an assignment required pursuant to this paragraph may be effected
pursuant to an Assignment and Assumption executed by the Borrower, the Agent and
the assignee (or, to the extent applicable, an agreement incorporating an
Assignment and Assumption by reference pursuant to an Approved Electronic
Platform as to which the Agent and such parties are participants), and (ii) the
Lender required to make such assignment need not be a party thereto in order for
such assignment to be effective and shall be deemed to have consented to and be
bound by the terms thereof; provided that, following the effectiveness of any
such assignment, the other parties to such assignment agree to execute and
deliver such documents necessary to evidence such assignment as reasonably
requested by the applicable Lender; provided that any such documents shall be
without recourse to or warranty by the parties thereto.









--------------------------------------------------------------------------------

62


SECTION 2.17. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a) commitment fees shall cease to accrue on the unused amount of the Commitment
of such Defaulting Lender as provided in Section 2.09(a); and
(b) the Commitment and Exposure of such Defaulting Lender shall not be included
in determining whether the Required Lenders, the Supermajority Lenders or any
other requisite Lenders have taken or may take any action hereunder or under any
other Loan Document (including any consent to any amendment, waiver or other
modification pursuant to Section 8.02); provided that any amendment, waiver or
other modification requiring the consent of all Lenders or all Lenders affected
thereby shall, except as otherwise provided in Section 8.02, require the consent
of such Defaulting Lender in accordance with the terms hereof.
SECTION 2.18. Incremental Facilities. (a) The Borrower may on one or more
occasions, by written notice to the Agent, request the establishment, during the
Availability Period, of Incremental Commitments, provided that the aggregate
amount of all the Incremental Commitments established hereunder shall not exceed
the Incremental Facility Maximum Amount during the term of this Agreement. Each
such notice shall specify (A) the date on which the Borrower proposes that the
Incremental Commitments shall be effective, which shall be a date not less than
five Business Days (or such shorter period as may be agreed to by the Agent)
after the date on which such notice is delivered to the Agent, and (B) the
amount of the Incremental Commitments, being requested (it being agreed that (x)
any Lender approached to provide any Incremental Commitment may elect or
decline, in its sole discretion, to provide such Incremental Commitment and (y)
any Person that the Borrower proposes to become an Incremental Lender, if such
Person is not then a Lender, must be an Eligible Assignee and must be approved
by the Agent, which approval shall not be unreasonably withheld or delayed).
(b) The terms and conditions of any Incremental Commitment and the Loans and
other extensions of credit to be made thereunder shall be identical to those of
the Commitments and the Loans and other extensions of credit made thereunder;
provided that, if the Borrower determines to increase the interest rate or fees
payable in respect of Incremental Commitments or Loans and other extensions of
credit made thereunder, such increase shall be permitted if the interest rate or
fees payable in respect of the other Commitments or Loans and other extensions
of credit made thereunder, as applicable, shall be increased to equal such
interest rate or fees payable in respect of such Incremental Commitments or
Loans and other extensions of credit made thereunder, as the case may be.
(c) The Incremental Commitments shall be effected pursuant to one or more
Incremental Facility Agreements executed and delivered by the Borrower, each
Incremental Lender providing such Incremental Commitments and the Agent;
provided that no Incremental Commitments shall become effective unless (i) on
the date of







--------------------------------------------------------------------------------

63


effectiveness thereof, both immediately prior to and immediately after giving
effect to such Incremental Commitments (including after giving effect to the
making of Loans thereunder to be made on such date), no Default or Event of
Default shall have occurred and be continuing, (ii) on the date of effectiveness
thereof and after giving effect to the making of Loans thereunder to be made on
such date, the representations and warranties of the Borrower set forth in the
Loan Documents shall be true and correct (A) in the case of the representations
and warranties qualified as to materiality, in all respects and (B) otherwise,
in all material respects, in each case on and as of such date, except in the
case of any such representation and warranty that expressly relates to a prior
date, in which case such representation and warranty shall be so true and
correct on and as of such prior date, (iii) after giving effect to such
Incremental Commitments, the Maximum Available Amount shall not exceed the
maximum aggregate principal amount of secured Indebtedness of the Borrower
permitted by the NHL to be outstanding at such time, (iv) the Borrower shall
make any payments required to be made pursuant to Section 2.13 in connection
with such Incremental Commitments and the related transactions under this
Section, and (v) the Borrower shall have delivered to the Agent such legal
opinions, board resolutions, secretary’s certificates, officer’s certificates
and other documents as shall reasonably be requested by the Agent in connection
with any such transaction. Each Incremental Facility Agreement may, without the
consent of any Lender, effect such amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the opinion of the Agent,
to give effect to the provisions of this Section.
(d) Upon the effectiveness of an Incremental Commitment of any Incremental
Lender, (i) such Incremental Lender shall be deemed to be a “Lender” hereunder,
and henceforth shall be entitled to all the rights of, and benefits accruing to,
Lenders hereunder and shall be bound by all agreements, acknowledgements and
other obligations of Lenders hereunder and under the other Loan Documents, and
(ii) (A) such Incremental Commitment shall constitute (or, in the event such
Incremental Lender already has a Commitment, shall increase) the Commitment of
such Incremental Lender and (B) the Aggregate Commitment shall be increased by
the amount of such Incremental Commitment, in each case, subject to further
increase or reduction from time to time as set forth in the definition of the
term “Commitment”. For the avoidance of doubt, upon the effectiveness of any
Incremental Commitment, the Exposures and the Applicable Percentages of all the
Lenders shall automatically be adjusted to give effect thereto.
(e) On the date of effectiveness of any Incremental Commitments, (i) the
aggregate principal amount of the Loans outstanding (the “Existing Borrowings”)
immediately prior to the effectiveness of such Incremental Commitments shall be
deemed to be repaid, (ii) each Incremental Lender that shall have had a
Commitment prior to the effectiveness of such Incremental Commitments shall pay
to the Agent in same day funds an amount equal to the difference between (A) the
product of (1) such Lender’s Applicable Percentage (calculated after giving
effect to the effectiveness of such Incremental Commitments) multiplied by
(2) the aggregate amount of the Resulting Borrowings (as hereinafter defined)
and (B) the product of (1) such Lender’s Applicable Percentage (calculated
without giving effect to the effectiveness of such Incremental Commitments)
multiplied by (2) the aggregate amount of the Existing Borrowings, (iii) each
Incremental Lender that shall not have had a Commitment prior to the







--------------------------------------------------------------------------------

64


effectiveness of such Incremental Commitments shall pay to Agent in same day
funds an amount equal to the product of (1) such Lender’s Applicable Percentage
(calculated after giving effect to the effectiveness of such Incremental
Commitments) multiplied by (2) the aggregate amount of the Resulting Borrowings,
(iv) after the Agent receives the funds specified in clauses (ii) and
(iii) above, the Agent shall pay to each Lender the portion of such funds that
is equal to the difference between (A) the product of (1) such Lender’s
Applicable Percentage (calculated without giving effect to the effectiveness of
such Incremental Commitments) multiplied by (2) the aggregate amount of the
Existing Borrowings, and (B) the product of (1) such Lender’s Applicable
Percentage (calculated after giving effect to the effectiveness of such
Incremental Commitments) multiplied by (2) the aggregate amount of the Resulting
Borrowings, (v) after the effectiveness of such Incremental Commitments, the
Borrower shall be deemed to have made new Borrowings (the “Resulting
Borrowings”) in an aggregate amount equal to the aggregate amount of the
Existing Borrowings and of the Types and for the Interest Periods specified in a
Borrowing Request delivered to the Agent in accordance with Section 2.03 (and
the Borrower shall deliver such Borrowing Request), (vi) each Lender shall be
deemed to hold its Applicable Percentage of each Resulting Borrowing (calculated
after giving effect to the effectiveness of such Incremental Commitments), and
(vii) the Borrower shall pay each Lender any and all accrued but unpaid interest
on its Loans comprising the Existing Borrowings. The deemed payments of the
Existing Borrowings made pursuant to clause (i) above shall be subject to
compensation by the Borrower pursuant to the provisions of Section 2.13 if the
date of the effectiveness of such Incremental Commitments occurs other than on
the last day of the Interest Period relating thereto.
(f) The Agent shall notify the Lenders promptly upon receipt by the Agent of any
notice from the Borrower referred to in Section 2.18(a) and of the effectiveness
of any Incremental Commitments, in each case advising the Lenders of the details
thereof and of the Applicable Percentages of the Lenders after giving effect
thereto and of the assignments required to be made pursuant to Section 2.18(e).
SECTION 2.19. Debt Service Reserve; Labor Contingency Interest Reserve. (a) The
Borrower agrees that all amounts deposited into the Debt Service Account from
time to time shall be applied in accordance with Section 3.07 and 4.02 of the
Security Agreement. Subject to Section 3.06 of the Security Agreement, if on the
first date of any fiscal quarter of the Borrower the amount in the Debt Service
Account is less than the Debt Service Reserve Amount on such date, within ten
Business Days of such date the Borrower shall transfer League Pledged Revenue
Receipts and Local Pledged Revenue Receipts deposited into the Collection
Account in an amount equal to such shortfall into the Debt Service Account.
Subject to Section 2.19(b), if on the first date of any fiscal quarter of the
Borrower the amount in the Debt Service Account is greater than the Debt Service
Reserve Amount on such date, at the Borrower’s request, the Agent shall release
to the Borrower amounts from the Debt Service Account to the extent of such
excess, provided that no Event of Default is continuing. Any amounts remaining
in the Debt Service Account on the earlier of the Maturity Date and the date
that all of the Commitments are terminated, other than any such amounts required
to be utilized for the payment of principal or interest on Loans or other
amounts then due and







--------------------------------------------------------------------------------

65


payable hereunder by the Borrower, shall be released to the Borrower, provided
that no Event of Default is continuing.
(b) During any Labor Contingency Interest Reserve Period, at any time that the
amount in the Debt Service Account is less than the Labor Contingency Interest
Reserve Amount, League Pledged Revenue Receipts and Local Pledged Revenue
Receipts deposited into the Collection Account shall, subject to Section 3.06 of
the Security Agreement and Section 2.19(a), be transferred into the Debt Service
Account to the extent required so that the amount in the Debt Service Account is
equal to the Labor Contingency Interest Reserve Amount. The Labor Contingency
Interest Reserve Amount will be calculated on each Labor Contingency Calculation
Date to give effect to any change in the projected interest expense on the Loans
outstanding on such Labor Contingency Calculation Date (as recalculated on a
subsequent Labor Contingency Calculation Date, the “Recalculated Labor
Contingency Interest Reserve Amount”). If the aggregate amount on deposit in the
Debt Service Account is less than such Recalculated Labor Contingency Interest
Reserve Amount, League Pledged Revenue Receipts and Local Pledged Revenue
Receipts deposited into the Collection Account shall, subject to Section 3.06 of
the Security Agreement and Section 2.19(a), be transferred into the Debt Service
Account to the extent required so that the amount in the Debt Service Account is
equal to the Recalculated Labor Contingency Interest Reserve Amount. If, on any
Labor Contingency Calculation Date, the amount on deposit in the Debt Service
Account is greater than the Recalculated Labor Contingency Interest Reserve
Amount, any such excess, other than any such amounts required to be utilized for
the payment of principal or interest on Loans or other amounts then due and
payable hereunder by the Borrower shall be released to the Borrower. During any
Labor Contingency Interest Reserve Period, at the Borrower’s request, the Agent
shall release to the Borrower amounts from the Debt Service Account to the
extent of any excess above the Labor Contingency Interest Reserve Amount or the
Recalculated Labor Contingency Interest Reserve Amount, as applicable, provided
that no Event of Default is continuing. Any amounts remaining in the Debt
Service Account on the earlier of the Maturity Date and the date that all of the
Commitments are terminated, other than any such amounts required to be utilized
for the payment of principal or interest on Loans or other amounts then due and
payable hereunder by the Borrower, shall be released to the Borrower, provided
that no Event of Default is continuing. In the event any Loan is made to the
Borrower during any Labor Contingency Interest Reserve Period, the Labor
Contingency Interest Reserve Amount or the Recalculated Labor Contingency
Interest Reserve Amount, as applicable, will be recalculated, and an amount
equal to any shortfall so determined (after giving effect to any addition to the
Debt Service Account required in connection with such Loan) will be deducted
from the proceeds of such Loan and promptly transferred to the Debt Service
Account. Notwithstanding the foregoing, in no event shall the amount in the Debt
Service Account be higher than the amount necessary to fund 365 days’ interest
(calculated in the manner set forth above) on the Loans plus 365 days of
projected Commitment Fees (calculated in the manner set forth above) payable on
unused Commitments (and any excess shall promptly be released to the Borrower,
provided no Event of Default is continuing or would result therefrom).







--------------------------------------------------------------------------------

66


(c) The Collateral Agent shall make all calculations of the Debt Service Reserve
Amount and the Labor Contingency Interest Reserve Amount, and such calculations
shall be conclusive and binding on the parties hereto absent manifest error. The
Borrower shall provide the Collateral Agent with such information as may be
reasonably necessary to permit the Collateral Agent to make such calculations.
(d) Whenever any amount of principal or interest on any Loans, or any other
amounts owed by the Borrower hereunder, is due and payable, unless such
principal, interest or other amount is paid when due by the Borrower, the
Collateral Agent shall, and is hereby authorized and directed by the Borrower
to, utilize any funds then in the Debt Service Account to make payment of such
principal, interest or other amount (and to convert any Eligible Investments in
either such account to cash for purposes of making any such payment), in each
case without the necessity of any further approval or authorization of the
Borrower. The Agent shall promptly notify the Borrower of any such payment
effected pursuant to this paragraph.
(e) Whenever any amount of interest on any Loans is due and payable and
insufficient funds exist in the Collection Account and Debt Service Account to
make payment of such interest in full, unless such interest is paid when due by
the Borrower, the Agent shall, and is hereby irrevocably authorized and directed
to, make a Loan to the Borrower utilizing undrawn and available Commitments in
the amount necessary (after giving effect to payments made pursuant to
paragraph (d) above) to provide for the payment in full when due of such
interest, without the necessity of any further approval or authorization of the
Borrower. The proceeds of any such Loan shall be disbursed directly to the
Agent, for application to such interest payment, and the Agent shall give prompt
notice of any such Loan to the Borrower.
(f) Notwithstanding any provision to the contrary herein, amounts held in the
Debt Service Account will not be released to the Borrower at any time when the
Borrower must prepay outstanding Loans pursuant to Section 2.08(b) as a result
of a reduction in the Commitments pursuant to Section 2.06(c), but will be
applied instead to the repayment of Loans to the extent necessary to eliminate
such excess.
ARTICLE III
Conditions
SECTION 3.01. [Reserved]
SECTION 3.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (other than any conversion or continuation of any
Loan) is subject to receipt of the request therefor in accordance herewith and
to the satisfaction of the following conditions:
(a) The representations and warranties of the Borrower set forth in the Loan
Documents shall be true and correct (i) in the case of the representations and
warranties qualified as to materiality, in all respects and (ii) otherwise, in
all material







--------------------------------------------------------------------------------

67


respects, in each case on and as of the date of such Borrowing, except in the
case of any such representation and warranty that expressly relates to a prior
date, in which case such representation and warranty shall be so true and
correct on and as of such prior date.
(b) At the time of and immediately after giving effect to such Borrowing, no
Default shall have occurred and be continuing.
On the date of any Borrowing (other than any conversion or continuation of any
Loan), the Borrower shall be deemed to have represented and warranted that the
conditions specified in paragraphs (a) and (b) of this Section have been
satisfied and that, after giving effect to such Borrowing, the Aggregate
Exposure (or any component thereof) shall not exceed the Aggregate Commitments.
ARTICLE IV
Representations and Warranties
The Borrower hereby represents and warrants to the Lenders that:
SECTION 4.01. Organization; Powers. The Borrower (i) is duly organized and
validly existing under the laws of the State of Delaware and is in good standing
under the laws of the State of Delaware, (ii) has all requisite power and
authority to own its property and assets and to carry on its business as now
conducted and as proposed to be conducted, (iii) is qualified to do business in
every jurisdiction where such qualification is required, except where the
failure to so qualify would not reasonably be expected to result in a Material
Adverse Effect, (iv) has the limited liability company power and authority to
execute, deliver and perform its obligations under the Loan Documents and (v) is
authorized under the NHL Constitution to operate a professional hockey team to
play in a league operated by the NHL in New York City.
SECTION 4.02. Authorization; Enforceability. (a) The execution, delivery and
performance by the Borrower of the Loan Documents (i) have been duly authorized
by all requisite limited liability company actions and (ii) will not (A) violate
(1) any provision of any law, statute, rule or regulation (including the Margin
Regulations), (2) any provision of the limited liability company agreement or
other constitutive documents of the Borrower or (3) any order of any
Governmental Authority (in its legislative or regulatory capacity), (B) violate,
be in conflict with, result in a breach of or constitute (alone or with notice
or lapse of time or both) a default under any indenture or other material
agreement or material instrument to which the Borrower is a party or by which
the Borrower or any of its property is or may be bound (including the NHL
Constitution), or (C) result in the creation or imposition of any Lien upon any
property or assets of the Borrower (other than as permitted by this Agreement or
by the other Loan Documents).
(b) The Loan Documents have been duly executed and delivered by the Borrower and
constitute legal, valid and binding obligations of the Borrower enforceable
against the Borrower in accordance with their terms, subject to bankruptcy,
insolvency,







--------------------------------------------------------------------------------

68


moratorium or other laws affecting creditors’ rights generally and to general
principles of equity.
SECTION 4.03. Approvals. No action, consent or approval of, registration or
filing with or any other action by any Governmental Authority (in its regulatory
or legislative capacity and not as owner, manager or lessor of any arena,
practice facility or other property used by the Borrower) or other governing
body under the NHL Constitution, or any other Membership Documents, other than
those which have been obtained, is or will be required in connection with the
execution, delivery and performance by the Borrower of the Loan Documents.
SECTION 4.04. Financial Condition; No Material Adverse Effect. (a) The most
recent financial statements delivered by the Borrower pursuant to (i) in the
case of Parent, Sections 5.02(a) or 5.02(b) and (ii) in the case of the
Borrower, Section 5.02(c)(i) (A) in the case of Parent, (1) present fairly, in
all material respects, the financial condition and the results of operations of
Parent as of the date thereof and for the periods covered thereby, in accordance
with GAAP and (2) do not contain any “going concern” or similar exception or
disclosure (other than as expressly permitted under Section 5.02) relating to
the viability of the business of Parent and (B) in the case of the Borrower,
have been prepared by the Borrower in good faith and present fairly, in all
material respects, the financial information of the Borrower set forth therein
as of the date thereof.
(b) Immediately after the consummation of the transactions that occurred or are
to occur on the Amendment Effective Date, (i) the fair value of the assets of
the Borrower exceeded the probable amount of its debts and liabilities,
subordinated, contingent or otherwise, (ii) the present fair saleable value of
the property of the Borrower was greater than the amount that was required to
pay the probable liability of its debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become matured,
(iii) the Borrower was able to pay the probable amount of its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become matured and (iv) the Borrower did not have unreasonably small
capital with which to carry on its business as then conducted and as proposed to
be conducted.
(c) Since June 30, 2020, there has been no Material Adverse Effect, provided
that the impacts of the COVID-19 pandemic on the business, assets, operations,
property or financial condition of the Borrower and its Subsidiaries taken as a
whole that (A) have already occurred and were disclosed in writing to the
Lenders or in the filings by the Parent with the SEC and (B) that were
reasonably foreseeable (in consequence and duration) in light of any event,
development or circumstance described in the foregoing clause (A) (provided that
any such additional impacts described in this clause (B) are similar to the
previously disclosed impacts described in the foregoing clause (A)), will in
each case be disregarded for purposes of determining whether there has occurred
a material adverse change on the ability of the Borrower to fulfill its material
obligations to be performed under the Loan Documents.







--------------------------------------------------------------------------------

69


SECTION 4.05. Litigation; Compliance With Laws. (a) There are no actions or
proceedings filed or (to the knowledge of the Borrower) threatened against the
Borrower in any court or before any Governmental Authority or arbitration board
or tribunal which question the validity or legality of or seek damages in
connection with the Loan Documents or any action taken or to be taken pursuant
to the Loan Documents and no order or judgment has been issued or entered
restraining or enjoining the Borrower from the execution, delivery or
performance of the Loan Documents, nor is there any action or proceeding which
would reasonably be expected to have any such effect; and as of the Amendment
Effective Date there is not any other action or proceeding filed or (to the
knowledge of the Borrower) threatened against the Borrower in any court or
before any Governmental Authority or arbitration board or tribunal which would
reasonably be expected to result in a Material Adverse Effect.
(b) The Borrower is not in violation of any law, rule or regulation, or in
default with respect to any order, judgment, writ, injunction or decree of any
Governmental Authority, where such violation or default would reasonably be
expected to result in a Material Adverse Effect.
SECTION 4.06. Margin Regulations. The Borrower is not engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying Margin Stock. No part of the proceeds of any
Loan to be made to the Borrower hereunder will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
which would result in a violation of the provisions of the Margin Regulations.
SECTION 4.07. Security Interests in Collateral. The security interests and Liens
granted to the Collateral Agent pursuant to the Security Documents, together
with the Financing Statements provided by the Borrower and filed and recorded on
or about the Original Effective Date, constitute valid and, except with respect
to the security interests in any Trademark registrations under Canadian law,
perfected security interests in the Collateral described therein. Except as
otherwise provided in the Loan Documents and the NHL Consent Letter, such
security interests are not subordinate or junior to the security interests,
Liens or claims of any other Person, including the United States or any
department, agency or instrumentality thereof, or any state, county or local
governmental agency, other than with respect to the rights of Persons pursuant
to Liens expressly permitted by Section 5.09.
SECTION 4.08. NHL Membership. (a) The Borrower beneficially owns and holds a
Membership in the NHL to operate in New York City. All of the material rights,
properties and assets necessary in connection with owning and operating a
Membership are owned by the Borrower.
(b) The Membership of the Borrower is in full force and effect, and the Borrower
is in material compliance with all requirements imposed by the NHL on the
operation and status of such Membership pursuant to the Membership Documents and
the NHL Constitution, except for any noncompliance that would not reasonably be
expected to have a Material Adverse Effect.







--------------------------------------------------------------------------------

70


(c) All of the provisions of the NHL Constitution (other than the NHL
Agreements), including any amendments thereto adopted from time to time, all
operative NHL or NHL Board of Governors resolutions and such other rules,
policies or interpretations as the NHL Board of Governors or the Commissioner
may issue from time to time that are within the issuing party’s jurisdiction,
are, to the extent permitted by applicable law, unless the same by their terms
are not applicable to the Borrower, binding and enforceable against the Borrower
in the operation of its Membership, subject to bankruptcy, insolvency,
moratorium or other laws affecting creditors’ rights generally and to general
principles of equity.
SECTION 4.09. Local Media Contracts. (a) The Borrower is not in breach or
violation in any material respect of any Local Media Contract.
(b) To the best knowledge of the Borrower:
(i) a true, correct and complete copy (including any amendments and waivers) of
each agreement currently constituting a Local Media Contract has been made
available for review by counsel for the Agent (it being understood that the
terms of each such Local Media Contract shall be kept confidential in accordance
with Section 8.12), and each such Local Media Contract is legally binding and
enforceable against the Obligor thereunder in accordance with its terms, subject
to bankruptcy, insolvency, moratorium or other laws affecting creditors’ rights
generally and to general principles of equity;
(ii) no Bankruptcy Event has occurred with respect to the Obligor under any
Local Media Contract; and
(iii) Schedule 4.09 accurately sets forth a list of all such Local Media
Contracts.
SECTION 4.10. No Defaults. As of the Amendment Effective Date, no event has
occurred and is continuing and no condition exists which would reasonably be
expected to cause a Default or Event of Default.
SECTION 4.11. ERISA; Taxes. (a) Neither the Borrower nor any other member of the
Controlled Group has failed to pay amounts due in excess of $25,000,000 for
which it is or has become liable under Title IV of ERISA to pay to the PBGC or
to a Material Plan, unless such liability is being contested in good faith and
by appropriate proceedings by the Borrower or other member of the Controlled
Group; no notice of intent to terminate a Material Plan that is a
“single-employer plan” within the meaning of Section 4001(a)(15) of ERISA has
been filed, and, to the knowledge of the Borrower, no notice of termination has
been filed for any other Material Plan, in each case, under Title IV of ERISA by
the Borrower or other member of the Controlled Group, any Plan administrator or
any combination of the foregoing, the PBGC has not instituted proceedings to
terminate or to cause a trustee to be appointed to administer a Material Plan,
and neither the Borrower nor any member of the Controlled Group is or has become







--------------------------------------------------------------------------------

71


liable for any amount in excess of $25,000,000 in any action instituted by a
fiduciary of any Material Plan to enforce Section 515 or 4219(c)(5) of ERISA.
(b) Assuming none of the assets used to make any Loan constitute “plan assets”
(within the meaning of the Plan Asset Regulations), neither the execution,
delivery nor performance of the transactions contemplated under this Agreement,
including the making of any Loan hereunder, will give rise to a non-exempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the Code.
(c) The Borrower and each of the Borrower’s Subsidiaries has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to be paid by it, except
(i) Taxes that are being contested in good faith by appropriate proceedings and
for which the Borrower has set aside on its books adequate reserves or (ii) to
the extent that the failure to do so would not reasonably be expected to result
in a Material Adverse Effect.
SECTION 4.12. Disclosure. (a) The written reports, financial statements,
certificates and other written information (other than the most recent financial
statements delivered by the Borrower pursuant to Section 5.02(a), (b) or
(c)(i)), taken as a whole, furnished by or on behalf of the Borrower to the
Agent or any Lender in connection with the preparation and negotiation of the
Loan Documents or delivered thereunder (as of the date thereof and as modified
or supplemented by other information so furnished) do not contain any material
misstatement of fact; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable (i) at the time such
projected financial information was prepared and (ii) as of the date hereof.
(b) As of the Amendment Effective Date, to the best knowledge of the Borrower,
the information included in the Beneficial Ownership Certification provided on
or prior to the Amendment Effective Date to any Lender in connection with this
Agreement is true and correct in all material respects.
SECTION 4.13. Properties and Subsidiaries. (a) The Borrower has good title to,
or valid leasehold interests in, all real and personal property owned by it that
is material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently contemplated or
to use such properties for their intended purpose.
(b) Except as set forth in Schedule 4.13 or for Subsidiaries expressly permitted
to be established or acquired after the Original Effective Date pursuant to
Section 5.18, the Borrower has no Subsidiaries. Any Subsidiary of the Borrower
(other than an Excluded Subsidiary) has entered into a Subsidiary Security
Joinder Agreement substantially in the form of Exhibit F hereto.
SECTION 4.14. Debt. Any Indebtedness of the Borrower permitted by the NHL to be
outstanding (a) is set forth in Schedule 4.14, with respect to Indebtedness







--------------------------------------------------------------------------------

72


outstanding on the date hereof, or (b) has otherwise been disclosed pursuant to
Section 5.05(h).
SECTION 4.15. Foreign Assets Control Regulations, etc. (a) Neither the Borrower
nor any of its Affiliated Entities is (i) a Person whose name appears on the
List of Specially Designated Nationals and Blocked Persons published by the
Office of Foreign Assets Control, U.S. Department of the Treasury (“OFAC”) (an
“OFAC Listed Person”) or (ii) a department, agency or instrumentality of, or is
otherwise controlled by or acting on behalf of, directly or indirectly, (x) any
OFAC Listed Person or (y) the government of a country subject to comprehensive
U.S. economic sanctions administered by OFAC, currently Iran, Sudan, Cuba,
Syria, the Crimea region of Ukraine and North Korea (each OFAC Listed Person and
each other entity described in clause (ii), a “Blocked Person”).
(b) No part of the proceeds from the Loans made hereunder constitutes or will
constitute funds obtained on behalf of any Blocked Person or will otherwise be
used, directly by the Borrower or indirectly through any Affiliated Entity, in
connection with any investment in, or any transactions or dealings with, any
Person known by the Borrower to be a Blocked Person.
(c) To the Borrower’s best knowledge, neither the Borrower nor any of its
Affiliated Entities (i) is under investigation by any Governmental Authority
for, or has been charged by any Governmental Authority with or convicted by any
Governmental Authority of, money laundering, drug trafficking, terrorist-related
activities or other money laundering predicate crimes under any applicable law
(collectively, “Anti-Money Laundering Laws”), (ii) has been assessed civil
penalties under any Anti-Money Laundering Laws or (iii) has had any of its funds
seized or forfeited by any Governmental Authority in an action under any
Anti-Money Laundering Laws. The Borrower has taken reasonable measures
appropriate to the circumstances (in any event as required by applicable law),
to ensure that the Borrower and each of its Affiliated Entities is and will
continue to be in material compliance with all applicable current and future
Anti-Money Laundering Laws that apply to the Borrower.
(d) No part of the proceeds from the Loans made hereunder will be used by the
Borrower and its Affiliated Entities for any illegal payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, official of any public international
organization or anyone else acting in an official capacity, in order to obtain,
retain or direct business or obtain any improper advantage. The Borrower has
taken reasonable measures appropriate to the circumstances (in any event as
required by applicable law), to ensure that the Borrower and each of its
Affiliated Entities is and will continue to be in material compliance with all
applicable current and future anti-corruption laws and regulations that apply to
the Borrower.







--------------------------------------------------------------------------------

73


ARTICLE V
Covenants
From the Original Effective Date until the Commitments shall have expired or
been terminated, the principal of and interest on each Loan and all Fees payable
hereunder shall have been paid in full, the Borrower covenants and agrees with
the Lenders that:
SECTION 5.01. Existence; Conduct of Business. (a) The Borrower shall at all
times (i) maintain its limited liability company existence and (ii) maintain its
Membership in full force and effect.
(b) The Borrower will not, directly or indirectly, engage to any material extent
in any business other than the business of operating its Membership in the NHL,
any business that is or from time to time becomes incidental thereto, any
business that is otherwise conducted by Members of the NHL generally (including
the ownership, lease, use or operation of an arena, practice facility, regional
sports network or broadcast production facility) and any business identified in
Schedule 5.01.
(c) The Borrower shall comply in all material respects with (i) all requirements
imposed by the NHL on the operation and status of the Borrower’s Membership and
(ii) the Membership Documents, including all requirements with respect to (A)
Membership relocation, (B) Member ownership changes, (C) the broadcasting of
hockey games of the NHL and (D) presentment of its team for scheduled hockey
games of the NHL.
SECTION 5.02. Financial Information. (a) Within 120 days after the end of each
fiscal year of Parent, the Borrower shall furnish to the Agent, on behalf of
each Lender, Parent’s consolidated audited balance sheet and related audited
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal year, setting forth in each case in comparative form the
figures for the prior fiscal year, all audited by and accompanied by the opinion
of KPMG LLP or another independent registered public accounting firm of
recognized national standing in customary form (without a “going concern” or
like qualification) to the effect that such consolidated financial statements
present fairly, in all material respects, the financial position, results of
operations and cash flows of Parent as of the end of and for such year in
accordance with GAAP.
(b) Within 60 days after the end of each of the first three fiscal quarters of
each fiscal year of Parent, the Borrower shall furnish to the Agent, on behalf
of each Lender, Parent’s consolidated balance sheet as of the end of such fiscal
quarter, the related consolidated statements of operations for such fiscal
quarter and the then elapsed portion of the fiscal year and the related
statements of cash flows for the then elapsed portion of the fiscal year, in
each case setting forth in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the prior fiscal year, all certified by the chief financial officer, principal
accounting







--------------------------------------------------------------------------------

74


officer, treasurer or controller of Parent as presenting fairly, in all material
respects, the financial position, results of operations and cash flows of Parent
and its consolidated Subsidiaries on a consolidated basis as of the end of and
for such fiscal quarter and such portion of the fiscal year in accordance with
GAAP, subject to normal year-end audit adjustments and the absence of certain
footnotes.
(c) Within 60 days after the end of each fiscal quarter of the Borrower (or
within 120 days after the end of the last fiscal quarter in the fiscal year of
the Borrower), the Borrower shall furnish to the Agent, on behalf of each
Lender, (i) unaudited management accounts of the Borrower for the most recently
ended fiscal quarter of the Borrower, and in the case of the last fiscal quarter
in the fiscal year of the Borrower, unaudited management accounts of the
Borrower for the most recently ended fiscal year of the Borrower (in each case
in a form consistent with reports provided by or on behalf of the Borrower prior
to the Amendment Effective Date), and (ii) beginning with the fiscal quarter of
the Borrower ending March 31, 2017, a certificate of the Borrower signed by a
Financial Officer and in substantially the form attached hereto as Exhibit H (a
“Compliance Certificate”) (A) stating that to the best of his or her knowledge
no Default or Event of Default has occurred since the previous Quarterly
Evaluation Date, or if a Default or Event of Default has occurred since the
previous Quarterly Evaluation Date, stating the nature thereof and what action
the Borrower proposes to take with respect thereto, (B) setting forth the
balance of the Debt Service Account as of such Quarterly Evaluation Date,
(C) setting forth reasonably detailed calculations demonstrating compliance with
the covenant set forth in Section 5.16 and, at any time when Section 2.06(c) is
applicable, demonstrating that Qualified Revenue shall have been greater than
the Revenue Test Limit as of such Quarterly Evaluation Date, (D) updating
Schedule 4.09, if necessary, to include any new Local Media Contract and (E)
disclosing any change in 10% or more of the direct ownership interests of the
Borrower or any change in ownership of the Borrower which has resulted in a
change in the Controlling Owner of the Borrower, in either case, that occurred
since the previous Quarterly Evaluation Date.
(d) From time to time, such other information and documentation reasonably
requested in writing by the Agent or any Lender for purposes of its compliance
with applicable “know your customer” and anti-money laundering rules and
regulations, including the USA PATRIOT Act and the Beneficial Ownership
Regulation.
(e) Prior to the date that is 90 days after the commencement of each fiscal year
of the Borrower, the Borrower shall deliver to the Agent, on behalf of each
Lender, a consolidated budget for such fiscal year.
SECTION 5.03. Compliance with Laws; Payment of Obligations. The Borrower shall
comply with all laws, rules, regulations and orders of any Governmental
Authority and pay all Taxes, assessments, governmental charges, claims for
labor, supplies, rent and any other obligation, except to the extent the failure
to do so, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect; provided that such payment shall not be required
with respect to any Tax so long as the validity and amount shall be contested in
good faith by appropriate proceedings and the Borrower has set aside on its
books adequate reserves.







--------------------------------------------------------------------------------

75


SECTION 5.04. Books and Records; Inspection Rights. The Borrower shall keep true
books of records and accounts and in which full, true and correct entries, in
all material respects, shall be made of all of its dealings and transactions.
SECTION 5.05. Notice of Material Events. The Borrower will furnish to the Agent,
which shall provide to each Lender, prompt written notice of any of its
executive officers obtaining actual knowledge of the following (and, in any
event, any such notice shall be furnished to the Agent within 20 days of its
executive officers obtaining actual knowledge thereof):
(a) the occurrence of any Default or Event of Default, specifying what action
the Borrower proposes to take with respect thereto;
(b) any development or event that has resulted in, or would reasonably be
expected to result in, a Material Adverse Effect;
(c) the occurrence of any material breach under any Material Media Contract or
any condition or event permitting termination thereof or discontinuation of
payments to the Borrower thereunder;
(d) the filing or commencement of any action, suit or proceeding at law or in
equity by or before any arbitrator or Governmental Authority involving the
Borrower that (i) would reasonably be expected to have a Material Adverse Effect
or (ii) involves any Material Media Contract;
(e) any event or condition which constitutes an event of default under any
agreement for borrowed money in excess of $25,000,000 in the aggregate to which
the Borrower is a party;
(f) any levy of an attachment, execution or other process against the assets of
the Borrower involving an amount in excess of $35,000,000;
(g) any event that has resulted or that would, if not waived by the Agent at the
direction of the Required Lenders, require a mandatory prepayment of the Loans
as provided in Section 2.08;
(h) any permission by the NHL for the Borrower (but, for the avoidance of doubt,
not any of its Affiliates or Owners) to incur any Indebtedness; and
(i) any change in the information provided in the Beneficial Ownership
Certification delivered to the Agent that would result in a change to the list
of beneficial owners identified in such certification.
Notice from the NHL of any of the foregoing to the Agent (on behalf of the
Borrower or otherwise) shall satisfy the Borrower’s obligation under this
Section.
SECTION 5.06. NHL-Related Notifications. The Borrower shall promptly deliver to
the Agent, which shall provide to each Lender (provided, however,







--------------------------------------------------------------------------------

76


that any item described in paragraph (f) below shall be kept confidential in
accordance with Section 8.12) within five Business Days of any of its executive
officers or Financial Officers obtaining actual knowledge of the occurrence of
any event described in paragraph (a), (b) or (c) below or within five Business
Days after any item described in paragraph (d), (e), (f)(A) or (f)(B) below is
obtained by the Borrower, as applicable:
(a) written notice of the commencement of any material action, suit or
proceeding at law or in equity involving the NHL or the NHL Board of Governors
or any of their properties or assets that could reasonably be expected to result
in a Material Adverse Effect or a material adverse effect on (x) the ability of
the NHL to fulfill its material obligations to be performed under the NHL
Consent Letter or (y) the business, operations, financial condition or prospects
of the NHL, taken as a whole;
(b) written notice of any strike or lock-out by any association, union or other
organization or group of NHL players employed by the Members generally;
(c) written notice of the formation by a majority of the Members of any new
entity for the purpose of conducting any United States or Canadian men’s
professional hockey league;
(d) copies of any amendments, modifications or additions to the NHL Constitution
or any other NHL document or any agreement governing the distribution of League
Revenues, whether by resolution or otherwise, which occur subsequent to the
Original Effective Date and which relate to (i) changes to pro rata sharing
among Members of revenues under National Media Contracts, (ii) the maximum
aggregate principal amount of secured Indebtedness of the Borrower permitted by
the NHL to be outstanding or (iii) other matters that could reasonably be
expected to have a material adverse effect on the rights of the Borrower in, or
the security interest granted by the Borrower with respect to, the Collateral;
(e) copies of (A) any collective bargaining agreement entered into by the NHL,
the NHL Board of Governors, the Members as a group or the Borrower with any
association, union or other organization or group of NHL players employed by the
Borrower or any other Members, and any material policy statement, summary or
description of any terms or conditions of employment to be applied to any NHL
players employed by the Borrower or any other Members promulgated by the NHL,
the NHL Board of Governors, the Members as a group or the Borrower, (B) any
document or instrument supplementing, extending, modifying, amending or
restating in any material respect any such collective bargaining agreement or
any such material policy statement, summary or description and (C) any
amendments, modifications or additions to the NHL Constitution or any other NHL
document, whether by resolution or otherwise, which occur subsequent to the
Original Effective Date and which affect in any material respect any such
collective bargaining agreements; and







--------------------------------------------------------------------------------

77


(f) summaries, in form and substance reasonably acceptable to the NHL, of (A)
any National Media Contract and (B) any document or instrument supplementing,
extending, modifying, amending or restating any National Media Contract in any
material respect.
Notice or provision of copies, as applicable, from the NHL of any of the
foregoing to the Agent (on behalf of the Borrower or otherwise) shall satisfy
the Borrower’s obligation under this Section.
SECTION 5.07. Collateral. (a) The Borrower shall take all actions required to be
taken by the Borrower to permit the Collateral Agent to maintain a first
priority perfected security interest in the Collateral, subject only to any
Liens expressly permitted by Section 5.09 and the terms of the Security
Agreement; provided that the Borrower shall not be required to take any actions
to perfect the Collateral Agent’s security interest in any Trademark
registrations under Canadian law. The Borrower will, subject to Section 3.08 of
the Security Agreement, execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements and other
documents), that may be required under any applicable law, or that the
Collateral Agent or the Required Lenders may reasonably request, to cause the
Collateral to be pledged to the Collateral Agent pursuant to the Security
Documents and to perfect such Liens to the extent required thereby, with the
priority required thereby, all at the expense of the Borrower. The Borrower also
agrees to provide to the Agent, from time to time upon request, evidence
reasonably satisfactory to the Agent as to the perfection and priority of the
Liens created or intended to be created by the Security Agreement.
(b) The Borrower shall take all actions required to be taken by the Borrower to
ensure that at all times all payments of Local Pledged Revenue Receipts are
required to be deposited into the Collection Account pursuant to a written
instruction with the applicable Obligor that may not be revoked by the Borrower.
SECTION 5.08. Indebtedness. The Borrower shall not, nor shall it enter into any
binding agreement to, incur, create, assume or permit to exist any Indebtedness,
other than:
(a) the Loans permitted hereunder to be outstanding;
(b) (i) purchase money Indebtedness and Capital Lease Obligations with respect
to equipment or any other fixed or capital assets to the extent that such
purchase money Indebtedness and Capital Lease Obligations (x) are recourse only
to, and secured by a Lien only on, the equipment or other fixed or capital
assets to which such purchase money Indebtedness or Capital Lease Obligations
relate (and are not recourse to, or secured by a Lien on, the Borrower or any of
its Subsidiaries (other than any Excluded Subsidiaries) or any of their other
assets or property) or (y) exist on the date hereof and are set forth in
Schedule 5.08 (including any refinancings, extensions or replacements thereof
(A) in an aggregate principal amount not greater than the principal amount
outstanding of







--------------------------------------------------------------------------------

78


such Indebtedness being refinanced, (B) with a stated maturity not earlier than
the Indebtedness being refinanced, (C) that is not senior in right of payment to
the Indebtedness being refinanced, (D) with scheduled principal payments that
are not in the aggregate due any earlier in an amount greater than the
Indebtedness being refinanced and (E) on other terms reasonably acceptable to
the Agent) and (ii) other purchase money Indebtedness and Capital Lease
Obligations with respect to equipment or any other fixed or capital assets and
other unsecured Indebtedness, provided that the aggregate amount at any time
outstanding of such Indebtedness shall not exceed $25,000,000 outstanding at any
time;
(c) Indebtedness of the Borrower to Parent or any Subsidiary of Parent; provided
that any such Indebtedness shall be unsecured and, subject to the occurrence and
during the continuance of an Event of Default, subordinated in right of payment
to the Secured Obligations on terms customary for intercompany subordinated
Indebtedness, as reasonably determined by the Agent;
(d) L/C Obligations secured only by Liens of the type described in Section
5.09(f); and
(e) other Indebtedness; provided that (i) any such Indebtedness shall be
unsecured, (ii) the aggregate amount at any time outstanding of such
Indebtedness incurred pursuant to this Section 5.08(e) shall not exceed
$25,000,000 and (iii) the aggregate amount of Indebtedness of the Borrower at
any time outstanding shall not exceed the amount of Indebtedness permitted to be
incurred by the Borrower by the NHL under the NHL governing documents.
SECTION 5.09. Liens. The Borrower shall not, nor shall it enter into any binding
agreement to, incur, create or permit to exist any Lien on any of its property
or assets, whether now owned or hereafter acquired, other than:
(a) Liens in favor of the Collateral Agent under the Security Agreement securing
Indebtedness permitted by Section 5.08(a) and any other Secured Obligations and
Liens as contemplated by paragraph 9(b) of the NHL Consent Letter;
(b) Liens in respect of purchase money security interests (including mortgages,
conditional sale contracts and other title retention or deferred purchase
devices) and Capital Lease Obligations securing the purchase price of equipment
or other fixed or capital assets acquired by the Borrower or Indebtedness
incurred solely for the purpose of financing such acquisitions or incurred in
connection with the extension, renewal or refinancing of such Indebtedness;
provided, however, that (i) such Indebtedness (including any extension, renewal
or refinancing) is permitted by Section 5.08(b) and (ii) such Lien does not
constitute a security interest in any property other than the property the
purchase price of which is secured by it, and that the principal amount of
Indebtedness with respect to each item of property subject to such a Lien does
not exceed the fair value of such item on the date of its acquisition;







--------------------------------------------------------------------------------

79


(c) Liens on securities of NHL Entities in respect of purchase options, calls or
similar rights in favor of the NHL, a majority of the Members or any Affiliate
of the NHL or such Members;
(d) Liens on the Equity Interests of any Excluded Subsidiary;
(e) Liens under the NHL Constitution that do not represent security interests;
(f) Liens on cash and Eligible Investments (and accounts in which the foregoing
are held) securing (i) L/C Obligations or (ii) Swap Obligations in an aggregate
amount not exceeding $10,000,000; and
(g) Permitted Encumbrances.
SECTION 5.10. Sale and Leaseback Transactions. The Borrower shall not enter into
any arrangement, directly or indirectly, whereby it shall sell or transfer any
property that constitutes Core Collateral (as defined in the Security
Agreement), real or personal, used or useful in its business, whether now owned
or hereafter acquired, and thereafter rent or lease such property or other
property that it intends to use for substantially the same purpose or purposes
as the property sold or transferred.
SECTION 5.11. Fundamental Changes. (a) The Borrower shall not amend its
organizational documents without the prior written consent of the Agent unless
such amendment would not reasonably be expected to have a Material Adverse
Effect or adversely affect the rights and benefits of the Agent under the Loan
Documents.
(b) The Borrower shall not consolidate with or merge into any other Person or
permit any other Person to merge into it, nor shall it liquidate or dissolve,
unless (i)(A) the Borrower is the surviving entity or (B) the surviving entity
shall have assumed the obligations and liabilities of the Borrower under the
Loan Documents on terms and conditions reasonably satisfactory to the Agent in
its reasonable discretion and the Agent shall have received an opinion of
counsel reasonably acceptable to the Agent as to due organization, good
standing, due authorization, enforceability and such other customary matters as
the Agent shall reasonably request (in each case subject to customary
assumptions and qualifications for such opinions) and (ii) such merger or
consolidation would not otherwise constitute a Default or Event of Default
hereunder or a violation of any provision of the NHL Constitution or any other
Membership Documents applicable to the Borrower; provided, however, that the
foregoing shall not prohibit any change in ownership or Control of the Borrower
that is consistent with or approved pursuant to the NHL Constitution.
SECTION 5.12. Use of Proceeds. The Borrower shall use all proceeds of the Loans
for legal purposes, consistent with the NHL Constitution.
SECTION 5.13. ERISA Obligations. The Borrower shall make, and to the extent
reasonably practicable, shall cause each other member of its Controlled Group







--------------------------------------------------------------------------------

80


to make, all required contributions to each Material Plan to which the Borrower
or other member of its Controlled Group has or shall have an obligation to make
contributions.
SECTION 5.14. Certain Adverse Actions. The Borrower shall not, and, with respect
to any National Media Contract, shall not vote to authorize the NHL to, take any
action, including the amendment, modification or waiver of any of its rights
under the Media Contracts, that in each case would invalidate the Collateral
Agent’s Lien on any Collateral other than as permitted under the Security
Agreement.
SECTION 5.15. Restricted Payments. The Borrower shall not, at any time during
the continuance of an Event of Default, declare or make, or agree to pay or
make, directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so.
SECTION 5.16. Debt Service Ratio. The Borrower will not permit at any time the
Debt Service Ratio for any period of four consecutive trailing fiscal quarters
ending prior to such time to be less than 1.5 to 1.0.
SECTION 5.17. Swap Agreements. The Borrower will not enter into any Swap
Agreements except as a bona fide hedge against existing or anticipated foreign
currency or commodities exposure or fluctuations in interest rates applicable to
its Indebtedness.
SECTION 5.18. Subsidiaries. The Borrower will not, without the prior written
consent of the Required Lenders, establish or acquire, or make any Investment in
or loan or advance to, or transfer or sell any assets to, any Subsidiary, other
than (a) any Subsidiary that executes and delivers a Subsidiary Security Joinder
Agreement, pursuant to which such Subsidiary Guarantees (or becomes a joint and
several co-borrower with respect to) all the obligations of the Borrower
hereunder and the other Loan Documents and pledges all Collateral owned by it to
the Collateral Agent as security for such obligations or (b) any Excluded
Subsidiary.
SECTION 5.19. Sanctions Regulations. The Borrower will not, and will not permit
any of its Affiliated Entities to, become an OFAC Listed Person or have any
investments in or engage in any other material transactions with any Person
known to the Borrower to be a Blocked Person.
SECTION 5.20. Expansion Calculations. Prior to the receipt by the Borrower of
any Expansion Revenues in respect of any Expansion, the Borrower shall furnish
to the Agent, on behalf of each Lender, an officer’s certificate executed by a
Financial Officer setting forth reasonably detailed projections (after giving
pro forma effect to such Expansion) of Qualified Revenue for the then current
fiscal year (collectively, “Expansion Projections”).
SECTION 5.21. Maintenance of Insurance. Subject to the provisions of the
Security Agreement, the Borrower shall maintain with financially sound and
reputable insurance companies, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the







--------------------------------------------------------------------------------

81


same or similar business, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons.
SECTION 5.22. Canadian Subsidiary. The Borrower shall not permit its wholly
owned Subsidiary, 3292592 Nova Scotia Company, to engage in any activities other
than being the entity that has the legal right to receive licensing fees and/or
royalties in connection with the NHL’s licensing of league and team Trademarks
(and other Intellectual Property) in Canada and other activities related
thereto.
SECTION 5.23. Payment Direction. The Borrower shall take all necessary actions
to ensure that at all times all payments of League Pledged Revenue Receipts in
which the Borrower has an interest and all payments of Local Pledged Revenue
Receipts are required to be deposited into the Collection Account pursuant to
one or more payment direction letters in form and substance reasonably
satisfactory to the Agent.
ARTICLE VI
Default and Termination
SECTION 6.01. Events of Default. The occurrence of any one or more of the
following events or conditions shall constitute an “Event of Default”:
(a) the Borrower shall fail to pay any principal on any Loan made to it
hereunder when and as the same shall become due and payable, whether at the due
date thereof, at a date fixed for prepayment thereof, by acceleration thereof or
otherwise;
(b) the Borrower shall fail to pay any interest on any Loan made to it hereunder
or any Fee or any other amount (other than an amount referred to in paragraph
(a) above) due hereunder when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of five days;
(c) any representation or warranty made (or deemed made pursuant to Article III)
by the Borrower in or in connection with the execution and delivery of the Loan
Documents or the receipt of any Loan or in any document, certificate, statement
or report delivered to the Collateral Agent or the Agent pursuant to the Loan
Documents, shall prove to have been incorrect in any material respect when so
made, deemed made or furnished; provided that, if the events or circumstances
leading to such representation or warranty being incorrect are capable of being
corrected, eliminated or otherwise cured, then no Event of Default shall be
deemed to have occurred pursuant to this clause (c) unless such events or
circumstances shall have not been corrected, eliminated or otherwise cured (in a
manner such that such representation or warranty is true and correct in all
material respects as of the date of such correction, elimination or cure) within
30 days following the date on which such representation or warranty is found to
be incorrect;







--------------------------------------------------------------------------------

82


(d) default shall be made by the Borrower in the due observance or performance
of any covenant, condition or agreement of the Borrower contained in Sections
5.01 (with respect to the Borrower’s existence), 5.05(a), 5.08, 5.09, 5.11, 5.12
or 5.15; provided, however, that if such default shall relate to Section 5.08
(solely with respect to the incurrence of Indebtedness other than an obligation
for borrowed money) or Section 5.09 (solely with respect to the incurrence of
any Lien that does not secure an obligation for borrowed money), no Event of
Default shall be deemed to have occurred pursuant to this clause (d) unless such
default shall continue unremedied for a period of 30 days after the giving of
written notice of such default to the Borrower by the Agent or the Collateral
Agent (which notice will be given at the request of any Lender);
(e) default shall be made by the Borrower in the due observance or performance
of any covenant or agreement of the Borrower contained herein (other than those
specified in clause (a), (b) or (d) of this Article) or in any Loan Document and
such default shall continue unremedied for a period of 30 days after the giving
of written notice of such default to the Borrower by the Agent or the Collateral
Agent (which notice will be given at the request of any Lender);
(f) the occurrence of any Bankruptcy Event with respect to the Borrower;
(g) the Borrower shall fail to make any payment (whether of principal or
interest and regardless of amount) in respect of any Indebtedness (other than
any Loan) of the Borrower in an aggregate principal amount exceeding
$25,000,000, when and as the same shall become due and payable, or any other
event or condition occurs that results in any Indebtedness (other than any
Loan), or obligations in respect of one or more Swap Agreements, of the Borrower
in an aggregate principal amount exceeding $25,000,000 becoming due prior to its
scheduled maturity (other than by a regularly scheduled payment) or that results
in the holder or holders of any such Indebtedness or obligations or any trustee
or agent on its or their behalf causing any such Indebtedness or obligations to
become due, or requiring the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity; provided that this clause (g) shall
not apply to secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Indebtedness; for
purposes of this clause (g), the “principal amount” of the obligations of the
Borrower in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower
would be required to pay if such Swap Agreements were terminated at such time;
(h) the Borrower or any member of the Controlled Group of the Borrower shall
fail to pay within five days of the due date an amount or amounts aggregating in
excess of $25,000,000 which it shall have become liable under Title IV of ERISA
to pay to the PBGC or to a Plan, unless such liability is being contested in
good faith and by appropriate proceedings by the Borrower or member of the
Controlled Group of the Borrower; or a notice of intent to terminate a Plan or
Plans to which the Borrower or any member of the Controlled







--------------------------------------------------------------------------------

83


Group of the Borrower contributes or is required to make contributions having
aggregate unfunded vested liabilities in excess of $25,000,000 (collectively, a
“Material Plan”) shall be filed under Title IV of ERISA by the Borrower or other
member of the Controlled Group of the Borrower, any Plan administrator or any
combination of the foregoing; or the PBGC shall institute proceedings under
Title IV of ERISA to terminate or to cause a trustee to be appointed to
administer any Material Plan; or the Borrower or member of the Controlled Group
of the Borrower shall have been held liable for an amount in excess of
$25,000,000 in any action instituted by a fiduciary of any Material Plan to
enforce Section 515 or 4219(c)(5) of ERISA and such decision shall not have been
vacated, discharged, stayed or bonded pending appeal within 60 days thereafter;
(i) one or more final and nonappealable judgments for the payment of money
involving uninsured amounts in an aggregate amount in excess of $25,000,000
shall be rendered against the Borrower and the same shall remain undischarged
for a period of 30 consecutive days during which execution shall not be
effectively stayed, vacated or bonded, or such a judgment creditor shall legally
take action to attach or levy upon any assets of the Borrower to enforce any
such judgment;
(j) (i) the Borrower shall voluntarily withdraw or attempt to withdraw from the
NHL, whether in accordance with the terms of the NHL Constitution or otherwise,
(ii) the NHL Board of Governors shall vote to terminate the Borrower’s
Membership, in accordance with the NHL Constitution or (iii) the Borrower shall
for any reason cease to own its Membership; provided that this clause (j) shall
not apply to any withdrawal, attempted withdrawal or ceasing to own a Membership
that results from a sale or transfer of such Membership to a successor in
interest or assignee approved in accordance with the NHL Constitution (provided
that (x) such successor in interest or assignee shall have assumed the
obligations and liabilities of the Borrower under the Loan Documents on terms
and conditions reasonably satisfactory to the Agent in its reasonable discretion
and the Agent shall have received an opinion of counsel reasonably acceptable to
the Agent as to due organization, good standing, due authorization,
enforceability and such other customary matters as the Agent shall reasonably
request (in each case subject to customary assumptions and qualifications for
such opinions), (y) such action would not otherwise constitute or give rise to a
Default or Event of Default hereunder (including as a result of a Change of
Control) or a violation of any provision of the NHL Constitution or any other
Membership Documents and (z) such successor in interest or assignee shall have
satisfied the conditions precedent set forth in Section 3.01 of the Original
Credit Agreement to the extent that the Agent shall have deemed such conditions
precedent applicable in its reasonable discretion);
(k) the intentional and unjustified failure of the Borrower, not related,
directly or indirectly, to any strike or other labor dispute, to perform under
any Material Media Contract, if such failure is likely to materially adversely
affect the amount of Media Revenues under (or in respect of) such Material Media







--------------------------------------------------------------------------------

84


Contract(s) to the Borrower (as determined by the Agent in its reasonable
discretion);
(l) (i) the Collateral Agent shall, for any reason, fail to have a valid and
perfected first priority security interest (subject to Liens expressly permitted
under Section 5.09) in any material portion of the Collateral provided or
purported to be provided by the Borrower, and such failure shall continue for a
period of 20 days following written notice of such failure to the Borrower from
the Agent or the Collateral Agent (which notice will be given at the request of
any Lender) or (ii) the Borrower or any of its Affiliates shall, for any reason,
challenge the validity or enforceability of the security interest of the
Collateral Agent in such Collateral;
(m) as a result of any breach, amendment or modification of any National Media
Contract or the termination of or failure to renew any National Media Contract,
or as a result of any expansion in the membership of the NHL, as of February 1
of any year there do not exist National Media Contracts that provide for
contractually obligated payments sufficient to yield payments to the Borrower of
at least $11,000,000 of National Media Revenues, in the aggregate, for the
applicable Contract Year; provided that with respect to any Contract Year during
which the “Maximum Available Amount” under the League-Wide Credit Agreement
(without giving effect to the parenthetical to such definition) is greater than
$100,000,000 (each such amount, an “Increased League-Wide Maximum Available
Amount”), the reference in this Section 6.01(m) to $11,000,000 shall be deemed
to be a reference to an amount equal to the product of (i) $11,000,000
multiplied by (ii) the quotient of (A) such Increased League-Wide Maximum
Available Amount divided by (B) $100,000,000;
(n) amendment or modification of the NHL Constitution or any other NHL document
or governing or constitutive document of any NHL Entity, by resolution of the
NHL Board of Governors or otherwise, or amendment or modification of any
National Media Contract, in a manner that (i) discontinues authorization of the
NHL, as agent for and on behalf of all the Members, to negotiate and execute
from time to time contracts with respect to the United States or Canada national
television broadcast of regular-season and post-season hockey games of the NHL,
(ii) alters the right of the Borrower to receive an amount equal to at least 90%
of League Revenues that the Borrower would be entitled to receive if all such
League Revenues were distributed to each Member ratably, or (iii) reduces the
number of Members necessary to consent to any amendment, modification or
termination of the NHL governing documents with respect to the allocation of
League Revenues or alters the required number of Members necessary to amend any
provision of the NHL Constitution and Bylaws related to revenue sharing
thereunder;
(o) any of the following shall occur with respect to any Obligor(s) under one or
more Media Contract(s) (any such Media Contract, a “Defaulted Media Contract”)
at such time representing in the aggregate more than 25% of the total future
Media Revenues to be paid under all then existing Media Contracts:







--------------------------------------------------------------------------------

85


(i) the entry of a decree or order by a court having competent jurisdiction
adjudging such Obligor(s) as bankrupt or insolvent, or approving as properly
filed a petition seeking reorganization, arrangement, adjustment or composition
of or in respect of such Obligor(s) under the Bankruptcy Code or any other
applicable law, or appointing a receiver, liquidator, assignee, or sequestrator
(or other similar official) of such Obligor(s) or of any substantial part of its
or their property, or ordering the winding up or liquidation of its or their
affairs, and the continuance of any such decree or order unstayed and in effect
for a period of 60 consecutive days; or
(ii) the institution by such Obligor(s) of proceedings to be adjudicated as
bankrupt or insolvent, or the consent by such Obligor(s) to the institution of
bankruptcy or insolvency proceedings against it or them, or the filing by such
Obligor(s) of a petition or answer or consent seeking reorganization or relief
under the Bankruptcy Code or any other similar applicable law, or the consent by
such Obligor(s) to the filing of any such petition or to the appointment of a
receiver, liquidator, assignee, trustee or sequestrator (or other similar
official) of such Obligor(s) or of any substantial part of its or their
property, respectively, or the making by such Obligor(s) of an assignment for
the benefit of creditors, or the admission by such Obligor(s) in writing of its
or their inability to pay its or their debts generally as they become due, or
the taking of any action by such Obligor(s) in furtherance of any such action;
provided that no Event of Default shall be deemed to have occurred pursuant to
this clause (o) if (A) (I) the Defaulted Media Contract shall be replaced with a
Media Contract, and each Obligor under such replacement Media Contract is
required to make payments to the NHL or another NHL Entity, as agent for the
Borrower, or another NHL Entity or the Borrower, in an aggregate amount that is,
with respect to all applicable periods, no less than 80% of the amount that was
required to be paid to the NHL or another NHL Entity, as agent for the Borrower,
or to such other NHL Entity or the Borrower, pursuant to the replacement Media
Contract and (II) (x) each Obligor under such replacement Media Contract shall
be reasonably acceptable to the Agent or shall have Investment Grade Ratings,
(y) the initial payment under such replacement Media Contract shall be made
prior to the first scheduled payment to be made in respect of the Defaulted
Media Contract following the occurrence of the events described in clause (i) or
(ii) above and (z) the terms and conditions of such replacement Media Contract
shall be reasonably satisfactory to the Agent and the Required Lenders shall
have received an opinion of counsel reasonably acceptable to them to the effect
that all obligations of each Obligor under such replacement Media Contract shall
be binding on such Obligor, subject to customary qualifications, and as to such
other matters as they shall reasonably request, or (B) each Obligor under such
Defaulted Media Contract (or such Obligor’s trustee appointed under the
Bankruptcy Code) shall assume such Defaulted Media Contract in its entirety and
agree to make all payments thereunder as and when due (without any interruption)
and such assumption and agreement is approved by the bankruptcy court having
jurisdiction over the case; provided that the Required







--------------------------------------------------------------------------------

86


Lenders shall have received an opinion of counsel reasonably acceptable to them
to the effect that all obligations of each Obligor under such Defaulted Media
Contract shall be binding on such Obligor, subject to customary qualifications,
and as to such other matters as they shall reasonably request.
(p) the occurrence of any event or circumstance (other than a Business
Interruption) affecting the NHL or the Members as a whole which has or is likely
to have a material adverse effect on (i) the amount or time of receipt of Media
Revenues payable as a whole to Members under (or in respect of) National Media
Contracts (taken as a whole) or payable to or for the benefit of the Borrower
under (or in respect of) Local Media Contracts (taken as a whole) or (ii) the
ability of the Borrower to perform its obligations under the Loan Documents;
(q) the failure of the NHL or the Borrower, to perform in all material respects,
its or their obligations in connection with the credit facility hereunder, or
the material breach by the NHL of any of its obligations under the NHL Consent
Letter and such failure or breach shall remain in effect for a period of 30
consecutive days following written notice to the Borrower from the Agent;
(r) any person other than the NHL or any of its Affiliates, acting on behalf of
the Members, shall enter into any Material National Media Contract or any person
other than the NHL or any of its Affiliates, acting on behalf of the Members,
shall be the payee of payments under any Material National Media Contract; or
(s) a Change of Control shall occur.
SECTION 6.02. Termination; Acceleration. Upon the occurrence of an Event of
Default, then, and in every such event (other than an event described in
Section 6.01(f)), and at any time thereafter during the continuance of such
event, the Agent shall, by notice to the Borrower, if directed by the Required
Lenders, declare the unpaid principal and interest of the Loans to be forthwith
due and payable, whereupon the principal of such Loans, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of the
Borrower accrued hereunder, shall become forthwith due and payable and all
Commitments shall automatically terminate, without presentment, demand, protest
or any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any Loan Document (other than the NHL
Consent Letter and the Security Agreement) to the contrary notwithstanding; and,
in any event described in Section 6.01(f) above, the principal of the Loans,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrower accrued hereunder, shall automatically become due
and payable and all Commitments shall automatically terminate, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein or in any of
the Loan Documents (other than the NHL Consent Letter and the Security
Agreement) to the contrary notwithstanding.







--------------------------------------------------------------------------------

87


ARTICLE VII
The Agent
SECTION 7.01. Authorization and Action. (a) Each Lender hereby irrevocably
appoints the entity named as Agent in the heading of this Agreement and its
successors and assigns to serve as the administrative agent and collateral agent
under the Loan Documents and each Lender authorizes the Agent to take such
actions as agent on its behalf and to exercise such powers under this Agreement
and the other Loan Documents as are delegated to the Agent under such agreements
and to exercise such powers as are reasonably incidental thereto. Without
limiting the foregoing, each Lender hereby authorizes the Agent to execute and
deliver, and to perform its obligations under, each of the Loan Documents to
which the Agent is a party, and to exercise all rights, powers and remedies that
the Agent may have under such Loan Documents.
(b) As to any matters not expressly provided for herein and in the other Loan
Documents (including enforcement or collection), the Agent shall not be required
to exercise any discretion or take any action, but shall be required to act or
to refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the written instructions of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, pursuant to the
terms in the Loan Documents), and, unless and until revoked in writing, such
instructions shall be binding upon each Lender; provided, however, that the
Agent shall not be required to take any action that (i) the Agent in good faith
believes exposes it to liability unless the Agent receives an indemnification
and is exculpated in a manner satisfactory to it from the Lenders with respect
to such action or (ii) is contrary to this Agreement or any other Loan Document
or applicable law, including any action that may be in violation of the
automatic stay under any requirement of law relating to bankruptcy, insolvency
or reorganization or relief of debtors or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any requirement of law relating to bankruptcy, insolvency or reorganization or
relief of debtors; provided, further, that the Agent may seek clarification or
direction from the Required Lenders prior to the exercise of any such instructed
action and may refrain from acting until such clarification or direction has
been provided. Except as expressly set forth in the Loan Documents, the Agent
shall not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower, any Subsidiary or any
Affiliate of any of the foregoing that is communicated to or obtained by the
Person serving as Agent or any of its Affiliates in any capacity. Nothing in
this Agreement shall require the Agent to expend or risk its own funds or
otherwise incur any financial liability in the performance of any of its duties
hereunder or in the exercise of any of its rights or powers if it shall have
reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it.
(c) In performing its functions and duties hereunder and under the other Loan
Documents, the Agent is acting solely on behalf of the Lenders (except in
limited circumstances expressly provided for herein relating to the maintenance
of the Register),







--------------------------------------------------------------------------------

88


and its duties are entirely mechanical and administrative in nature. Without
limiting the generality of the foregoing:
(i) the Agent does not assume and shall not be deemed to have assumed any
obligation or duty or any other relationship as the agent, fiduciary or trustee
of or for any Lender other than as expressly set forth herein and in the other
Loan Documents, regardless of whether a Default or an Event of Default has
occurred and is continuing (and it is understood and agreed that the use of the
term “agent” (or any similar term) herein or in any other Loan Document with
reference to the Agent is not intended to connote any fiduciary duty or other
implied (or express) obligations arising under agency doctrine of any applicable
law, and that such term is used as a matter of market custom and is intended to
create or reflect only an administrative relationship between contracting
parties); additionally, each Lender agrees that it will not assert any claim
against the Agent based on an alleged breach of fiduciary duty by the Agent in
connection with this Agreement and/or the transactions contemplated hereby; and
(ii) nothing in this Agreement or any Loan Document shall require the Agent to
account to any Lender for any sum or the profit element of any sum received by
the Agent for its own account;
(d) The Agent may perform any of its duties and exercise its rights and powers
hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by the Agent. The Agent and any such sub-agent may perform
any of their respective duties and exercise their respective rights and powers
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Agent and any such sub-agent, and shall apply to their respective activities
pursuant to this Agreement. The Agent shall not be responsible for the
negligence or misconduct of any sub-agent except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that the
Agent acted with gross negligence or willful misconduct in the selection of such
sub-agent.
(e) No Arranger shall have obligations or duties whatsoever in such capacity
under this Agreement or any other Loan Document and shall incur no liability
hereunder or thereunder in such capacity, but all such persons shall have the
benefit of the indemnities provided for hereunder.
(f) In case of the pendency of any proceeding with respect to the Borrower under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, the Agent (irrespective of whether the principal
of any Loan shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:







--------------------------------------------------------------------------------

89


(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders and the Agent (including any claim under Sections 2.12,
2.13, 2.15, 2.17 and 8.03) allowed in such judicial proceeding; and
(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender to make such payments to the Agent and, in the event that the Agent shall
consent to the making of such payments directly to the Lenders, to pay to the
Agent any amount due to it, in its capacity as the Agent, under the Loan
Documents (including under Section 8.03). Nothing contained herein shall be
deemed to authorize the Agent to authorize or consent to or accept or adopt on
behalf of any Lender any plan of reorganization, arrangement, adjustment or
composition affecting the rights of any Lender or to authorize the Agent to vote
in respect of the claim of any Lender in any such proceeding.
(g) The provisions of this Article are solely for the benefit of the Agent, the
Lenders and, except solely to the extent of the Borrower’s rights to consent
pursuant to and subject to the conditions set forth in this Article, none of the
Borrower or any Subsidiary, or any of their respective Affiliates, shall have
any rights as a third party beneficiary under any such provisions.
SECTION 7.02. Agent’s Reliance, Limitation of Liability, Etc. (a)   Neither the
Agent nor any of its Related Parties shall be (i) liable for any action taken or
omitted to be taken by such party, the Agent or any of its Related Parties under
or in connection with this Agreement or the other Loan Documents (x) with the
consent of or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Agent shall believe
in good faith to be necessary, under the circumstances as provided in the Loan
Documents) or (y) in the absence of its own gross negligence or willful
misconduct (such absence to be presumed unless otherwise determined by a court
of competent jurisdiction by a final and non-appealable judgment) or (ii)
responsible in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by the Borrower or any officer thereof
contained in this Agreement or any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Agent under or in connection with, this Agreement or any other Loan
Document or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document (including, for the
avoidance of doubt, in connection with the Agent’s reliance on any Electronic
Signature transmitted by telecopy, emailed pdf. or any other electronic means
that reproduces an image of an actual executed signature page) or for any
failure of the Borrower to perform its obligations hereunder or thereunder.







--------------------------------------------------------------------------------

90


(b) The Agent shall be deemed not to have knowledge of any (i) notice of any of
the events or circumstances set forth or described in Section 5.05 unless and
until written notice thereof is given to the Agent by the Borrower, or (ii)
notice of any Default or Event of Default unless and until written notice
thereof (stating that it is a “notice of Default” or a “notice of an Event of
Default”) is given to the Agent by the Borrower or a Lender. Further, the Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with any Loan
Document, (ii) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document or the occurrence of any Default or Event of Default,
(iv) the sufficiency, validity, enforceability, effectiveness or genuineness of
any Loan Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in Article III or elsewhere in any Loan
Document, other than to confirm receipt of items (which on their face purport to
be such items) expressly required to be delivered to the Agent or satisfaction
of any condition that expressly refers to the matters described therein being
acceptable or satisfactory to the Agent.
(c) Without limiting the foregoing, the Agent (i) may treat the payee of any
promissory note as its holder until such promissory note has been assigned in
accordance with Section 8.04, (ii) may rely on the Register to the extent set
forth in Section 8.04(b), (iii) may consult with legal counsel (including
counsel to the Borrower), independent public accountants and other experts
selected by it, and shall not be liable for any action taken or omitted to be
taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (iv) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties or
representations made by or on behalf of the Borrower in connection with this
Agreement or any other Loan Document, (v) in determining compliance with any
condition hereunder to the making of a Loan that by its terms must be fulfilled
to the satisfaction of a Lender, may presume that such condition is satisfactory
to such Lender unless the Agent shall have received notice to the contrary from
such Lender sufficiently in advance of the making of such Loan and (vi) shall be
entitled to rely on, and shall incur no liability under or in respect of this
Agreement or any other Loan Document by acting upon, any notice, consent,
certificate or other instrument or writing (which writing may be a fax, any
electronic message, Internet or intranet website posting or other distribution)
or any statement made to it orally or by telephone and believed by it to be
genuine and signed or sent or otherwise authenticated by the proper party or
parties (whether or not such Person in fact meets the requirements set forth in
the Loan Documents for being the maker thereof).
SECTION 7.03. Posting of Communications. (a) The Borrower agrees that the Agent
may, but shall not be obligated to, make any Communications available to the
Lenders by posting the Communications on IntraLinks™, DebtDomain, SyndTrak,
ClearPar or any other electronic platform chosen by the Agent to be its
electronic transmission system (the “Approved Electronic Platform”).







--------------------------------------------------------------------------------

91


(b) Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Agent from time to time (including, as of the Amendment
Effective Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders and the Borrower acknowledges and agrees that the
distribution of material through an electronic medium is not necessarily secure,
that the Agent is not responsible for approving or vetting the representatives
or contacts of any Lender that are added to the Approved Electronic Platform,
and that there may be confidentiality and other risks associated with such
distribution. Each of the Lenders and the Borrower hereby approves distribution
of the Communications through the Approved Electronic Platform and understands
and assumes the risks of such distribution.
(c) THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS IS”
AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED
ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS
FROM THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO
EVENT SHALL THE AGENT, ANY ARRANGER OR ANY OF THEIR RESPECTIVE RELATED PARTIES
(COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY
LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT
OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES
(WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE BORROWER’S OR THE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR THE APPROVED
ELECTRONIC PLATFORM, EXCEPT TO THE EXTENT THAT SUCH LIABILITY, DAMAGES, LOSSES
OR EXPENSES ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF AN APPLICABLE PARTY.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of the Borrower
pursuant to any Loan Document or the transactions contemplated therein which is
distributed by the Agent or any Lender by means of electronic communications
pursuant to this Section, including through an Approved Electronic Platform.







--------------------------------------------------------------------------------

92


(d) Each Lender agrees that notice to it (as provided in the next sentence)
specifying that Communications have been posted to the Approved Electronic
Platform shall constitute effective delivery of the Communications to such
Lender for purposes of the Loan Documents. Each Lender agrees (i) to notify the
Agent in writing (which could be in the form of electronic communication) from
time to time of such Lender’s email address to which the foregoing notice may be
sent by electronic transmission and (ii) that the foregoing notice may be sent
to such email address.
(e) Each of the Lenders and the Borrower agrees that the Agent may, but (except
as may be required by applicable law) shall not be obligated to, store the
Communications on the Approved Electronic Platform in accordance with the
Agent’s generally applicable document retention procedures and policies.
(f) Nothing herein shall prejudice the right of the Agent or any Lender to give
any notice or other communication pursuant to any Loan Document in any other
manner specified in such Loan Document.
SECTION 7.04. The Agent Individually. With respect to its Commitment and Loans,
the Person serving as the Agent shall have and may exercise the same rights and
powers hereunder and is subject to the same obligations and liabilities as and
to the extent set forth herein for any other Lender. The terms “Lenders”,
“Required Lenders” and any similar terms shall, unless the context clearly
otherwise indicates, include the Agent in its individual capacity as a Lender or
as one of the Required Lenders, as applicable. The Person serving as the Agent
and its Affiliates may accept deposits from, lend money to, own securities of,
act as the financial advisor or in any other advisory capacity for and generally
engage in any kind of banking, trust or other business with, the Borrower, any
Subsidiary or any Affiliate of any of the foregoing as if such Person was not
acting as the Agent and without any duty to account therefor to the Lenders.
SECTION 7.05. Successor Agent. (a) The Agent may resign at any time by giving 30
days’ prior written notice thereof to the Lenders and the Borrower, whether or
not a successor Agent has been appointed. Upon any such resignation the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor Agent. If no successor Agent shall have been so appointed by the
Required Lenders, and shall have accepted such appointment, within 30 days after
the retiring Agent’s giving of notice of resignation, then the retiring Agent
may, on behalf of the Lenders, appoint a successor Agent, which shall be a bank
with an office in New York, New York or an Affiliate of any such bank. In either
case, such appointment shall be subject to the prior written approval of the
Borrower (which approval may not be unreasonably withheld and shall not be
required while an Event of Default has occurred and is continuing). Upon the
acceptance of any appointment as Agent by a successor Agent, such successor
Agent shall succeed to, and become vested with, all the rights, powers,
privileges and duties of the retiring Agent. Upon the acceptance of appointment
as Agent by a successor Agent, the retiring Agent shall be discharged from its
duties and obligations under this Agreement and the other Loan Documents. Prior
to any retiring Agent’s resignation hereunder as Agent, the retiring Agent shall
take such action as may be reasonably necessary to assign to the successor Agent
its rights as Agent under the Loan Documents.







--------------------------------------------------------------------------------

93


The fees payable by the Borrower to a successor Agent shall be the same as those
payable to its predecessor unless otherwise agreed by the Borrower and such
successor.
(b) Notwithstanding paragraph (a) of this Section, in the event no successor
Agent shall have been so appointed and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its intent to resign,
the retiring Agent may give notice of the effectiveness of its resignation to
the Lenders and the Borrower, whereupon, on the date of effectiveness of such
resignation stated in such notice, (i) the retiring Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents;
and (ii) the Required Lenders shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent; provided that (A)
all payments required to be made hereunder or under any other Loan Document to
the Agent for the account of any Person other than the Agent shall be made
directly to such Person and (B) all notices and other communications required or
contemplated to be given or made to the Agent shall directly be given or made to
each Lender. Following the effectiveness of the Agent’s resignation from its
capacity as such, the provisions of this Article and Section 8.03, as well as
any exculpatory, reimbursement and indemnification provisions set forth in any
other Loan Document, shall continue in effect for the benefit of such retiring
Agent, its sub-agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring Agent was
acting as Agent.
SECTION 7.06. Acknowledgements of Lenders. (a) Each Lender represents and
warrants that (i) the Loan Documents set forth the terms of a commercial lending
facility, (ii) it is engaged in making, acquiring or holding commercial loans
and in providing other facilities set forth herein as may be applicable to such
Lender, in the ordinary course of business, and not for the purpose of
purchasing, acquiring or holding any other type of financial instrument (and
each Lender agrees not to assert a claim in contravention of the foregoing),
(iii) it has, independently and without reliance upon the Agent, any Arranger or
any other Lender, or any of the Related Parties of any of the foregoing, and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement as a Lender, and
to make, acquire or hold Loans hereunder and (iv) it is sophisticated with
respect to decisions to make, acquire and/or hold commercial loans and to
provide other facilities set forth herein, as may be applicable to such Lender,
and either it, or the Person exercising discretion in making its decision to
make, acquire and/or hold such commercial loans or to provide such other
facilities, is experienced in making, acquiring or holding such commercial loans
or providing such other facilities. Each Lender also acknowledges that it will,
independently and without reliance upon the Agent, any Arranger or any other
Lender, or any of the Related Parties of any of the foregoing, and based on such
documents and information (which may contain material, non-public information
within the meaning of the United States securities laws concerning the Borrower
and its Affiliates) as it shall from time to time deem appropriate, continue to
make its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder.







--------------------------------------------------------------------------------

94


SECTION 7.07. Certain ERISA Matters. (a) Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Agent and its Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Credit Party, that at least one of the
following is and will be true:
(i) such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans or the
Commitments,
(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans the Commitments and this Agreement,
(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfy the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or
(iv) such other representation, warranty and covenant as may be agreed in
writing between the Agent, in its sole discretion, and such Lender.
(b) In addition, unless sub-clause (i) in the immediately preceding clause (a)
is true with respect to a Lender or such Lender has provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of the
Agent and its Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower, that none of the Agent or any of its Affiliates is a
fiduciary with respect to the Collateral or the assets of such Lender (including
in







--------------------------------------------------------------------------------

95


connection with the reservation or exercise of any rights by the Agent under
this Agreement, any Loan Document or any documents related hereto or thereto).
ARTICLE VIII
Miscellaneous
SECTION 8.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) of this Section), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile, as
follows:
(i) if to the Borrower, to it at Two Pennsylvania Plaza, New York, NY 10001,
Attention of Executive Vice President & General Counsel(E-mail:
Lawrence.Burian@msgsports.com; Facsimile No. (212) 631-6466);
(ii) if to the Agent or the Collateral Agent to JPMorgan Chase Bank, N.A., 10 S
Dearborn St, Floor L2S, Chicago, IL, 60603, Attention of Teddy Thompson II
(E-mail: jpm.agency.cri@jpmorgan.com; theodore.thompsonii@chase.com; Facsimile
No. +1 (844) 490-5663 ), with a copy to JPMorgan Chase Bank, N.A., 237 Park
Avenue, 7th Floor, New York, New York 10017, Attention of Thomas J. Cox (E-mail:
Thomas.J.Cox@jpmorgan.com; Facsimile No. (646) 792-5913); and
(iii) if to any other Lender, to it at its address (or facsimile number) set
forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient); and notices delivered through electronic communications to the
extent provided in paragraph (b) of this Section shall be effective as provided
in such paragraph.
(b) Notices and other communications to the Borrower and the Lenders hereunder
may be delivered or furnished by using Approved Electronic Platforms pursuant to
procedures approved by the Agent; provided that the foregoing shall not apply to
notices under Article II to any Lender if such Lender has notified the Agent
that it is incapable of receiving notices under such Article by electronic
communication. Any notices or other communications to the Agent or the Borrower
may be delivered or furnished by electronic communications pursuant to
procedures approved by the recipient thereof prior thereto; provided that
approval of such procedures may be limited or rescinded by any such Person by
notice to each other such Person.
(c) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.







--------------------------------------------------------------------------------

96


(d) The Borrower agrees that the Agent may, but shall not be obligated to, make
any Communication by posting such Communication on an Approved Electronic
Platform reasonably approved by the Borrower. The Approved Electronic Platform
is provided “as is” and “as available”. Neither the Agent nor any of its Related
Parties warrants, or shall be deemed to warrant, the adequacy of the Approved
Electronic Platform and expressly disclaim liability for errors or omissions in
the Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made, or shall be deemed to be made, by the Agent or any of its
Related Parties in connection with the Communications or the Approved Electronic
Platform. In no event shall the Agent or any of its Related Parties have any
liability to the Borrower, any Lender or any other Person for damages of any
kind, including direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of the Borrower’s or the Agent’s transmission of communications through the
Approved Electronic Platform except to the extent such damages are determined by
a court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence, bad faith or willful misconduct of the Agent
or any of its Related Parties.
SECTION 8.02. Waivers; Amendments. (a) No failure or delay by the Agent or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Agent and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by the Borrower therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given. Without limiting the generality of the
foregoing, neither the execution and delivery of this Agreement nor the making
of a Loan shall be construed as a waiver of any Default, regardless of whether
the Agent or any Lender may have had notice or knowledge of such Default at the
time.
(b) Except as provided in Sections 2.18 and 8.02(c), none of this Agreement, any
other Loan Document or any provision hereof or thereof may be waived, amended or
modified except, in the case of this Agreement, pursuant to an agreement or
agreements in writing entered into by the Borrower, the Agent and the Required
Lenders and, in the case of any other Loan Document, pursuant to an agreement or
agreements in writing entered into by the Agent and the Person or Persons that
are parties thereto, in each case with the consent of the Required Lenders,
provided that (i) any provision of this Agreement or any other Loan Document may
be amended by an agreement in writing entered into by the Borrower and the Agent
to cure any ambiguity, omission, defect or inconsistency so long as, in each
case, (A) such amendment does not adversely affect the rights of any Lender or
(B) the Lenders shall have received at least five Business Days’ prior written
notice thereof and the Agent shall not have received, within five Business







--------------------------------------------------------------------------------

97


Days of the date of such notice to the Lenders, a written notice from the
Required Lenders stating that the Required Lenders object to such amendment and
(ii) no such agreement shall (A) waive any condition set forth in Section 3.02
without the written consent of the Required Lenders (it being understood and
agreed that any amendment or waiver of, or any consent with respect to, any
provision of this Agreement (other than any waiver expressly relating to Section
3.02) or any other Loan Document, including any amendment of any affirmative or
negative covenant set forth herein or in any other Loan Document or any waiver
of a Default or an Event of Default, shall not be deemed to be a waiver of any
condition set forth in Section 3.02), (B) increase the Commitment of any Lender
without the written consent of such Lender, (C) reduce the principal amount of
any Loan or reduce the rate of interest thereon or reduce any Fees payable
hereunder, without the written consent of each Lender affected thereby,
(D) postpone the scheduled maturity date of any Loan, or any date for the
payment of any interest or Fees payable hereunder, or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date of expiration
of any Commitment, without the written consent of each Lender affected thereby,
(E) change Section 2.15(b) or 2.15(c) in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender,
(F) change any of the provisions of this Section or the percentage set forth in
the definition of the terms “Required Lenders” or “Supermajority Lenders” or any
other provision of any Loan Document specifying the number or percentage of
Lenders required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender, (G) release all or any part of any rights to Media Revenues or all
or substantially all of the other Collateral from the Liens of the Security
Agreement without the written consent of each Lender (except as expressly
provided in the applicable Security Document (including any such release by the
Agent in connection with any sale or other disposition of the Collateral upon
the exercise of remedies under the Security Agreement), it being understood that
an amendment or other modification of the type of obligations secured by the
Security Agreement shall not be deemed to be a release of Collateral from the
Liens of the Security Agreement), (H) amend the definition of “Revenue Test
Limit” without the written consent of each Lender, (I) amend, modify, extend or
otherwise affect the rights or obligations of the Agent without the prior
written consent of the Agent, or (J) change or eliminate the requirement to
establish or maintain the Debt Service Account or the manner in which the Debt
Service Reserve Amount or Labor Contingency Interest Reserve Amount are
calculated, without the written consent of the Supermajority Lenders.
Notwithstanding the foregoing, (i) no consent with respect to any amendment,
waiver or other modification of this Agreement or any other Loan Document shall
be required of (x) any Defaulting Lender, except with respect to any amendment,
waiver or other modification referred to in clause (B), (C) or (D) of clause
(ii) of the first proviso of this paragraph and then only in the event such
Defaulting Lender shall be affected by such amendment, waiver or other
modification or (y) in the case of any amendment, waiver or other modification
referred to in clause (ii) of the first proviso of this paragraph, any Lender
that receives payment in full of the principal of and interest accrued on each
Loan made by, and all other amounts owing to, such Lender or accrued for the
account of such Lender under this Agreement and the other Loan Documents at the
time such amendment, waiver or other modification becomes effective and whose







--------------------------------------------------------------------------------

98


Commitments terminate by the terms and upon the effectiveness of such amendment,
waiver or other modification; (ii) the Collateral Agent may consent on behalf of
the Lenders to any modification, amendment or waiver under or to the Security
Agreement or the NHL Consent Letter; provided that such amendment, modification
or waiver does not materially and adversely affect the Collateral Agent’s Lien
on and interest in the Borrower’s Membership; and (iii) no amendment,
modification or waiver shall be effective without the prior written consent of
the NHL if such amendment, modification or waiver expressly requires the prior
written consent of the NHL pursuant to the terms of the NHL Consent Letter.
(c) The Agent may, but shall have no obligation to, with the concurrence of any
Lender, execute amendments, waivers or other modifications on behalf of such
Lender. Any amendment, waiver or other modification effected in accordance with
this Section 8.02 shall be binding upon each Person that is at the time thereof
a Lender and each Person that subsequently becomes a Lender.
SECTION 8.03. Expenses; Limitation of Liability; Indemnity. (a) The Borrower
shall pay (i) all reasonable out-of-pocket expenses incurred by the Agent, the
Collateral Agent and the Arranger and their Affiliates, including the reasonable
fees, charges and disbursements of counsel for any of the foregoing, in
connection with the structuring, arrangement and syndication of the credit
facility provided for herein, including the preparation, execution and delivery
of the Agent Fee Letter, as well as the preparation, execution, delivery and
administration of this Agreement, the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated) and (ii) all
out-of-pocket expenses incurred by the Agent, the Arranger or any Lender,
including the fees, charges and disbursements of any counsel for any of the
foregoing, in connection with the enforcement or protection of its rights in
connection with the Loan Documents, including its rights under this Section, or
in connection with the Loans made hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans.
(b) To the extent permitted by applicable law (i) the Borrower shall not assert,
and the Borrower hereby waives, any claim against the Agent and any Lender, and
any Related Party of any of the foregoing Persons (each such Person being called
a “Lender-Related Person”) for any Liabilities arising from the use by others of
information or other materials (including, without limitation, any personal
data) obtained through telecommunications, electronic or other information
transmission systems (including the Internet), except to the extent that such
Liabilities are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence, bad faith or
willful misconduct of such Lender-Related Person or any of its Related Parties
and (ii) no party hereto shall assert, and each such party hereby waives, any
Liabilities against any other party hereto, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document, or any agreement or instrument contemplated
hereby or thereby, the transactions contemplated under this Agreement, any Loan
or the use of the proceeds







--------------------------------------------------------------------------------

99


thereof; provided that, nothing in this Section 8.03(b) shall relieve the
Borrower of any obligation it may have to indemnify an Indemnitee, as provided
in Section 8.03(c), against any special, indirect, consequential or punitive
damages asserted against such Indemnitee by a third party.
(c) The Borrower shall indemnify the Agent (and any sub-agent thereof), the
Arranger, each Lender and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”), against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, penalties,
Liabilities and related expenses, including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee by any third party or by the Borrower or any other Credit Party
arising out of, in connection with, or as a result of (i) the structuring,
arrangement and the syndication of the credit facilities provided for herein,
the preparation, execution, delivery and administration of the Agent Fee Letter,
this Agreement, the other Loan Documents or any other agreement or instrument
contemplated hereby or thereby, the performance by the parties to the Agent Fee
Letter, this Agreement or the other Loan Documents of their obligations
thereunder or the consummation of the transactions contemplated thereby,
(ii) any Loan or the use of the proceeds therefrom or (iii) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and whether
initiated against or by any party to the Agent Fee Letter, this Agreement or any
other Loan Document, any Affiliate of any of the foregoing or any third party
(and regardless of whether any Indemnitee is a party thereto); provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, Liabilities or related expenses are determined by
a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee or any of its Related Parties. This paragraph shall not apply with
respect to Taxes other than any Taxes that represent losses, claims or damages
arising from any non-Tax claim.
(d) Each Lender severally agrees to pay any amount required to be paid by the
Borrower under paragraphs (a), (b) or (c) of this Section 8.03 to the Agent and
its Related Parties (each, an “Agent-Related Person”) (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so), ratably according to their respective Applicable Percentage in effect
on the date on which such payment is sought under this Section (or, if such
payment is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Applicable Percentage immediately prior to such date), from and
against any and all Liabilities and related expenses, including the fees,
charges and disbursements of any kind whatsoever that may at any time (whether
before or after the payment of the Loans) be imposed on, incurred by or asserted
against such Agent-Related Person in any way relating to or arising out of the
Commitments, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such
Agent-Related Person under or in connection with any of the foregoing; provided
that the unreimbursed expense or Liability or related expense, as the case may
be, was incurred by or asserted against such Agent-Related Person in its
capacity as such;







--------------------------------------------------------------------------------

100


provided further that no Lender shall be liable for the payment of any portion
of such Liabilities, costs, expenses or disbursements that are found by a final
and nonappealable decision of a court of competent jurisdiction to have resulted
primarily from such Agent-Related Person’s gross negligence or willful
misconduct.  The agreements in this Section shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.
(e) All amounts due under this Section 8.03 shall be payable not later than 30
days after written demand therefor.
SECTION 8.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
(other than an assignment or transfer by the Borrower to a successor in interest
or assignee of the Membership that has been approved in accordance with the NHL
Constitution, provided that (x) such successor in interest or assignee shall
have assumed the obligations and liabilities of the Borrower under the Loan
Documents on terms and conditions reasonably satisfactory to the Agent in its
reasonable discretion, (y) such action would not otherwise constitute or give
rise to a Default or Event of Default hereunder, including a Change of Control,
or a violation of any provision of the NHL Constitution or any other Membership
Documents and (z) such successor in interest or assignee shall have satisfied
the conditions precedent set forth in Section 3.01 of the Original Credit
Agreement) without the prior written consent of the Agent and each Lender (and
any attempted assignment or transfer by the Borrower without such consent shall
be null and void) and (ii) no Lender may assign or otherwise transfer its rights
or obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, the NHL, the Collateral Agent, the Lenders, Participants (only
to the extent provided in paragraph (c) of this Section), the Arranger and, to
the extent expressly contemplated hereby, the sub-agents of the Agent and the
Related Parties of any of the Agent, the Arranger and any Lender) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:
(A) the Borrower; provided that no consent of the Borrower shall be required (1)
for an assignment to a Lender, an Affiliate of a Lender or an Approved Fund and
(2) if an Event of Default has occurred and is continuing, for any other
assignment; and
(B) the Agent.







--------------------------------------------------------------------------------

101


(ii) Assignments shall be subject to the following additional conditions:
(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Agent) shall not be less than $5,000,000 unless each of the Borrower and the
Agent otherwise consents; provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;
(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
(C) the parties to each assignment shall execute and deliver to the Agent an
Assignment and Assumption (or an agreement incorporating by reference a form of
Assignment and Assumption posted on an Approved Electronic Platform), together
with a processing and recordation fee of $3,500, provided that only one such
processing and recordation fee shall be payable in the event of simultaneous
assignments from any Lender or its Approved Funds to one or more other Approved
Funds of such Lender; and
(D) the assignee, if it shall not be a Lender, shall deliver to the Agent an
Administrative Questionnaire in which the assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain MNPI) will
be made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable law, including Federal, state
and foreign securities laws.
(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.12, 2.13, 2.14 and 8.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section shall be treated for purposes of this Agreement as a sale by such Lender
of a participation in such rights and obligations in accordance with Section
8.04(c).







--------------------------------------------------------------------------------

102


(iv) The Agent, acting solely for this purpose as a non-fiduciary agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and records of the names and addresses of the
Lenders, and the Commitment of, and principal amount (and stated interest) of
the Loans owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Borrower
and, as to entries pertaining to it, any Lender, at any reasonable time and from
time to time upon reasonable prior notice.
(v) Upon receipt by the Agent of an Assignment and Assumption (or an agreement
incorporating by reference a form of Assignment and Assumption posted on an
Approved Electronic Platform) executed by an assigning Lender and an assignee,
the assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder) and the processing and recordation fee referred
to in this Section, the Agent shall accept such Assignment and Assumption and
record the information contained therein in the Register; provided that the
Agent shall not be required to accept such Assignment and Assumption or so
record the information contained therein if the Agent reasonably believes that
such Assignment and Assumption lacks any written consent required by this
Section or is otherwise not in proper form, it being acknowledged that the Agent
shall have no duty or obligation (and shall incur no liability) with respect to
obtaining (or confirming the receipt) of any such written consent or with
respect to the form of (or any defect in) such Assignment and Assumption, any
such duty and obligation being solely with the assigning Lender and the
assignee. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph, and
following such recording, unless otherwise determined by the Agent (such
determination to be made in the sole discretion of the Agent, which
determination may be conditioned on the consent of the assigning Lender and the
assignee), shall be effective notwithstanding any defect in the Assignment and
Assumption relating thereto. Each assigning Lender and the assignee, by its
execution and delivery of an Assignment and Assumption, shall be deemed to have
represented to the Agent that all written consents required by this Section with
respect thereto (other than the consent of the Agent) have been obtained and
that such Assignment and Assumption is otherwise duly completed and in proper
form, and each assignee, by its execution and delivery of an Assignment and
Assumption, shall be deemed to have represented to the assigning Lender and the
Agent that such assignee is an Eligible Assignee.
(c) (i) Any Lender may, without the consent of the Borrower or the Agent, sell
participations to one or more Eligible Assignees (“Participants”) in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Commitments and Loans); provided that (A) such Lender’s
obligations







--------------------------------------------------------------------------------

103


under this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement or any other Loan
Document; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 8.02(b) that
affects such Participant or requires the approval of all the Lenders. Parent and
the Borrower agree that each Participant shall be entitled to the benefits of
Sections 2.12, 2.13 and 2.14 (subject to the requirements and limitations
therein, including the requirements under Section 2.14(f) (it being understood
that the documentation required under Section 2.14(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (x) agrees to be subject to the provisions of
Sections 2.15 and 2.16 as if it were an assignee under paragraph (b) of this
Section and (y) shall not be entitled to receive any greater payment under
Section 2.12 or 2.14, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 2.16(b) with respect to any Participant. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 8.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.15(c) as though it were a Lender.
(ii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement or any other Loan Document (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments or other obligations under this Agreement or any other Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Agent (in its capacity as Agent) shall have no responsibility for maintaining
any Participant Register.







--------------------------------------------------------------------------------

104


(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
SECTION 8.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower in the Loan Documents and in the certificates or
other instruments delivered in connection with or pursuant to this Agreement or
any other Loan Document shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the Agent, the
Arranger, any Lender or any Affiliate of any of the foregoing may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any Loan Document is executed and delivered or any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any Fee or any other amount payable
under this Agreement is outstanding and unpaid and so long as the Commitments
have not expired or terminated. The provisions of Sections 2.12, 2.13, 2.14,
2.15(e), 8.03, 8.12 and 8.14 and Article VII shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the
Commitments or the termination of this Agreement or any provision hereof.
SECTION 8.06. Counterparts; Integration; Effectiveness; Electronic Execution.
(a) This Agreement and the other Loan Documents and any separate letter
agreements with respect to fees payable to the Agent or the Arranger constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. This Agreement shall become effective as
set forth in Amendment No. 1.
(b) Delivery of an executed counterpart of a signature page of (x) Amendment No.
1, (y) any other Loan Document and/or (z) any document, amendment, approval,
consent, information, notice (including, for the avoidance of doubt, any notice
delivered pursuant to Section 8.01), certificate, request, statement, disclosure
or authorization related to this Agreement, any other Loan Document and/or the
transactions contemplated hereby and/or thereby (each an “Ancillary Document”)
that is an Electronic Signature transmitted by telecopy, emailed pdf. or any
other electronic means that reproduces an image of an actual executed signature
page shall be effective as delivery of a manually executed counterpart of this
Agreement, such other Loan Document or such Ancillary Document, as applicable.
The words “execution,” “signed,” “signature,” “delivery,” and words of like
import in or relating to this Agreement, any other Loan Document and/or any
Ancillary Document shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in any electronic form (including deliveries by
telecopy, emailed pdf. or any other electronic means that







--------------------------------------------------------------------------------

105


reproduces an image of an actual executed signature page), each of which shall
be of the same legal effect, validity or enforceability as a manually executed
signature, physical delivery thereof or the use of a paper-based recordkeeping
system, as the case may be; provided that nothing herein shall require the Agent
to accept Electronic Signatures in any form or format without its prior written
consent and pursuant to procedures approved by it; provided, further, without
limiting the foregoing, (i) to the extent the Agent has agreed to accept any
Electronic Signature, the Agent and each of the Lenders shall be entitled to
rely on such Electronic Signature purportedly given by or on behalf of the
Borrower without further verification thereof and without any obligation to
review the appearance or form of any such Electronic Signature and (ii) upon the
request of the Agent or any Lender, any Electronic Signature shall be followed,
within a reasonable time period, by a manually executed counterpart. Without
limiting the generality of the foregoing, the Borrower hereby (i) agrees that,
for all purposes, including without limitation, in connection with any workout,
restructuring, enforcement of remedies, bankruptcy proceedings or litigation
among the Agent, the Lenders and the Borrower, Electronic Signatures transmitted
by telecopy, emailed pdf. or any other electronic means that reproduces an image
of an actual executed signature page and/or any electronic images of this
Agreement, any other Loan Document and/or any Ancillary Document shall have the
same legal effect, validity and enforceability as any paper original, (ii) the
Agent and each of the Lenders may, at their option, create one or more copies of
this Agreement, any other Loan Document and/or any Ancillary Document in the
form of an imaged electronic record in any format, which shall be deemed created
in the ordinary course of such Person’s business, and destroy the original paper
document (and all such electronic records shall be considered an original for
all purposes and shall have the same legal effect, validity and enforceability
as a paper record), (iii) waives any argument, defense or right to contest the
legal effect, validity or enforceability of this Agreement, any other Loan
Document and/or any Ancillary Document based solely on the lack of paper
original copies of this Agreement, such other Loan Document and/or such
Ancillary Document, respectively, including with respect to any signature pages
thereto and (iv) waives any claim against the Agent and any Lender, and any
Related Party of any of the foregoing Persons for any Liabilities arising solely
from the Agent’s and/or any Lender’s reliance on or use of Electronic Signatures
and/or transmissions by telecopy, emailed pdf. or any other electronic means
that reproduces an image of an actual executed signature page, including any
Liabilities arising as a result of the failure of the Borrower to use any
available security measures in connection with the execution, delivery or
transmission of any Electronic Signature, except, in each case, to the extent
that a court of competent jurisdiction determines in a final and nonappealable
judgment that the Agent or any Lender acted with gross negligence or willful
misconduct.
SECTION 8.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.







--------------------------------------------------------------------------------

106


SECTION 8.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each Affiliate of any Lender, is hereby authorized
at any time and from time to time, to the fullest extent permitted by applicable
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) or other amounts at any time
held and other obligations (in whatever currency) at any time owing by such
Lender, or by such an Affiliate, to or for the credit or the account of the
Borrower against any of and all the obligations of the Borrower now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations of the Borrower are not yet due or are owed to a branch, office
or Affiliate of such Lender different from the branch, office or Affiliate
holding such deposit or obligated on such indebtedness. The rights of each
Lender and each Affiliate of any Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender or
Affiliate may have. Each Lender agrees to notify the Borrower and the Agent
promptly after any such setoff and application; provided that the failure to
give notice shall not affect the validity of such setoff and application.
SECTION 8.09. Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement and the other Loan Documents shall be governed by, and construed
in accordance with, the law of the State of New York.
(b) Each of the Lenders and the Agent hereby irrevocably and unconditionally
agrees that, notwithstanding the governing law provisions of any applicable Loan
Document, any claims brought against the Agent by any Lender relating to this
Agreement, any other Loan Document or the consummation or administration of the
transactions contemplated hereby or thereby shall be construed in accordance
with and governed by the law of the State of New York.
(c) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the United States
District Court for the Southern District of New York sitting in the Borough of
Manhattan (or if such court lacks subject matter jurisdiction, the Supreme Court
of the State of New York sitting in the Borough of Manhattan), and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or any other Loan Document or the transactions relating hereto
or thereto, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may (and any such claims, cross-claims
or third party claims brought against the Agent or any of its Related Parties
may only) be heard and determined in such Federal (to the extent permitted by
law) or New York State court. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or in any other Loan Document shall
affect any right that the Agent or any Lender may otherwise have to bring any
action or proceeding relating to this Agreement against the Borrower or its
properties in the courts of any jurisdiction.







--------------------------------------------------------------------------------

107


(d) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (c) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(e) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 8.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
SECTION 8.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
SECTION 8.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 8.12. Confidentiality. Each of the Agent and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Related Parties, including accountants,
legal counsel and other agents and advisors, on a need to know basis (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
Governmental Authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable law or by any subpoena or similar legal process, (d) to any other
party to this Agreement, (e) in connection with the exercise of any remedies
under this Agreement or any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing confidentiality undertakings







--------------------------------------------------------------------------------

108


substantially similar to those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its Related Parties) to any swap or derivative transaction
relating to the Borrower or any Subsidiary of the Borrower and its obligations,
(g)  with the written consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Agent, any Lender or any Affiliate
of any of the foregoing on a nonconfidential basis from a source other than the
Borrower. For purposes of this Section, “Information” means all information
received from the Borrower relating to the Borrower or any Subsidiary of the
Borrower or their respective businesses, other than (i) any such information
that is available to the Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower and (ii) information pertaining to this Agreement
routinely provided by arrangers to data service providers, including league
table providers, that serve the lending industry. Each of the Agent, the
Collateral Agent and each Lender acknowledges and agrees that (A) (1) the
Information may include material non-public information concerning the Borrower
and the NHL Entities, (2) it has developed compliance procedures regarding the
use of material non-public information and (3) it will handle such material
non-public information in accordance with applicable law, including United
States Federal and state securities laws, (B) whenever any copy of any Media
Contract (or any document or instrument supplementing, extending, modifying,
amending or restating any Media Contract) is required under this Agreement or
any other Loan Document to be furnished to the Agent or made available for
review by counsel to the Agent, the Agent will not be required to make such copy
available to any Lender, but the Agent or its counsel may, upon request, in the
case of any National Media Contract, deliver a written summary of such National
Media Contract, document or instrument, in form and substance reasonably
acceptable to the Borrower and the NHL, to any Lender, or, in the case of any
Local Media Contract, provide an oral summary to any Lender, and (C) whenever
any copy of any National Media Contract (or any document or instrument
supplementing, extending, modifying, amending or restating any National Media
Contract) is required under this Agreement or any other Loan Document to be
furnished to counsel for the Agent, such counsel will not be required to make
such copy available to the Agent, the Collateral Agent or any Lender, but such
counsel may, upon request, deliver a written summary of such National Media
Contract, document or instrument, in form and substance reasonably acceptable to
the Borrower, to the Agent, the Collateral Agent or any Lender. It is agreed
that, notwithstanding the restrictions of any prior confidentiality agreement
binding on the Arranger or the Agent, such parties may disclose Information as
provided in this Section 8.12.
SECTION 8.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all Fees, charges and other amounts that are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate.







--------------------------------------------------------------------------------

109


SECTION 8.14. No Obligation of NHL or Members of the NHL with Respect to the
Credit Facility Provided Hereunder; Obligations of the Borrower Non-Recourse to
Owners. (a) Nothing contained in this Agreement or in any of the other Loan
Documents shall be deemed to create any payment, performance or other obligation
on the part of the NHL, its Affiliates or the Members, as such, with respect to
the credit facility provided hereunder or any of the transactions contemplated
hereby, except to the extent expressly provided in each NHL Consent Letter
executed by the NHL; provided, however, that this paragraph (a) shall not limit,
restrict, impair or otherwise affect any of the obligations of the Borrower
under the credit facility provided hereunder .
(b) Notwithstanding anything in this Agreement or any of the other Loan
Documents to the contrary, except as specifically set forth in any Loan Document
pursuant to which a Person explicitly assumes liability, as a co-obligor or
otherwise, (i) neither the owners (whether general or limited partners, members,
shareholders or otherwise and including Parent), nor any officer, director,
manager, employee, agent, representative, governor or legal counsel of the
Borrower shall have (A) any liability under any of the Loan Documents or (B) any
liability for the payment of any amounts under any of the Loan Documents and
(ii) the Agent shall not bring or maintain any suit, action or other proceeding
to collect any amounts due or to become due under any of the Loan Documents
against any such owner, officer, director, manager, employee, agent,
representative, governor or legal counsel or the assets of any of them;
provided, however, that nothing contained in this paragraph (b) shall limit,
restrict, impair or otherwise affect the ability of the Agent, the Collateral
Agent or any Lender to exercise any of its rights or remedies under any of the
Loan Documents against the assets of the Borrower and to seek a deficiency
judgment with respect to amounts due or to become due under any of the Loan
Documents.
SECTION 8.15. No Obligation of NHL to Approve Membership Sales. Nothing
contained in this Agreement shall be deemed to create any obligation on the part
of the NHL, the Members or any of their respective Affiliates formally to
approve or disapprove, within any time parameters related to the transactions
contemplated by this Agreement, any proposed grant of a new Membership, in
connection with an Expansion or otherwise, or any proposed sale or other
transfer of a Membership Majority Interest.
SECTION 8.16. NHL Consent Letter Controls. It is acknowledged, understood and
agreed that, notwithstanding anything in this Agreement or any other Loan
Document to the contrary, (a) the exercise by any Lender of remedies under any
Loan Document will be made in accordance with the terms and provisions of the
NHL Consent Letter, the terms, conditions and provisions of which each of the
parties to any Loan Document has accepted as reasonable and appropriate, and (b)
in the event of any conflict or inconsistency between the terms of the NHL
Consent Letter and the terms of any Loan Document (including without limitation
this Agreement), the terms of the NHL Consent Letter will control. All
capitalized terms used in this Section and not defined in this Section are
defined in the NHL Consent Letter. For the avoidance of doubt, each party hereto
acknowledges and agrees that nothing herein or in any other Loan Document shall
give the Borrower an independent right to invoke or enforce any right or remedy
set







--------------------------------------------------------------------------------

110


forth in the NHL Consent Letter. Each Lender hereby (1) irrevocably appoints the
Agent as its agent and authorizes the Agent to execute the Loan Documents on
behalf of such Lender, to take such actions on its behalf with respect to the
Indebtedness and the Team Collateral, including the execution of any amendments
or modifications of the Loan Documents and the granting of waivers under the
Loan Documents, and to exercise such other powers and perform such other duties
as are granted to or required of such Lender under the Loan Documents, together
with such actions and powers as are reasonably incidental thereto (subject, in
connection with amendments, waivers, consents and enforcement actions, to the
consent of such Lender in accordance with the terms of the Loan Documents) and
(2) agrees to be fully bound by all provisions of the Loan Documents. Each
Lender hereby acknowledges it has been furnished a copy of the NHL Consent
Letter and hereby agrees to be bound by the NHL Consent Letter and agrees to the
terms thereof.
SECTION 8.17. USA PATRIOT Act Notice. Each Lender and the Agent (for itself and
not on behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Agent, as applicable, to identify the Borrower in accordance with such Act.
The Borrower shall provide such information and take such actions as are
reasonably requested by the Agent or any Lender in order to assist the Agent and
the Lenders in maintaining compliance with the PATRIOT Act.
SECTION 8.18. No Fiduciary Relationship. The Borrower, on behalf of itself and
its Subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the
Borrower, the Subsidiaries of the Borrower and their Affiliates, on the one
hand, and the Agent, the Lenders and their Affiliates, on the other hand, will
have a business relationship that does not create, by implication or otherwise,
any fiduciary duty on the part of the Agent, the Lenders or their Affiliates,
and no such duty will be deemed to have arisen in connection with any such
transactions or communications. The Agent, the Arranger, the Lenders and their
Affiliates may be engaged, for their own accounts or the accounts of customers,
in a broad range of transactions that involve interests that differ from those
of the Borrower and its Affiliates, and none of the Agent, the Arranger, the
Lenders or their Affiliates has any obligation to disclose any of such interests
to the Borrower or any of its Affiliates.
SECTION 8.19. Non-Public Information. (a) Each Lender acknowledges that all
information, including requests for waivers and amendments, furnished by the
Borrower or the Agent pursuant to or in connection with, or in the course of
administering, this Agreement will be syndicate-level information, which may
contain MNPI. Each Lender represents to the Borrower and the Agent that (i) it
has developed compliance procedures regarding the use of MNPI and that it will
handle MNPI in accordance with such procedures and applicable law, including
Federal, state and foreign securities laws, and (ii) it has identified in its
Administrative Questionnaire a credit contact who may receive information that
may contain MNPI in accordance with its compliance procedures and applicable
law, including Federal and state securities laws.







--------------------------------------------------------------------------------

111


(b) The Borrower and each Lender acknowledge that, if information furnished by
the Borrower pursuant to or in connection with this Agreement is being
distributed by the Agent through an Approved Electronic Platform, (i) the Agent
shall post any information that the Borrower has indicated as containing MNPI
solely on that portion of an Approved Electronic Platform designated for Private
Side Lender Representatives and (ii) if the Borrower has not indicated whether
any information furnished by it pursuant to or in connection with this Agreement
contains MNPI, the Agent reserves the right to post such information solely on
that portion of an Approved Electronic Platform designated for Private Side
Lender Representatives. The Borrower agrees to clearly designate all information
provided to the Agent by or on behalf of Parent or the Borrower that is suitable
to be made available to Public Side Lender Representatives, and the Agent shall
be entitled to rely on any such designation by the Borrower without liability or
responsibility for the independent verification thereof.
SECTION 8.20. Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Solely to the extent an Affected Financial Institution is a party
to this Agreement and notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties hereto, each such party hereto acknowledges that any liability of any
Lender that is an Affected Financial Institution arising under any Loan
Document, to the extent such liability is unsecured, may be subject to the
Write-Down and Conversion Powers of an any applicable Resolution Authority and
agrees and consents to, and acknowledges and agrees to be bound by:
(a) the application of any Write-Down and Conversion Powers by an applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an Affected Financial Institution; and
(b) the effects of any Bail-In Action on any such liability, including, if
applicable:
(i) a reduction in full or in part or cancellation of any such liability;
(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of an applicable Resolution
Authority.
SECTION 8.21. Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for Swap
Agreements or any other agreement or instrument that is a QFC (such support,







--------------------------------------------------------------------------------

112


“QFC Credit Support” and each such QFC, a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):
In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.


[Remainder of page left intentionally blank]







